Case 11-51844-wlh       Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                                 Document      Page 1 of 144
                                                                 FtLED IN CLERK'S OFFICE
                                                                 U.S. BAV,RUPTCI COURT
                                                                    NORTHERN DISTRICT
                                                                        OF GEORGIA
               IN THE UNITED STATES BANKRUPCTY
                FOR THE NORTHERN DISTRICT OF GEOlt                    IR 1 6 PM 12: 03
                          ATLANTA DIVISION                             EGINA
                                                                        6bi
                                                                          t
IN RE:

MARK A. RICHARDS,

              Debtor.

                                         •      DOCKET NO: 11-51844-WLH
MARK A. RICHARDS,
                                         •      Hon. Wendy L. Hagenau, Judge
              Debtor / Movant,

      VS.                                •      MEMORANDUM OF LAW AND
                                         •      AFFIDAVITS FILED IN SUPPORT
BANK OF AMERICA, N.A.,
CARRINGTON MORTGAGE
SERVICES, LLC., and
BANKUNITED, N.A.,

              Respondents.

     MOTION FOR CONTEMPT, RETURN OF DEBTOR'S FUNDS AND
       TO SET ASIDE CERTAIN REAL ESTATE TRANSACTIONS

      COMES NOW, MARK A. RICHARDS, the Debtor and Movant and hereby

files his motion for contempt under 11 U.S.C. § 105(a); the return of debtor's funds

paid and an Order setting aside certain real estate transactions, due to Respondents'

violations of the discharge injunction under 11 U.S.C. § 524(a) by showing:

            I. GROUNDS FOR GRANTING MOTION FOR CONTEMPT

      1. The Respondents has violated and or, is still violating this Court's discharge

permanent injunction pursuant to 11 U.S.C. § 524(b), by enforcing the terms of a

debt that has been properly discharged by this Court on July 19th, 2011. See, Appx.

1, Exh. "A". Therefore, the Respondents are in contempt of this Court.


                                        Page 1 of 9
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                              Document      Page 2 of 144



      2. Secondly, the Respondents has violated the discharge permanent injunction

under 11 U.S.C. § 524(b), by coercing and forcing the Debtor and Movant, to enter

into loans modification agreements and forcing the Debtor to convey a Security Deed

over to HUD through the threats of foreclosure, fraud, willful misconduct and or

misrepresentations to the Debtor and Movant. This was done by the Respondents in

order to reaffirm the discharged debt and by not complying with mandatory

conditions set forth under 11 U.S.C. § 524(b). See, Appx. 2, 3, Exh. "B" & "C".

      3. That because the Security Deed and the loan modification agreement did not

comply with reaffirmation's statute under Federal law, the security deed and loan

agreements are void, which are made in clear violation of the discharged injunction.

See, 11 U.S.C. § 524(b).   See, Appx. 2, 3 & 4, Exh. "B" "C" & "D".

      4. Finally, the Movant show, that the loan modification agreements and the

Security Deed are also void, as they were prepared by non-attorneys, not authorized

to practice law in the State of Georgia in violation of 0.C.G.A. § 15-19-51(a).

      5. Therefore, modification agreements and the Security Deed are void as a

matter of Georgia law. The Debtor and Movant hereby move this Court to set aside

the modification agreements and the Security Deed as void contracts pursuant to

0.C.G.A. § 13-8-1 and 0.C.G.A. § 13-8-1(1). See, Appx. 2, 3, Exh. "B" & "C".

      6. The Debtor and Movant further show the Court that the Respondents, BOA

and Carrington lead Movant to believe, that the only way he could keep his home,

was to pay and reaffirm the debt through a loan modification agreement and to

convey a Security Deed over to HUD. See, Appx. 2, 3 & 4, Exh. "B" "C" & "D".




                                      Page 2 of 9
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57      Desc Main
                               Document      Page 3 of 144



      7. Finally, BOA could have entered into a new mortgage loan based upon the

current market value or it could have allowed Debtor time to take out a second

mortgage in order to pay off any lien upon property, after the deduction of the Debtor's

prior payments to BOA and Carrington after Debtor's bankruptcy's discharged.

      8. Moreover, BOA and Carrington knew or should have known that they could

not enter into the loan modification agreements with the Debtor and or to require

Movant to convey a Security Deed over to HUD, when in fact, no consideration was

paid to HUD in violation of the bankruptcy's injunction. See, 11 U.S.C. § 524(c)(d).

      9. The Respondents, BOA and Carrington both committed fraud and made

false representations to Debtor, stating that Debtor had to reaffirm the discharged

debt by entering into: (1) loan modification agreements; (2) Debtor had to convey a

Security Deed over to HUD without consideration, based upon the prior discharged

debt; and (3) Respondent, BOA required Debtor to make such agreements in order to

pay off the discharged debt in spite of the bankruptcy's discharge injunction.

  II. RESPONDENTS' ACTS VIOLATES THE DISCHARGE INJUNCTION

      1. First, the Respondents' acts clearly violate the discharge injunction

pursuant to 11 U.S.C. § 524(a)(2), because Respondents' actions are a continuation

for the collection of Debtor's discharged debts, though the employment of a process

known as loan modification. The Respondents, BOA and Carrington violated the

discharged injunction, by collecting and modifying the prior discharged debt, by

coercing and pressuring the Debtor to sign the loan modification agreements and the

Security Deed over to HUD through acts of threats of foreclosure and eviction.




                                      Page 3 of 9
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                               Document      Page 4 of 144



      2. Secondly, the Respondent, BOA did offset the debt by requiring the Debtor

to sign a Security Deed over to HUD as personal liability to the Debtor. The Security

Deed is therefore void, because no actual consideration was made to HUD. Moreover,

the Security Deed is void because, cannot be legally used to offset Debtor's discharged

debt as a matter of Federal law. See, 11 U.S.C. § 524(a)(2). See, Appx. 2, Exh. "B".

      3. Third, the Respondents are in clear violation of the discharge injunction

under 11 U.S.C. § 524(a), because the loan modification agreements and the Security

Deed as given to HUD, did not comply with the requirements of 11 U.S.C. § 524(c).

      4. Finally, the loan modification agreements and the Security Deed given to

HUD was: (1) not made before the granting of the discharge under section 727, 1141,

1192, 1228, or 1328 of the Bankruptcy's Code; (2) the debtor never received any

disclosures as described in subsection (k) of the Bankruptcy's code, before the time

at which the Debtor signed the loan modification agreements and the Security Deed

over to Hud; and (3) such loan modifications agreements and Security Deed given to

HUD was never been filed with the Court accompanied by the appropriate declaration

or an affidavit of Debtor's attorney who represented the Debtor and Movant during

the course of any negotiating of agreement. See, 11 U.S.C. § 524(c).

            III. DEBTOR AND MOVANT'S REQUEST FOR RELIEF

      1. First, the Debtor as the Movant, hereby request that this Court enter an

order, declaring and holding the Respondents in contempt of Court pursuant to its'

contempt powers under 11 U.S.C. § 105(a), for their violations of the discharge

injunction under 11 U.S.C. § 524(a). See, In re Hardy, 97 F.3d 1384 (11th Cir. 1996).




                                      Page 4 of 9
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57    Desc Main
                               Document      Page 5 of 144



      2. Secondly, the Debtor as the Movant, hereby request that this Court enter an

order, declaring that the loan modification agreements signed by the Debtor, as the

Movant, filed with the Superior Court of Rockdale County, Georgia recorded in Deed

Book, 5729, page 188; Deed Book 6210, page 244 and the Security Deed given to HUD

recorded in Deed Book, 5358, page 86 are null and void, because they violate Federal

law under 11 U.S.C. § 524(c)(1)(2)(3). See, Appx. 2, 3 & 4, Exh. "B" "C" & "D".

      3. Third, the Debtor and Movant, hereby request that this Court enter an order

requiring the Respondents to refund and return all void mortgage payments that was

made by the Debtor and Movant, from the time the automatic stay was in place when

the Debtor filed this bankruptcy's case according to 11 U.S.C. § 362(a)(6) and while

the discharged injunction is still in effect under 11 U.S.C. § 524(a).

      4. Forth, the Debtor and Movant, hereby request that this Court enter an

order, declaring that the loan modification agreements signed by the Debtor filed with

the Superior Court of Rockdale County, recorded in Deed Book, 5729, page 188; Deed

Book 6210, page 244 and Security Deed given to HUD recorded in Deed Book, 5358,

page 86 are all void, because the deeds was prepared by non-attorneys, not license to

practice law in Georgia, in clear violation of 0.C.G.A. § 15-19-51(a).

      5. The Debtor and Movant, hereby request that the Debtor be awarded punitive

damages three times the amount of all payments sent to the Respondents for violation

of the bankruptcy's discharge injunction under 11 U.S.C. § 524(a) and or for

Respondents' frauds, misrepresentations, willful misconduct and bad faith in

accordance with Georgia law pursuant to O.C.G.A. § 51-12-5.1(b)(c).




                                      Page 5 of 9
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57      Desc Main
                               Document      Page 6 of 144



               IV. COURT'S INHERENT POWER TO SANCTION

      1.Each Respondent named in this motion is subject to sanction by the Court

due to their violation of the discharged injunction by collecting and attempting to

collect on a discharged debt in clear violation of 11 U.S.C. § 524(a).

      2. Finally, notwithstanding this Bankruptcy's Court statutory power to hold

Respondents in contempt, this Court also have the inherent power to police those

appearing before them. See, Chambers v. NASCO, Inc., 501 U.S. 32, 46, 111 S.Ct.

2123, 2133, 115 L.Ed.2d 27 (1991). A court's inherent power is: "governed not by rule

or statute but by the control necessarily vested in courts to manage their own affairs

so as to achieve the orderly and expeditious disposition of cases." Id. at 43, 111 S.Ct.

at 2132 (citing Link v. Wabash R.R., 370 U.S. 626, 630-31, 82 S.Ct. 1386, 1389, 8

L.Ed.2d 734 (1962)). This power "must be exercised with restraint and discretion" and

used "to fashion an appropriate sanction for conduct which abuses the judicial

process." Id. at 44-45. See, Appx. 2, 3 & 4, Exh. "B" "C" & "D".

      3. A court may exercise this power "to sanction the willful disobedience of a

court order, and to sanction a party who has acted in bad faith, vexatiously, wantonly,

or for oppressive reasons." See, Marx v. Gen. Revenue Corp., 568 U.S. 371„ 133

S.Ct. 1166, 1175, 185 L.Ed.2d 242 (2013). See, Appx. 2, 3, Exh. "B" & "C".

       4.The dual purpose of this power is to vindicate judicial authority of this Court,

without limiting this Court's contempt power to sanction and to make the prevailing

party whole. See Chambers, 501 U.S. at 46, 111 S.Ct. at 2133. The key to unlocking

a Court's inherent power is a finding of bad faith. See Sciarretta, 778 F.3d at 1212.



                                       Page 6 of 9
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57       Desc Main
                               Document      Page 7 of 144



                       V. JURISDICTION OVER MOTION

      1. This Court has subject-matter jurisdiction to hear Debtor and Movant's

motion for contempt pursuant to 11 U.S.C. § 105(a) and based upon this Court's

inherent powers. See, Chambers v. NASCO, Inc., 501 U.S. 32, 46, 111 S.Ct. 2123,

2133, 115 L.Ed.2d 27 (1991). A court's inherent power is: "governed not by rule or

statute but by the control necessarily vested in courts to manage their own affairs so

as to achieve the orderly and expeditious disposition of cases." Id. at 43, 111 S.Ct. at

2132 (citing Link v. Wabash R.R., 370 U.S. 626, 630-31, 82 S.Ct. 1386, 1389, 8 L.Ed.2d

734 (1962)). The Movant avers that this Court also have personal jurisdiction over

the Respondents in this case with respect to Movant's motion as each Respondent

having been personally served with a copy of this motion by U.S. Certified Mail

pursuant to the law of the State of Georgia under 0.C.G.A. § 14-2-1510(b) as

incorporated to the Federal Rules of Civil Procedure, Rule 4.

      2. Section 524(a)(2) of the bankruptcy code provides that a discharge of debt in

a bankruptcy proceeding "operates as an injunction against the commencement or

continuation of... an act ... to collect ... any such [discharged] debt." See, 11 U.S.C. §

524(a)(2). This injunction is enforced through section 105, whereby this bankruptcy

Court has jurisdiction and "may issue any order, process, or judgment that is necessary

or appropriate to carry out the provisions of this title." See, 11 U.S.C. § 105(a).

      3. Finally, Section 105 "grants statutory contempt powers in the bankruptcy

context." See, In re Hardy, 97 F.3d 1384, 1389-90 (11th Cir. 1996). Therefore, the

Movant conclude that this Court has jurisdiction over the subject-matter of this case.




                                       Page 7 of 9
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57      Desc Main
                               Document      Page 8 of 144



                                 VI. CONCLUSION

      1. Based upon the foregoing reasons stated in this motion, the evidence and

Movant's affidavits filed in support hereof, the Debtor is entitled to his motion.

      2. Movant also concludes that this Court must set aside the real estate

transactions, as they violate the discharge injunction under 11 U.S.C. § 524(a)(b)(c)

and Georgia law pursuant to 0.C.G.A. § 15-19-51(a) due to the unauthorized practice

of law. Moreover, because the automatic stay was in place at the time Debtor filed

this bankruptcy's case according to 11 U.S.C. § 362(a)(6) and due to the discharged

injunction in effect under 11 U.S.C. § 524(a), all funds paid by Debtor to the

Respondents must be returned. The Respondent's actions are in clear violation of the

discharge injunction pursuant to 11 U.S.C. § 524(a)(b)(c). Therefore, the Movant is

entitled to such relief based upon the evidence attached to this motion and affidavits.

      WHEREFORE, the Debtor and Movant move this Court to GRANT his Motion

for Contempt for: (1) setting aside the loan modification agreements; (2) the Security

Deed given to HUD; (3) ordering the return of mortgage payments; and (4) award any

damages sustained by the Debtor as a result of Respondents' violation of the

automatic stay and discharge injunction pursuant to 11 U.S.C. § 524(a)(b)(c).

      Respectfully submitted this                    , day of March 2020.



                                    rk A. Richards, PRO SE
                                 Attorney for the Debtor / Movant

1861 Windsor Creek Drive, S.W.
Conyers, Georgia 30094
(770) 688-4247 (Phone)
Email: mcrichards88@gmail.com


                                      Page 8 of 9
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57       Desc Main
                               Document      Page 9 of 144



                           CERTIFICATE OF SERVICE

      COMES NOW, MARK A. RICHARDS, the Debtor and Movant in the above-

styled action and certify that I have served the following creditors and its' counsels of

record in this action with his MOTION FOR CONTEMPT, RETURN OF DEBTOR'S

FUNDS AND TO SET ASIDE REAL ESTATE TRANSACTIONS by U.S. Certified

Mail pursuant to O. C.G.A. § 14-2-1510(b) upon the following to wit:

                                  Bank of America, N.A.
                                  P.O. Box 31785
                                  Tampa, Florida 33631-3785

                                  Carrington Mortgage Services, LLC.
                                  P.O. Box 5001
                                  Westfield, Indiana 46074

                                  Mr. S. Lindsay Carrington, Esq.
                                  c/o BankUnited, N.A., Creditor
                                  Bell Carrington Price & Gregg, LLC.
                                  339 Heyward Street, 2nd Floor
                                  Columbia, South Carolina 29201

      Respectfully submitted this           /fr 74*     ,day of March 2020.



                                     rk A. Richards,
                                  Attorney for the Debtor / Movant


1861 Windsor Creek Drive, S.W.
Conyers, Georgia 30094
(770) 688-4247 (Phone)
Email: mcrichards88@gmail.com




                                       Page 9 of 9
Case 11-51844-wlh      Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                                Document     Page 10 of 144



              IN THE UNITED STATES BANKRUPCTY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

IN RE:

MARK A. RICHARDS,

             Debtor.

                                         •     DOCKET NO: 11-51844-VVLH
MARK A. RICHARDS,
                                         •     Hon. Wendy L. Hagenau, Judge
             Debtor / Movant,

      vs.                                •     MEMORANDUM OF LAW AND
                                         •     AFFIDAVITS FILED IN SUPPORT
BANK OF AMERICA, N.A.,
CARRINGTON MORTGAGE
SERVICES, LLC., and
BANKUNITED, N.A.,

             Respondents.

  MEMORAMDUM OF LAW IN SUPPORT OF MOTION FOR CONTEMPT

      COMES NOW, MARK A. RICHARDS, the Debtor and Movant and hereby

files his motion for contempt under 11 U.S.C. § 105(a); the return of debtor's funds

paid and an Order setting aside certain real estate transactions, due to Respondents'

violations of the discharge injunction under 11 U.S.C. § 524(a) by showing:

                           I. FACTUAL BACKGROUND

      1. On January 24th, 2011, Mr. Mark A. Richards, as the debtor, voluntary

filed a petition (Chapter 7). Mr. Richards was represented by Ronica R. Scales of

Robert J. Semrad & Associates on behalf of Mark A. Richards, Debtor. See, In re

Richard, Debtor Civil Action No. 11-51844-WLH (N.D. Ga. 2011).



                                      Page 1 of 17
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57        Desc Main
                               Document     Page 11 of 144



      2. On March 1st, 2011, the Chapter 7 Trustee in the above-styled case and

reported that the Trustee was investigating the possibility of the recovery of assets

in this case for the benefit of the creditors. No party in interest, in Mr. Richards' case

filed a request for an order of dismissal pursuant to 11 U.S.C. § 521(i)(2).

      3. During the automatic stay, the Respondent, Bank of America, hereinafter

referred to in this proceeding as "BOA" continued to collect payments from the Debtor

and Movant in clear violation of the automatic stay. See, 11 U.S.C. § 362(a).

       4. Respondent, BOA was given an opportunity to allow the Debtor to reaffirm

the debt during Debtor's bankruptcy's proceedings and prior to any discharged, but

BOA failed to pursuit an agreement with the Debtor. See, ECF Docket # 10.

       5. On July 19th, 2011, the Honorable Wendy L. Hagenau, Bankruptcy's Judge

for the United States Bankruptcy's Court for the Northern District of Georgia entered

a final order, discharge injunction pursuant to 11 U.S.C. § 524. See, In re Richard,

Debtor Civil Action No. 11-51844-WLH (N.D. Ga. 2011). See, ECF Docket # 17.

       6. Respondent, BOA was given notice and a copy of the discharged order as

with all parties who appeared in this case. See, ECF Docket # 18.

      6. From On January 24th, 2011 until June 22nd, 2011, BOA continued to

pursue, harass, intimidate and threaten the Debtor with foreclosure by collect illegal

mortgage payments from the Debtor in clear violation of the automatic stay pursuant

to 11 U.S.C. § 362(a) and violation of the discharge injunction according to 11 U.S.C.

§ 524(b). See, Debtor's Appx. 3-2, Exh. "B" & "C". Also see Appx. 7, Exh. "G".




                                      Page 2 of 17
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57      Desc Main
                              Document     Page 12 of 144



      7. After Debtor's bankruptcy's discharge, Bank of America, through its' officers,

agents, servants, employees and attorneys, began harassing and coercing me to repay

the discharged debt. BOA made threats of foreclosure and eviction to evict me and

my family from our home. As a result of these threats, Debtor was under extreme

stress and duress when Bank of America, herein after referred to as "BOA", began

demanding repayments concerning my discharged debt in bankruptcy.

      8. Moreover, BOA kept increasing the debt and the mortgage payments, even

though the debt was discharged. Debtor repeatedly told BOA's officers, agents and

employees over the phone, that my debt had been discharged in bankruptcy.

      9. BOA told Debtor, despite my discharge, I still had to repay the discharged

debt, or they would foreclose on Debtor and his family would be immediately evicted.

      10. BOA's officers, agents and employees, informed Debtor, that the only way

he could stay in his home, was for him to sign a loan modification agreement and

convey a Security Deed over to HUD, without any actual consideration given by HUD.

      11. Debtor did not understand why he had to sign loan modification agreement

to modify a debt that has been discharged in bankruptcy. Debtor believes this was

fraud. This fraud is shown by the Security Deed given to HUD. Debtor received no

actual consideration from HUD in exchanged for the Security Deed and BOA appears

to have assigned a portion of my debt over to HUD without my knowledge.

      12. Debtor communicated this fact with BOA and Carrington Mortgage.

Neither of their representatives was able to explain to Debtor, why Debtor had to

reaffirm a debt that has been discharged in bankruptcy. See, Appx. 1, Exh. "A".




                                     Page 3 of 17
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                              Document     Page 13 of 144



      13. The Debtor also explain to BOA, that under Federal law, his debt cannot

be reaffirmed. BOA's employees had no idea what Debtor was talking about.

      14. BOA made it clear, that if Debtor did not sign the loan modification

agreements, the Security Deed for HUD and agree to make the monthly payments

every month, Debtor and his family would be immediately foreclosed and evicted.

      15. BOA prepared all documents pertaining to the loan modification and the

Security Deed. That process became overwhelming, as Debtor was not clear as to

what was really occurring. BOA kept changing representatives, who appeared to not

know what the prior representative claim to have done.     To no avail, Debtor was

coerced and forced into signing the loan modification agreement, the Security Deed

to HUD and to make monthly mortgage payments concerning the discharged debt

under duress and the fear of me being foreclosed upon and evicted from my home.

      16. As stated above, on June 22nd, 2017, Respondent, BOA transferred its'

servicing rights concerning Debtor's prior mortgage loan over to over to Carrington

Mortgage Services, LLC. on June 11th, 2017. See, Appx. 5, Exh. "E".

      17. Upon Carrington receiving such rights, Carrington took the same position

as BOA did and began harassing and coercing Debtor to repay the discharged debt.

      18. Carrington's officers, agents, employees, harassed me through the

telephones calls as collections practices and by using the United States Mails with

collection letters. Again, Debtor told Carrington that his debts were discharged in

bankruptcy. Carrington informed Debtor he still had to repay the debt, or they would

foreclose on him and have the Sheriff Department to evict him from his home.




                                    Page 4 of 17
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                              Document     Page 14 of 144



      19. Debtor had no choice at this point, but to comply with Carrington's request

and keep paying on a discharged debt. See, Appx. 8, 9, Exh. "H" & "I".

      20. Carrington coerced, forced and pressured the Debtor to sign a new loan

modification agreement prepared by non-attorneys against his will and under duress.

      21. On January 12th, 2018, Ms. Monica Vela, a non-attorney who was acting on

behalf of Carrington Mortgage Services, prepared a Loan Modification Agreement for

me to sign. At the time Debtor signed the agreement, Debtor was pressured by

Carrington's other officers, agents, employees and attorneys.

      22. The Debtor did not know at the time that Ms. Vela was not a licensed

attorney authorized to prepare deed, nor authorized to practice law in this State.

      23. Had Debtor known that Ms. Vela was not an attorney, who prepared the

Loan Modification Agreement and Security Deed, he would have never signed them.

      24. Debtor had no prior notice, that the loan documents and security deed was

prepared by a non-lawyer, not unauthorized practice of law in Georgia.

      25. The original Security Deed was recorded on July 8th, 2007 with the Clerk

of Superior Court of Rockdale County in Deed Book 4569, page 321 for the total of

$289,164.00.   The Court discharged this debt on July 19th, 2011.          The loan

modification agreement attempts to reaffirm this debt in the amount of $176,410.11.

      26.   The loan modification agreement added to the discharged debt, an

additional $16,289.18 in new money, which brought the total discharged debt to

$197,699.29. This new money is based upon my pass mortgage payments, interest

and late fees on my account. The new money is also the same discharged debt.




                                    Page 5 of 17
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57    Desc Main
                              Document     Page 15 of 144



      27. BOA and Carrington Mortgage Services, both showed a clear intent to get

me to repay my prior mortgage loan, which has been discharged. They violated 11

U.S.C. § 524 of the bankruptcy's injunction. See, Appx. 1, 2, Exh. "B" & "C".

      28. Debtor never voluntary agreed to repay the discharged debt with BOA and

or Carrington Mortgage Services LLC. Debtor repeatedly told BOA and Carrington's

officers, agents, servants, employees and attorneys, that my debt was discharged.

      29. Moreover, Debtor told Respondents, that he paid mortgage insurance and

or the FHA insurance premiums. The Debtor's mortgage insurance could have paid

for any pass due mortgage payments to the lender upon his insolvency and

bankruptcy's discharge to cover any liens and the Security Deed against the property.

      30. Respondents, BOA and Carrington Mortgage, failed to disclose, any

mortgage insurance payments actually paid by either, FHA's insurance or by any

insurance carrier, as a result of Debtor's insolvency and bankruptcy. Such mortgage

insurance would have been paid due to my default in order to protect the lender and

payoff and satisfy any lien upon Debtor's property. See, Appx. 10, Exh. "J".

      31. On December 2nd, 2019, Debtor sent, BOA and Carrington Mortgage

Services a Notice of Cease and Desist Letters. Debtor demanded that Respondents

stop sending me collection letters. BOA and Carrington both committed fraud, willful

misconduct, bad faith and gross negligence. See, Appx. 12, 13, Exh. "L" & "M".

      32. Debtor demanded the return of all unlawful mortgage payments received

concerning the discharged debt, because those collections violates the discharge

injunction as a matter of Federal law. See, Appx. 12, 13, Exh. "L" & "M".




                                     Page 6 of 17
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57    Desc Main
                              Document     Page 16 of 144



      33. Based upon a payment history sent by BOA on August 21st, 2019, BOA

illegally collected and received a total of $100,569.83 in improper and illegal

mortgage payments for me in clear violation of the Bankruptcy's discharge injunction

according to 11 U.S.C. § 524. See, Appx. 12, 13, Exh. "L" & "M".

      34. Based upon a payment history sent by Carrington Mortgage on September

27th, 2019, Carrington illegally collected and received a total of $21,345.00 in

improper and illegal mortgage payments for me in clear violation of the Bankruptcy's

discharge injunction according to 11 U.S.C. § 524. See, Appx. 6, Exh. "F".

      35. Each payment made by Debtor, was made under duress and under the

threats of foreclosure and eviction from Debtor's home. BOA and Carrington both

coerced and forced Debtor to repay the discharged debt against his will. Debtor

believes that Respondents received mortgage insurance payments. The threats of

foreclosure and eviction from Debtor home, terrified him and his family.

      36. Debtor never voluntary agreed to repay and or reaffirm a debt that has

been properly discharged by this Court, that would violate the discharge injunction.

      37. Debtor believe that the Respondents has willfully and intentionally

violated the discharged injunction and is in contempt of this Court. Debtor asks that

the loan modification agreements and the Security Deed given to HUD be set aside.

      38. Debtor is entitled to damages as a direct loss of my personal property and

loss of equity in my home. See, Appx. 12, 13, Exh. "L" & "M".

      39. The Respondents' actions in collecting a discharged debt in bankruptcy,

has personally caused Debtor and his family harm, such as embarrassment;




                                    Page 7 of 17
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57      Desc Main
                              Document     Page 17 of 144



humiliation and mental anguish.       Moreover, Debtor have paid out a total of

$121,914.83 in illegal mortgage payments in violation of the discharge injunction.

      40. Such payments should have been cover by my mortgage insurance or paid

in full by investor's insurance as a Mortgage Backed Security or "MBS" insurance.

         II. GROUNDS FOR GRANTING MOTION FOR CONTEMPT

      1. The Respondents has violated and or, is still violating this Court's discharge

permanent injunction pursuant to 11 U.S.C. § 524(b), by enforcing the terms of a

debt that has been properly discharged by this Court on July 19th, 2011. See, Appx.

1, Exh. "A". Therefore, the Respondents are in contempt of this Court.

      2. Secondly, the Respondents has violated the discharge permanent injunction

under 11 U.S.C. § 524(b), by coercing and forcing the Debtor and Movant, to enter

into loans modification agreements and forcing the Debtor to convey a Security Deed

over to HUD through the threats of foreclosure, fraud, willful misconduct and or

misrepresentations to the Debtor and Movant. This was done by the Respondents in

order to reaffirm the discharged debt and by not complying with mandatory

conditions set forth under 11 U.S.C. § 524(b). See, Appx. 2, 3, Exh. "B" & "C".

      3. That because the Security Deed and the loan modification agreement did not

comply with reaffirmation's statute under Federal law, the security deed and loan

agreements are void, which are made in clear violation of the discharged injunction.

See, 11 U.S.C. § 524(b).   See, Appx. 2, 3 & 4, Exh. "B" "C" & "D".




                                    Page 8 of 17
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57      Desc Main
                               Document     Page 18 of 144



      4. Finally, the Movant show, that the loan modification agreements and the

Security Deed are also void, as they were prepared by non-attorneys, not authorized

to practice law in the State of Georgia in violation of 0.C.G.A. § 15-19-51(a).

      5. Therefore, modification agreements and the Security Deed are void as a

matter of Georgia law. The Debtor and Movant hereby move this Court to set aside

the modification agreements and the Security Deed as void contracts pursuant to

0.C.G.A. § 13-8-1 and 0.C.G.A. § 13-8-1(1). See, Appx. 2, 3, Exh. "B" & "C".

      6. The Debtor and Movant further show the Court that the Respondents, BOA

and Carrington lead Movant to believe, that the only way he could keep his home,

was to pay and reaffirm the debt through a loan modification agreement and to

convey a Security Deed over to HUD. See, Appx. 2, 3 & 4, Exh. "B" "C" & "D".

       7. Finally, BOA could have entered into a new mortgage loan based upon the

current market value or it could have allowed Debtor time to take out a second

mortgage in order to pay off any lien upon property, after the deduction of the Debtor's

prior payments to BOA and Carrington after Debtor's bankruptcy's discharged.

      8. Moreover, BOA and Carrington knew or should have known that they could

not enter into the loan modification agreements with the Debtor and or to require

Movant to convey a Security Deed over to HUD, when in fact, no consideration was

paid to HUD in violation of the bankruptcy's injunction. See, 11 U.S.C. § 524(c)(d).

       9. The Respondents, BOA and Carrington both committed fraud and made

false representations to Debtor, stating that Debtor had to reaffirm the discharged

debt by entering into: (1) loan modification agreements; (2) Debtor had to convey a




                                     Page 9 of 17
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                               Document     Page 19 of 144



Security Deed over to HUD without consideration, based upon the prior discharged

debt; and (3) Respondent, BOA required Debtor to make such agreements in order to

pay off the discharged debt in spite of the bankruptcy's discharge injunction.

  III. RESPONDENTS' ACTS VIOLATES THE DISCHARGE INJUNCTION

      1. First, the Respondents' acts clearly violate the discharge injunction

pursuant to 11 U.S.C. § 524(a)(2), because Respondents' actions are a continuation

for the collection of Debtor's discharged debts, though the employment of a process

known as loan modification. The Respondents, BOA and Carrington violated the

discharged injunction, by collecting and modifying the prior discharged debt, by

coercing and pressuring the Debtor to sign the loan modification agreements and the

Security Deed over to HUD through acts of threats of foreclosure and eviction.

      2. Secondly, the Respondent, BOA did offset the debt by requiring the Debtor

to sign a Security Deed over to HUD as personal liability to the Debtor. The Security

Deed is therefore void, because no actual consideration was made to HUD. Moreover,

the Security Deed is void because, cannot be legally used to offset Debtor's discharged

debt as a matter of Federal law. See, 11 U.S.C. § 524(a)(2). See, Appx. 2, Exh. "B".

      3. Third, the Respondents are in clear violation of the discharge injunction

under 11 U.S.C. § 524(a), because the loan modification agreements and the Security

Deed as given to HUD, did not comply with the requirements of 11 U.S.C. § 524(c).

      4. Finally, the loan modification agreements and the Security Deed given to

HUD was: (1) not made before the granting of the discharge under section 727, 1141,

1192, 1228, or 1328 of the Bankruptcy's Code; (2) the debtor never received any




                                     Page 10 of 17
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                               Document     Page 20 of 144



disclosures as described in subsection (k) of the Bankruptcy's code, before the time

at which the Debtor signed the loan modification agreements and the Security Deed

over to Hud; and (3) such loan modifications agreements and Security Deed given to

HUD was never been filed with the Court accompanied by the appropriate declaration

or an affidavit of Debtor's attorney who represented the Debtor and Movant during

the course of any negotiating of agreement. See, 11 U.S.C. § 524(c).

              IV. ARGUMENT AND CITATION OF AUTHORITY

      1. First, the Debtor as the Movant, hereby request that this Court enter an

order, declaring and holding the Respondents in contempt of Court pursuant to its'

contempt powers under 11 U.S.C. § 105(a), for their violations of the discharge

injunction under 11 U.S.C. § 524(a). See, In re Hardy, 97 F.3d 1384 (11th Cir. 1996).

      2. Secondly, the Debtor as the Movant, hereby request that this Court enter an

order, declaring that the loan modification agreements signed by the Debtor, as the

Movant, filed with the Superior Court of Rockdale County, Georgia recorded in Deed

Book, 5729, page 188; Deed Book 6210, page 244 and the Security Deed given to HUD

recorded in Deed Book, 5358, page 86 are null and void, because they violate Federal

law under 11 U.S.C. § 524(c)(1)(2)(3). See, Appx. 2, 3 & 4, Exh. "B" "C" & "D".

      3. Third, the Debtor and Movant, hereby request that this Court enter an order

requiring the Respondents to refund and return all void mortgage payments that was

made by the Debtor and Movant, from the time the automatic stay was in place when

the Debtor filed this bankruptcy's case according to 11 U.S.C. § 362(a)(6) and while

the discharged injunction is still in effect under 11 U.S.C. § 524(a).




                                     Page 11 of 17
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                               Document     Page 21 of 144



      4. Forth, the Debtor and Movant, hereby request that this Court enter an

order, declaring that the loan modification agreements signed by the Debtor filed with

the Superior Court of Rockdale County, recorded in Deed Book, 5729, page 188; Deed

Book 6210, page 244 and Security Deed given to HUD recorded in Deed Book, 5358,

page 86 are all void, because the deeds was prepared by non-attorneys, not license to

practice law in Georgia, in clear violation of 0.C.G.A. § 15-19-51(a).

      5. The Debtor and Movant, hereby request that the Debtor be awarded punitive

damages three times the amount of all payments sent to the Respondents for violation

of the bankruptcy's discharge injunction under 11 U.S.C. § 524(a) and or for

Respondents' frauds, misrepresentations, willful misconduct and bad faith in

accordance with Georgia law pursuant to 0.C.G.A. § 51-12-5.1(b)(c).

      6. Each Respondent named in this motion is subject to sanction by the Court

due to their violation of the discharged injunction by collecting and attempting to

collect on a discharged debt in clear violation of 11 U.S.C. § 524(a).

       7. Finally, notwithstanding this Bankruptcy's Court statutory power to hold

Respondents in contempt, this Court also have the inherent power to police those

appearing before them. See, Chambers v. NASCO. Inc., 501 U.S. 32, 46, 111 S.Ct.

2123, 2133, 115 L.Ed.2d 27 (1991). A court's inherent power is: "governed not by rule

or statute but by the control necessarily vested in courts to manage their own affairs

so as to achieve the orderly and expeditious disposition of cases." Id. at 43, 111 S.Ct.

at 2132 (citing Link v. Wabash R.R., 370 U.S. 626, 630-31, 82 S.Ct. 1386, 1389, 8

L.Ed.2d 734 (1962)). This power "must be exercised with restraint and discretion" and




                                     Page 12 of 17
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57      Desc Main
                               Document     Page 22 of 144



used "to fashion an appropriate sanction for conduct which abuses the judicial

process." Id. at 44-45. See, Appx. 2, 3 & 4, Exh. "B" "C" & "D".

      8. A court may exercise this power "to sanction the willful disobedience of a

court order, and to sanction a party who has acted in bad faith, vexatiously, wantonly,

or for oppressive reasons." See, Marx v. Gen. Revenue Corp., 568 U.S. 371„ 133

S.Ct. 1166, 1175, 185 L.Ed.2d 242 (2013). See, Appx. 2, 3, Exh. "B" & "C".

      9.The dual purpose of this power is to vindicate judicial authority of this Court,

without limiting this Court's contempt power to sanction and to make the prevailing

party whole. See Chambers, 501 U.S. at 46, 111 S.Ct. at 2133. The key to unlocking

a Court's inherent power is a finding of bad faith. See Sciarretta, 778 F.3d at 1212.

      10. This Court has subject-matter jurisdiction to hear Debtor and Movant's

motion for contempt pursuant to 11 U.S.C. § 105(a) and based upon this Court's

inherent powers. See, Chambers v. NASCO, Inc., 501 U.S. 32, 46, 111 S.Ct. 2123,

2133, 115 L.Ed.2d 27 (1991). A court's inherent power is: "governed not by rule or

statute but by the control necessarily vested in courts to manage their own affairs so

as to achieve the orderly and expeditious disposition of cases." Id. at 43, 111 S.Ct. at

2132 (citing Link v. Wabash R.R., 370 U.S. 626, 630-31, 82 S.Ct. 1386, 1389, 8 L.Ed.2d

734 (1962)). The Movant avers that this Court also have personal jurisdiction over

the Respondents in this case with respect to Movant's motion as each Respondent

having been personally served with a copy of this motion by U.S. Certified Mail

pursuant to the law of the State of Georgia under 0.C.G.A. § 14-2-1510(b) as

incorporated to the Federal Rules of Civil Procedure, Rule 4.



                                     Page 13 of 17
Case 11-51844-wlh      Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57       Desc Main
                                Document     Page 23 of 144



      11. Section 524(a)(2) of the bankruptcy code provides that a discharge of debt

in a bankruptcy proceeding 'Operates as an injunction against the commencement or

continuation of... an act ... to collect ... any such [discharged] debt." See, 11 U.S.C. §

524(a)(2). This injunction is enforced through section 105, whereby this bankruptcy

Court has jurisdiction and "may issue any order, process, or judgment that is necessary

or appropriate to carry out the provisions of this title." See, 11 U.S.C. § 105(a).

      12. Finally, Section 105 'grants statutory contempt powers in the bankruptcy

context." See, In re Hardy, 97 F.3d 1384, 1389-90 (11th Cir. 1996). Therefore, the

Movant conclude that this Court has jurisdiction over the subject-matter of this case.

       13. The Debtor and Movant ask that the Court award punitive damages as part

of his request of sanctions due to the Respondents' willful violations of the discharged

injunction pursuant to 11 U.S.C. § 524(a). See, Debtor's Motion Exhibit "A" & "B".

       14. Punitive damages are an appropriate sanction when the discharge

injunction is violated. See In re Kabiling, 551 B.R. 440 (9th Cir. BAP 2016); In re

Nibbelink, 403 B.R. 113 (Bankr. M.D. Fla. 2009). The Court is mindful that its powers

to order such damages may be exercised with restraint and only under limited

circumstances. However, in this case, where Respondents knew of a debtor's federally

protected right and acted intentionally and reckless with disregard of that right, an

award of punitive damages is justified. See Divinev v. Nationsbank of Tx. (In re

Diviney), 225 B.R. 762 (10th Cir. BAP 1998).      See, Motion Exhibit "A" & "B".

       15. Courts may also consider (1) the creditor's conduct, (2) the creditor's ability

to pay damages; (3) the creditor's level of sophistication; (4) the creditor's motives;




                                      Page 14 of 17
Case 11-51844-wlh      Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                                Document     Page 24 of 144



and (5) any provocation by the debtor. See, Id. at 777. In awarding punitive damages

as a sanction, the Court's intent is to award no more than is reasonably necessary to

gain the attention of Respondents with the goal that it will implement procedures to

prevent this treatment of other clients. See, BMW of N Am., Inc. v. Gore, 517 U.S.

559, 116 S.Ct. 1589, 134 L.Ed.2d 809 (1996).

                                  VI. CONCLUSION

      1. Based upon the foregoing reasons stated in this motion, the evidence and

Movant's affidavits filed in support hereof, the Debtor is entitled to his motion.

      2. Movant also concludes that this Court must set aside the real estate

transactions, as they violate the discharge injunction under 11 U.S.C. § 524(a)(b)(c)

and Georgia law pursuant to 0.C.G.A. § 15-19-51(a) due to the unauthorized practice

of law. Moreover, because the automatic stay was in place at the time Debtor filed

this bankruptcy's case according to 11 U.S.C. § 362(a)(6) and due to the discharged

injunction in effect under 11 U.S.C. § 524(a), all funds paid by Debtor to the

Respondents must be returned. The Respondent's actions are in clear violation of the

discharge injunction pursuant to 11 U.S.C. § 524(a)(b)(c). Therefore, the Movant is

entitled to such relief based upon the evidence attached to this motion and affidavits.

      WHEREFORE, the Debtor and Movant move this Court to GRANT his Motion

for Contempt for: (1) setting aside the loan modification agreements; (2) the Security

Deed given to HUD; (3) ordering the return of mortgage payments; and (4) award any

damages sustained by the Debtor as a result of Respondents' violation of the

automatic stay and discharge injunction pursuant to 11 U.S.C. § 524(a)(b)(c).




                                     Page 15 of 17
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57    Desc Main
                             Document     Page 25 of 144



     Respectfully submitted this         /6        , day of March 2020.



                                 ark A.Ri,phards, PRO
                                Attorney for the Debtor / Movant


1861 Windsor Creek Drive, S.W.
Conyers, Georgia 30094
(770) 688-4247 (Phone)
Email: mcrichards88@gmail.com




                                   Page 16 of 17
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                               Document     Page 26 of 144



                          CERTIFICATE OF SERVICE

      COMES NOW, MARK A. RICHARDS, the Debtor and Movant certify that I

have served the following creditors and its' counsels of record in this action with his

MEMORAMDUM OF LAW IN SUPPORT OF MOTION FOR CONTEMPT by U.S.

Certified Mail pursuant to 0.C.G.A. § 14-2-1510(b) upon the following to wit:

                                  Bank of America, N.A.
                                  P.O. Box 31785
                                  Tampa, Florida 33631-3785

                                  Carrington Mortgage Services, LLC.
                                  P.O. Box 5001
                                  Westfield, Indiana 46074

                                  Mr. S. Lindsay Carrington, Esq.
                                  do BankUnited, N.A., Creditor
                                  Bell Carrington Price & Gregg, LLC.
                                  339 Heyward Street, 2nd Floor
                                  Columbia, South Carolina 29201

      Respectfully submitted this                      , day of March 2020.



                                  L    A. Ri hards, PR• SE
                                  Attorney for the Debtor / Movant


1861 Windsor Creek Drive, S.W.
Conyers, Georgia 30094
(770) 688-4247 (Phone)
Email: mcrichards88@gmail.com




                                     Page 17 of 17
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57    Desc Main
                               Document     Page 27 of 144


              IN THE UNITED STATES BANKRUPCTY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

IN RE:

MARK A. RICHARDS,

            Debtor.

                                        •      DOCKET NO: 11-51844-WLH
MARK A. RICHARDS,
                                        •      Hon. Wendy L. Hagenau, Judge
            Debtor / Movant,

      vs.
                                        •      AFFIDAVIT OF CAROLYN RICHARDS
BANK OF AMERICA, N.A.,
CARRINGTON MORTGAGE
SERVICES, LLC., and
BANKUNITED, N.A.,

            Respondents.

                    AFFIDAVIT OF CAROLYN RICHARDS
      COMES NOW, CAROLYN RICHARDS, a witness in this action pursuant to

11 U.S.C. § 105(a) and 11 U.S.C. § 524(a) and hereby certify under oath after being

duly sworn, deposes and states the following to wit:

      1. My name is CAROLYN RICHARDS. I am one of the witness in this

bankruptcy's action. I am legally competent to give this affidavit.

      2. Affiant has reached the age of majority and is laboring under no mental

disability at this time and is therefore, competent to testify to the matters contained

herein, and testifies to the following based on my personal knowledge. Affiant has

lived in the City of Conyers, Rockdale County, Georgia since 2008.



                                  Affidavit Page 1 of 5
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                              Document     Page 28 of 144


      3. The Debtor is my husband. On January 24th, 2011, Mr. Richards voluntary

filed a petition (Chapter 7). He was represented by Ronica R. Scales of Robert J.

Semrad & Associates as his attorneys. They appeared in Court on his behalf.

      4.On July 19th, 2011, this Court entered a final order and discharge injunction

pursuant to 11 U.S.C. § 524, discharging the debts owed to certain creditors.

      5. Soon after Mr. Richards' bankruptcy discharge, Bank of America, through

its' officers, agents, servants, employees and attorneys, began harassing and coercing

Mr. Richards to repay the discharged debt. BOA also made threats of foreclosure and

eviction to my family. As a result of these threats, my husband and I was under

extreme stress and duress when Bank of America, referred to as "BOA", began

demanding repayments concerning Mr. Richards' discharged debt in bankruptcy.

      6.Moreover, BOA kept increasing the debt and the mortgage payments, even

though the debt was discharged. Mr. Richards repeatedly told BOA's officers, agents

and employees over the phone, that his debt had been discharged in bankruptcy.

      7. BOA told him, despite his discharge, my husband still had to repay the

discharged debt, or they would foreclose on our family and immediately evict us.

      8.BOA's employees stated to Mr. Richards, that the only way we would be able

to stay in our home, was for him to sign a loan modification agreement and to convey

a Security Deed over to HUD without any actual consideration given by HUD.

      9. We did not understand why my husband had to sign a loan modification

agreement to modify a debt that has been discharged in bankruptcy. My husband

and I believe this were fraud, but we did not know what to do about this.



                                 Affidavit Page 2 of 5
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                              Document     Page 29 of 144


      10.This fraud is shown by the Security Deed given to HUD. My husband, Mr.

Richards, received no actual consideration from HUD in exchanged for the Security

Deed. BOA appears to have assigned a portion of his debt over to HUD, without his

knowledge. BOA made it clear, that if my husband did not sign the loan modification

agreements; the Security Deed for HUD and agree to make the monthly payments

every month, my family would be immediately foreclosed upon and evicted.

      11.On June 22nd, 2017, BOA sent the Debtor a notice that they transferred its'

servicing rights of Debtor's prior mortgage loan on June 11th, 2017 over to Carrington

Mortgage Services, LLC. Upon Carrington receiving such rights, Carrington took the

same position as BOA did and began harassing and coercing my husband to repay

the discharged debt. Carrington's employees harassed us through the telephones

calls as collections practices and by using the United States Mails with collection

letters. Again, Mr. Richards told Carrington, that his debts were discharged in

bankruptcy. Carrington repeated that he had to still repay the debt, or they would

foreclose and have the Sheriff Department to evict us from our home.

      12.I told my husband who is the debtor, that we had no choice but to comply

with Carrington's request and keep paying on the discharged debt.

      13. I believe that Carrington coerced, forced and pressured my husband to sign

a loan modification agreement. I also told my husband to sign the documents, out of

fear of eviction. However, I did not know at the time, the documents were prepared

by non-attorneys who are not licensed to practice law in the State of Georgia.




                                 Affidavit Page 3 of 5
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57      Desc Main
                               Document     Page 30 of 144


      14. On December     2nd,   2019, my husband sent both BOA and Carrington

Mortgage Services a Notice of Cease and Desist Letters. Debtor demand that they

stop sending collection letters. The Debtor claimed in his letter that BOA and

Carrington both committed fraud, willful misconduct, bad faith and gross negligence.

      15. My husband as the Debtor also demand the return all his mortgage

payments concerning the discharged debt, because those collections violate the

discharge injunction as a matter of Federal law. See, Appx. 12, Exh. "L".

      16.Based upon a payment history sent by BOA on August 21st, 2019, BOA

collected and received a total of $100,569.83 in improper and illegal mortgage

payments from us in clear violation of the Bankruptcy's discharge injunction.

      17.Based upon a payment history sent by Carrington Mortgage on September

27th, 2019, Carrington illegally collected and received a total of $21,345.00 in illegal

mortgage payments in clear violation of the Bankruptcy's discharge injunction.

      18.The threats of foreclosure and eviction from my home, terrified me and my

family. My husband, never voluntary agreed to repay and or reaffirm a debt that has

been properly discharged by this Court that would violate the discharge injunction.

      19.I believe that the Respondents has willfully and intentionally violated the

discharged injunction and is in contempt of this Court. See, Appx. 13, Exh. "B".

      20. The Respondents' actions in collecting a discharged debt in bankruptcy,

has personally caused me and my family harm and damages such as embarrassment;

humiliation and mental anguish. My husband has paid a total of $121,914.83 in

improper and illegal mortgage payments in violation of the discharge injunction.



                                  Affidavit Page 4 of 5
Case 11-51844-wlh      Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57                                Desc Main
                                Document     Page 31 of 144



        21. I now have a 15-year-old son, who is in school in Rockdale County. My son

 is doing well as a student. My husband who is the debtor, works very hard for his

 family and tries help others with his Christian values. We are not looking for any

 handout, but a fresh start after my husband's bankruptcy in this case.

        22. BOA and Carrington Mortgage took advantage of us and forced us to make

 payments on a discharged debt. The actions by BOA and Carrington Mortgage seem

 to show that the debtor's discharged in bankruptcy had no effect on their collection

 practice. Now we are out of money and we have no were else to go. I believe that the

 Respondents violated the discharged injunction and should be held in contempt.

        IN WITNESS AND TESTIMONY HEREOF, I make this affidavit based

 upon my personal knowledge, information and belief.

        This      og               , day of   Allard,                                          , 2020.
                                   Respectfully Submitted,


                                   Carolyn Richards, Affiant

 CERTIFICATE OF NOTARY PUBLIC
 Sworn to an4 Subscribed before Me,

 This          IqX day of i1if1(1,C-t-k       , 2020.
                                                           4.11'
                                                       ..,-",, MERCV4,
                                                                 ....... .d 40
 STATE'NOTARY PUBLIC                                 •:;cc... ...             %.:4, s0
                                                1 'et':/ e..&                         ...        00
                                                /0
                                               00
                                                          :•   N-
                                                                    ••• •-•   ,•           •     /
                                                                              V            .     #

                                                    0 V• 4            9,, • t , ist
                                                     O. • ' -1/./ 'lb, :',-•• 0
                                                     1 +s%    .  V. .•••  '• lit
                                                           4 4"         C          -4.--
                                                                             -16-
                                                                         .ieb'
                                                               '"1:1101ortw




                                  Affidavit Page 5 of 5
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57    Desc Main
                               Document     Page 32 of 144


             IN THE UNITED STATES BANKRUPCTY COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

IN RE:

MARK A. RICHARDS,

            Debtor.

                                        •     DOCKET NO: 11-51844-WLH
MARK A. RICHARDS,
                                        •      Hon. Wendy L. Hagenau, Judge
            Debtor / Movant,

      vs.
                                        •      AFFIDAVITS OF MARK A. RICHARDS
BANK OF AMERICA, N.A.,
CARRINGTON MORTGAGE
SERVICES, LLC., and
BANKUNITED, N.A.,

            Respondents.

               AFFIDAVIT OF MARK A. RICHARDS, DEBTOR
      COMES NOW, MARK A. RICHARDS, the Debtor and Movant in this action

pursuant to 11 U.S.C. § 105(a) and 11 U.S.C. § 524(a) and hereby certify under oath

after being duly sworn, deposes and states the following to wit:

      1. My name is MARK A. RICHARDS. I am the Debtor and Movant in this

bankruptcy's action. I am legally competent to give this affidavit.

      2. Affiant has reached the age of majority and is laboring under no mental

disability at this time and is therefore, competent to testify to the matters contained

herein, and testifies to the following based on my personal knowledge. Affiant has

lived in the City of Conyers, Rockdale County, Georgia since 2008.



                                  Affidavit Page 1 of 7
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                              Document     Page 33 of 144



      3. On January 24th, 2011, I voluntary filed a petition (Chapter 7). I was

represented by Ronica R. Scales of Robert J. Semrad & Associates as my attorneys

who appeared in Court on my behalf as the Debtor. See, Appx. 1, Exh. "A".

      4.On July 19th, 2011, this Court entered a final order and discharge injunction

pursuant to 11 U.S.C. § 524, discharging the debts I owed to certain creditors.

      5.Soon after my bankruptcy's discharge, Bank of America, through its' officers,

agents, servants, employees and attorneys, began harassing and coercing me to repay

the discharged debt. BOA made threats of foreclosure and eviction to evict me and

my family from our home. As a result of these threats, I was under extreme stress

and duress when Bank of America, herein after referred to as "BOA", began

demanding repayments concerning my discharged debt in bankruptcy.

      6.Moreover, BOA kept increasing the debt and the mortgage payments, even

though the debt was discharged. I repeatedly told BOA's officers, agents and

employees over the phone, that my debt had been discharged in bankruptcy.

      7.BOA told me, despite my discharge, I still had to repay the discharged debt,

or they would foreclose on me and my family immediately evicted.

     • 5. BOA's officers, agents and employees, told me, that the only way I could stay

in my home, was for me to sign a loan modification agreement and convey a Security

Deed over to HUD, without any actual consideration given by HUD.

       6. I did not understand why I had to sign loan modification agreement to

modify a debt that has been discharged in bankruptcy. I believe this was fraud.




                                 Affidavit Page 2 of 7
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                              Document     Page 34 of 144



      7.This fraud is shown by the Security Deed given to HUD. I received no actual

consideration from HUD in exchanged for the Security Deed and BOA appears to

have assigned a portion of my debt over to HUD without my knowledge.

      8. I communicated this fact with BOA and Carrington Mortgage. Neither of

their representatives was able to explain to me, why I had to reaffirm a debt that has

been discharged in bankruptcy. I also explain to BOA, that under Federal law, my

debt cannot be reaffirmed. They had no idea what I was talking about.

      9. BOA made it clear, that if I did not sign the loan modification agreements,

the Security Deed for HUD and agree to make the monthly payments every month,

my family and I would be immediately foreclosed upon and evicted.

      10.BOA prepared all documents pertaining to the loan modification and the

Security Deed. That process became overwhelming, I was not clear as to what was

really occurring, BOA kept changing representatives, who appeared to not know what

the prior representative claim to have done. To no avail, I was coerced and forced

into signing the loan modification agreement, the Security Deed to HUD and to make

monthly mortgage payments concerning the discharged debt under duress and the

fear of me being foreclosed upon and evicted from my home.

       11. On June 22116, 2017, BOA sent me a notice that they transferred its'

servicing rights of my prior mortgage loan on June 11th, 2017 over to Carrington

Mortgage Services, LLC. See, Appx. 1, Exh. "A".

       12.Upon Carrington receiving such rights, Carrington took the same position

as BOA did and began harassing and coercing me to repay the discharged debt.



                                 Affidavit Page 3 of 7
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57      Desc Main
                              Document     Page 35 of 144



      13. Carrington's officers, agents, employees, harassed me through the

telephones calls as collections practices and by using the United States Mails with

collection letters. Again, I told Carrington, that my debts were discharged in

bankruptcy. Carrington repeated that I had to still repay the debt, or they would

foreclose upon me and have the Sheriff Department to evict me from the home.

      14.Again, I had no choice but to comply with Carrington's request and keep

paying on a discharged debt. See, Appx. 8, 9, Exh. "H" & "I".

      15. Carrington coerced, forced and pressured to sign a new loan modification

agreement prepared by non-attorneys against my will, while I was under duress.

      16.On January 12th, 2018, Ms. Monica Vela, a non-attorney who was acting on

behalf of Carrington Mortgage Services, prepared a Loan Modification Agreement for

me to sign. At the time I signed the agreement, I was pressured by Carrington's other

officers, agents, employees and attorneys. I did not know at the time that Ms. Vela

was not a licensed attorney, not authorized to practice law in this State.

      17.Had I known then that Ms. Vela was not an attorney, who prepared the

Loan Modification Agreement and Security Deed, I would have never signed them.

      18.I never had prior notice, that the loan document and security deed I signed

was prepared by a non-lawyer as an unauthorized practice of law in Georgia.

       19.The original Security Deed was recorded on July 8th, 2007 with the Clerk

of Superior Court of Rockdale County in Deed Book 4569, page 321 for the total of

$289,164.00.    The Court discharged this debt on July 19th, 2011.           The loan

 modification agreement attempts to reaffirm this debt in the amount of $176,410.11.



                                 Affidavit Page 4 of 7
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57    Desc Main
                             Document     Page 36 of 144



      20. The loan modification agreement added to the discharged debt, an

additional $16,289.18 in new money, which brought the total discharged debt to

$197,699.29. This new money is based upon my pass mortgage payments, interest

and late fees on my account. The new money is also the same discharged debt.

      21.BOA and Carrington Mortgage Services, both showed a clear intent to get

me to repay my prior mortgage loan, which has been discharged. They violated 11

U.S.C. § 524 of the bankruptcy's injunction. See, Appx. 1, 2, Exh. "B" & "C".

      22. I never voluntary agreed to repay the discharged debt with BOA and or

Carrington Mortgage Services LLC. I repeatedly told BOA and Carrington's officers,

agents, servants, employees and attorneys, that my debt was discharged.

      23. Moreover, I told them, that I paid mortgage insurance and or FHA

insurance would have paid for any pass due mortgage payments to the lender upon

my discharge to cover any liens and the Security Deed against my property.

      24.In other words, BOA and Carrington Mortgage, failed to disclose to me, any

mortgage insurance that was actually paid by either, FHA's insurance or by my

insurance carrier as a result of my default and discharge in bankruptcy. Such

mortgage insurance would have been paid due to my default in order to protect the

lender and payoff and satisfy any lien upon my property. See, Appx. 10, Exh. "J".

       25.On December 2nd, 2019, I sent both BOA and Carrington Mortgage Services

a Notice of Cease and Desist Letters. I demand that they stop sending me collection

letters.   I claimed that BOA and Carrington both committed fraud, willful

misconduct, bad faith and gross negligence. See, Appx. 12, 13, Exh. "L" & "M".



                                Affidavit Page 5 of 7
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57    Desc Main
                              Document     Page 37 of 144



      26.I also demand for the return of all the unlawful collection of my mortgage

payments concerning the discharged debt, because those collections violate the

discharge injunction as a matter of Federal law. See, Appx. 12, 13, Exh. "L" & "M".

      27. Based upon a payment history sent by BOA on August 21st, 2019, BOA

illegally collected and received a total of $100,569.83 in improper and illegal

mortgage payments for me in clear violation of the Bankruptcy's discharge injunction

according to 11 U.S.C. § 524. See, Appx. 12, 13, Exh. "L" & "M".

      28.Based upon a payment' history sent by Carrington Mortgage on September

27th, 2019, Carrington illegally collected and received a total of $21,345.00 in

improper and illegal mortgage payments for me in clear violation of the Bankruptcy's

discharge injunction according to 11 U.S.C. § 524. See, Appx. 6, Exh. "F".

      29. Each payment made by me, was made under duress and pressure under

the threats of foreclosure and eviction from my home. BOA and Carrington both

coerced and forced me to repay the discharged debt against my will. I also believed

and they knew that I had mortgage insurance to help cover such payments. Such

threats of foreclosure and eviction from my home, terrified me and my family.

      30. I never voluntary agreed to repay and or reaffirm a debt that has been

properly discharged by this Court, that would violate the discharge injunction.

      31.I believe that the Respondents has willfully and intentionally violated the

discharged injunction and is in contempt of this Court.        I ask that the loan

modification agreements and the Security Deed given to HUD be set aside.




                                 Affidavit Page 6 of 7
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57                   Desc Main
                               Document     Page 38 of 144


       33. The Respondents' actions in collecting a discharged debt in bankruptcy, has

personally caused me and my family harm, such as embarrassment; humiliation and

mental anguish. Moreover, I have paid out a total of $121,914.83 in improper and illegal

mortgage payments in violation of the discharge injunction.

       34. Such payments should have been cover by my mortgage insurance or paid in

full by investor's insurance as a Mortgage Backed Security or "MBS" insurance.

       35. I am entitled to my motion. I ask this Court to hold the Respondents in

contempt of Court due to their violations of the bankruptcy's discharge injunction.

       36. I also ask that the Court set aside the loan modification agreements and the

Security Deed given to HUD. Finally, I demand that all mortgage payments made by

me to BOA and Carrington Mortgage Service be return to me immediately.

       IN WITNESS AND TESTIMONY HEREOF, I make this affidavit based upon my

personal knowledge, information and belief.
                                                 ill
       This                         , day of           -                    , 2020.

                                   Respectfully Submitted,




CERTIFICATE OF NOTARY PUBLIC
Sworn to and Subscribed before Me,

This     13        day of ilXcx-van             , 2020.           _No \\noo
                                                                        ..
    fit kjk                                                         •t ori& 0 ,2,,
                                                                                •• •••
                                                              •    fdo,    0 , at.
STAtE NOTARY PUBLIC                                           •    • -r •

                                                                  C:c:•
                                                                   v-,-;C2•is'snA0
                                                                            .......3.30.

                                                                        "1/11111‘"




                                   Affidavit Page 7 of 7
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                              Document     Page 39 of 144



              IN THE UNITED STATES BANKRUPCTY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

IN RE:

MARK A. RICHARDS,

             Debtor.

                                       •       DOCKET NO: 11-51844-WLH
MARK A. RICHARDS,
                                       •       Hon. Wendy L. Hagenau, Judge
             Debtor / Movant,

      vs.
                                       •       DEBTOR'S APPENDIX TO EXHIBITS
BANK OF AMERICA, N.A.,
CARRINGTON MORTGAGE
SERVICES, LLC., and
BANKUNITED, N.A.,

             Respondents.

                DEBTOR'S APPENDIX TO LIST OF EXHIBITS

      COMES NOW, MARK A. RICHARDS, the Debtor and Movant and hereby

files his Appendix in support of his for contempt under 11 U.S.C. § 105(a) by showing:

      1. U.S. Discharge Final Order                                      Exhibit "A"

      2. Security Deed to HUD                                            Exhibit "B"

      3. Bank of America's Loan Modification Agreement                   Exhibit "C"

      4. Carrington Mortgage Loan Modification Agreement                 Exhibit "D"

      5. Bank of America's New Assignment Letter to Debtor               Exhibit "E"

      6. Carrington Mortgage's Payment History to the Debtor             Exhibit "F"

      7. Bank of America's Payment History to the Debtor                Exhibit "G"




                                      Page 1 of 3
Case 11-51844-wlh    Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                              Document     Page 40 of 144


      8. Carrington Mortgage's Letter collecting discharged debt       Exhibit "H"

      9. Carrington Mortgage's Notice of Intent to Foreclosed          Exhibit "I"

      10.Carrington Mortgage's Pay Off Statement to Debtor             Exhibit "J"

      11.Carrington Mortgage's Acknowledgement of Discharge            Exhibit "K"

      12.Debtor's Notice to Cease and Desist to Bank of America       Exhibit "L"

      13.Debtor's Notice to Cease and Desist to Carrington Mortgage Exhibit "M"

      WHEREFORE, the Debtor and Movant hereby files this Appendix with the

Clerk in support of his motion for contempt and move this Court to GRANT his

Motion for Contempt for: (1) setting aside the loan modification agreements; (2) the

Security Deed given to HUD; (3) ordering the return of mortgage payments; and (4)

award any damages sustained by the Debtor as a result of Respondents' violation of

the automatic stay and discharge injunction pursuant to 11 U.S.C. § 524(a)(b)(c).

      Respectfully submitted this        /4 4      , day of March 2020.

                                              idzpre)
                                 Mark A. Ri ards, PRO SE
                                 Attorney for the Debtor / Movant


1861 Windsor Creek Drive, S.W.
Conyers, Georgia 30094
(770) 688-4247 (Phone)
Email: mcrichards88@gmail.com




                                     Page 2 of 3
Case 11-51844-wlh     Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57       Desc Main
                               Document     Page 41 of 144


                           CERTIFICATE OF SERVICE

      COMES NOW, MARK A. RICHARDS, the Debtor and Movant in the above-

styled action and certify that I have served the following creditors and its' counsels of

record in this action with his DEBTOR'S APPENDIX TO LIST OF EXHIBITS by U.S.

Certified Mail pursuant to 0.C.G.A. § 14-2-1510(b) upon the following to wit:

                                  Bank of America, N.A.
                                  P.O. Box 31785
                                  Tampa, Florida 33631-3785

                                  Carrington Mortgage Services, LLC.
                                  P.O. Box 5001
                                  Westfield, Indiana 46074

                                  Mr. S. Lindsay Carrington, Esq.
                                  c/o BankUnited, N.A., Creditor
                                  Bell Carrington Price & Gregg, LLC.
                                  339 Heyward Street, 2nd Floor
                                  Columbia, South Carolina 29201

      Respectfully submitted this                / 9;4   , day of March 2020.



                                   ark A. Ri ards, PROSE
                                  Attorney for the Debtor / Movant


1861 Windsor Creek Drive, S.W.
Conyers, Georgia 30094
(770) 688-4247 (Phone)
Email: mcrichards88@gmail.com




                                       Page 3 of 3
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                             Document     Page 42 of 144




              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


   In re: Richards, Debtor, CIVIL ACTION FILE No. 11-51844-WLH (N.D. Ga. 2017)




                       Debtor's


              EXHIBIT "A"

                         Attached hereto
Case 11-51844-wlh             Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                            Desc Main
                                         Document     Page 43 of 144
  Case 11-51844-wlh            Doc 18 Filed 07/21/11 Entered 07/22/11 01:11:31 Desc Imaged
                                    Certificate of Service Page 1 of 3
                                UNITED STATES BANKRUPTCY COURT

                                         Northern District of Georgia

 In Re: Debtor(s)
        Mark A. Richards                            Case No.: 11-51844—will
        1861 Windsonr Creek Dr.                     Chapter: 7
        Conyers, GA 30094                           Judge: Wendy L. Hagennu

        xxx—xx-373I



     DISCHARGE OF DEBTOR(S) WITH ORDER APPROVING TRUSTEE'S REPORT OF NO
            DISTRIBUTION, CLOSING ESTATE AND DISCHARGING TRUSTEE




      It appearing that the debtor is entitled to a discharge, IT IS ORDERED: The debtor is granted a
 discharge under section 727 of title 11, United States Bankruptcy Code, (the Bankruptcy Code).

      It further appears that the trustee in the above styled case has filed a report of no distribution and said
 Trustee has performed all other and further duties required in the administration of said estate; accordingly, it
 is hereby

  ORDERED that the said estate is closed; that the Trustee is discharged from and relieved of said trust,




                                                     Wendy L. Hagenau
                                                     United States Bankruptcy Judge



 Dated: July 19, 2011
 Form 182




                    SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION
                   REGARDING THE BANKRUPTCY DISCHARGE IN A CHAPTER 7 CASE
Case 11-51844-wlh              Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                            Desc Main
                                          Document     Page 44 of 144
  Case 11-51844-win            Doc 18 Filed 07/21/11 Entered 07/22/11 01:11:31                         Desc Imaged
                                    Certificate of Service Page 2 of 3
FORM 182 continued
                 EXPLANATION OF BANKRUPTCY DISCHARGE IN A CHAPTER 7 CASE

      This court order grants a discharge to the person named as the debtor. It is not a dismissal of the case and it
does not determine how much money, if any, the trustee will pay to creditors,

 Collection of Discharged Debts Prohibited

       The discharge prohibits any attempt to collect from the debtor a debt that has been discharged. For example, a
 creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to attach wages
 or other property, or to take any other action to collect a discharged debt from the debtor. [In a case involving
 community property: There are also special rules that protect certain community property owned by the debtor's
 spouse, even if that spouse did not file a bankruptcy case.] A creditor who violates this order can be required to pay
 damages and attorney's fees to the debtor.

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest, against
 the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. Also, a
 debtor may voluntarily pay any debt that has been discharged.

       This discharge does not affect any property of the estate as defined by section 541 of the Bankruptcy Code, and
 the automatic stay of section 362(a) of the Bankruptcy Code continues to apply to any property of the estate unless
 and until the automatic stay has been terminated by order of the court or expires pursuant to section 362(c) of the
 13ankruptcy Code. Such property remains subject to administration by the trustee on behalf of the bankruptcy estate,

 Debts That are Discharged

        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged. Most, but
 not all, types of debts are discharged if the debt existed on the date the bankruptcy case was filed. (If this case was
 begun under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to debts
 owed when the bankruptcy case was converted.)

 Debts Oat are Not Dischareed,

       Some of the common types of debts which are Jani discharged in a chapter 7 bankruptcy case are:

       a. Debts for most taxes;
       b. Debts incurred to pay riondischargeable taxes (in a case filed on or after October 17, 2005);
       c. Debts that are domestic support obligations;
       d. Debts for most student loans;
       e, Debts for most fines, penalties, forfeitures, or criminal restitution obligations;
       f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or aircraft
          while intoxicated;
       g. Some debts which were not properly listed by the debtor;
       h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
          discharged;
       i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
          compliance with the Bankruptcy Code requirements for reaffirmation of debts.
        j, Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift Savings
          Plan for federal employees for certain types of loans from these plans (in a case filed on or after October 17,
       2005).



        This information is only a general summary of the bankruptcy discharge. There are exceptions to these
 general rules. Because the law is complicated, you may want to consult an attorney to determine the exact
 effect of the discharge in this case.

      This Bankruptcy Discharge is an important document that you should retain in the event a copy is
 needed in the future. If you request a copy from the Clerk's Office at a later date, you will be required to pay a
 fee.
   Case 11-51844-wlh                  Doc 31       Filed 03/16/20 Entered 03/16/20 13:49:57                                  Desc Main
                                                  Document     Page 45 of 144
        Case11-51844-wIh              INK; 18 Filed 07/21/11 Entered07/22/1101:11:31 DEN-x Imaged
                                               Certificate of Service Pape 3of3
                                               United SLates Bankruptcy Court
                                               Northern District            of Georgia
In re:                                                                                                      Case No. 11-51844-w1h
Mark A. Richards                                                                                            Chapter 7
         Debtor
                                                  CERTIFICATE OF NOTICE
District/off: 1138-9                  User: collinsl                     Page 1 of 1                          Date Rcvd: Jul 19, 2011
                                      Form ID: 182                       Total Noticed: 14

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 21, 2011.
db           +Mark A. Richards,   1861 Windsonr Creek Dr.,   Conyers, GA 30094-5833
aty          +Jessica L. Cast°,   Robert J. Semrad & Associates, LLC,   Suite 3600,   101 Marietta St.,
               Atlanta, SA 30303-2716
aty          +Ronica R. Soales,   Robert J. semrad & ASsOOiatee,   Suite 3600,   101 Marietta St., NW,
               Atlanta, GA 30303-2716
tr           +Martha A. Miller,   Martha A. Miller, PC.   229 Peachtree Street, NE,   Suite 2415,
               Atlanta, GA 30303-1608
Cr           +The Credit Union Loan Source, LLC.,   5036 Clark Howell Hwy,   College Park, GA 30349-6064
14010637     +Bac Home Loans Servici,   450 American St,   Simi Valley, CA 93065-6285
14010639      Bart L. Graham,   State of Ga Revenue Commission,   1800 Century Center Blvd. NE,
               Atlanta, GA 30345
1401064$     +Zwicker & Associates PC,   80 Minuteman Rd.,   Andover, MA 01810-1008
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust          +E-mail/Text: ustpregion21.at,e0fOuedoj.gov Jul 19 2011 21:09;00
               Office of the United States TrUstee,   Room $62,    75 Spring Street, SW,
               Atlanta, GA 30303-3330
14010685     +EDI: BECKLEE.COM Jul 19 2011 20;18;00     American Express,    c/o Becket and Lee LLP,
               Po Box 3001,   Malvern, PA 19355-0701
14010638     +EDI: BANKAMER2,COM Jul 19 2011 20;23:00      Bank Of America,   Po Sox 17054,
               Wilmington, DE 19850-7054
14010640     4EDI: CITICORP CON Jul 19 2011 20:23:00      Citibank Sd, Na,   Attn: Centralized Bankruptcy,
               Po Sox 20507,   Kansas City, MO 64195-0507
14010642     +EDI: IRS CON Jul 19 2011 20:23:00     Internal Revenue Service,    P.O. Box 7846,
               Philadelphia, PA 19101-7346
14016588     +E-mail/Text: usagan,bksuadoj.gov Jul 19 2011 21:09:02      U, S. Attorney,
               600 RiChard B. Russell Bldg.,   75 spring Street, SW,    Atlanta GA 30303-3315
                                                                                             TOTAL: 6
          ***** BYPASSED. RECIPIENTS (undeliverable, * duplidate). *****
14010636*   +AmeriCan Ex/Drees,   c/013eCket And Lee,    PO Box 3001,   Malvern, PA 19355-0701
14016587*    Internal Revenue SerVide,    P, O. 13ox 7346,   Philadelphia PA 191017346
14010641  ##+Credit Union Loan SOtt,    5020 Clark Howell Hwy,    College Park, GA 30349-6064
                                                                                             TOTALS': 0                            * 2, ## 1
Addresses marked '+' were corrected by inserting the ZIP or replacing an incorrect ZIP,
USPS regulations require that automation-compatible mail display the correct ZIP.
Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable.                              Notices
will no longer be delivered by the USPS to these addreeses; therefore, they have been bYpassed. The
debtor's attorney or Pro se debtor was advised that the specified notice was Undeliverable.




1, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.

Meeting of Creditor Notices only (Official Form 9); Pursuant to Fed. R. Bank. F. 2002(a)(1), a notice containing the complete Social Security
Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required by the
bankruptcy rules and the Judiciary's privacy policies.




Date: Jul 21,2011                                       Signature: •
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                             Document     Page 46 of 144




              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


   In re: Richards, Debtor, CIVIL ACTION FILE No. 11-51844-WLH (N.D. Ga. 2017)




                       Debtor's

             EXHIBIT `B"

                         Attached hereto
         Case 11-51844-wlh           Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                     Desc Main
                                                Document     Page 47 of 144
GSCCCA.org - Image Index                                                     littps://search,gsccea.org/Imaging/HTML5Viewer.asN




                                                                                              11 MIMI                till 11111
                                                                                                                            sp
                                                                                              to0;30-1-d,gp
                                                                                                otieio    .
                                                                                              'Pefoi,mtilla .0
                                                                                                                   *t!viv.., 00 AM
                                                                                                               060. Of
                                                                                              Rockdale-,00Mnt A0P00.1oe court
                                                                                              Ruth A 104,140i) :040
                                                                                              -SK   5368 P08693




                                                   SPACE ABOVE FOR RECORDER USE

                           WHEN RECORDED MAIL TO
                           Bank:ef.Americei
                           101 LlbenyAvenue, $ 'te 676L
                           Piffehorgh,PA            ••,17rD

                           PREPARED BY: jie.4.440-04 4-4/                          VemPrPRoM, 00C •srikhipt
                           Bank of America, A.                                     iNtANGIBLE TAX.
                           / 0/1.      AVv,              6 b(ve . pi
                                                61.5',0)11              z2.-       GOVErtNP4SNTAL AGENCY
                           ,FHANk, ,000 No, 10547134105703
                            Doc ID .066047427107105B,
                           .See Exhibitfalor.easighmehts of record It applicable

                                                           SECURITY DEW

                           THIS SECURITY oe5q ("Security Instrument"), Is Oven, on. Dlet:enibiit,26:4::20:12?)",he
                           Trust(*) are wok.A,AldliAIROS; whose address Is 18611NIND400t.P.E_,K, VOW.
                           coNyE10.i OA. 30094 ("Borrower"). This Security instrument Is given to the SUretary
                           of Housing and Urban 0010!oPMent, and .,lioribee Odd0i05 is Department of Houcing
                           and Urban Development, Attention: C&L Servica,Corpillorrla4riffin Corp,, 0404 E:
                           81st Street, Suite 700, Tulsa, ptc1413/ ("ti:en:4160'), Boer6i:kor OWEWLentleirth,0
                                                                                                             ,
                           principal sum of $794993,30 This debt is evidenced by BOrrowerta-noWdeted.thetathe
                           OW as this,, $0cOrIty:InstrOmeht.(fiNotel,-Whish provides for .          , . not paid
                           earlier, doe and payable. On Ally 1,2042 This SpOOritY ihttilitiAotttgOtir40012entigr;
                           (a), the repayment of     debt evidenced     the Nofi4a1A*1 refte,W0K extensions and
                           Inedifietnlohe of 003 NOW: (4 the .POYmeftOfall other sums, With intereeto,•TedOettfkid
                           under Paragraph 2,ICo protect the security of this Security Instrument; and (e) the
                           performance of Borrower's covenants orioAgeoemehie:tirkdetthte.zeoveity,Itistrunielit
                           and the Note. For this purpose, Borrower does hereby mortgage, warrant, grant and
                           oboveylolhe 'Lender;. with power of Sale, the following described prOjerty locate:0,M
                           ROcKbALE County, State' of Georgia: which has the address 1861 NyiRp§ciR CREEK
                            DR SW, CONYERS; GA 30094 (See Exhibit A for legal :4Description If applicable)
                           ("Property Address") more particularly deacrthadaa1011OW




                            GEORGIA ,,SUBarlDINATE, SEDuRlre DEED -0)07 -HUD INSTRUMENT
                            NA-PARTIA(MAIN                       Page 1 07
         Case 11-51844-wlh             Doc 31     Filed 03/16/20 Entered 03/16/20 13:49:57                             Desc Main
                                                 Document     Page 48 of 144
CISCCCA.org - Image Index                                                        https://search.gsccca.org/Imaging/HTML5Viewenas




                                                                                              .   .,
                            TOGETHER WITH all the litproVOMOnt$ n0c9',•.Or rierOatter, erected otith0,-ORVettkiifid
                            all easements, appurtenances, arid fixtures now or hereafter a partot tha.pt9p,erty‘,A,11,
                            replacements and additions shall also be covered, by this Security Instrument.,A0.01Fle:
                            foregoing Is referred to to this Security Instrument as.the*Properlti

                              BOARQWER.CovENA0TS44t,Bofroyteritt lawfully siii1401 Of the tiStato, hereby
                              conveyed and hatlha-rignt.ta mortgage, :want and Oonvey,th&PropartvlandlhatAhe,
                              PrpoartY is tiPP1.1Purnpatartee),(capt for ontum00,[14000f teobrd,.BortivieKWOrraftti and
                             MO defend generally the title to the, ProperVagainat.all eight's tihd dpintintfai4V,t00):.
                            . any encumbrances or

                            THIS SECURITY INSTRUMENT combineuniferm.povenentalornationel use and
                            non,011orm.:covenents. with tiMitad:variationkpylurlsOlOtion to 'donStitutaii.:Onitbrnif
                            security 1nStrUment covering real property.

                            UNIFORM COVENANTS. Borrower and Lender myotyantand;agtewas figtoW
                            1       PAYMENT OF .1:fkiNtirn... *grower shall pay When,:d0o4thOl,'#E10101) Of the
                                    debt evidenced by the Note:
                              •     .LENDERSAIGHT TO TAKE-ACTIORT,O,PROTECT. THE                . . PROREMY4f,(A),
                                                                                                      ., ..        ,„ .
                                    Borrower doss not keep all promises          `UgressrnSitt4 MadeltkOtit Security
                                     Instrument, or (B).,somSona. Including Borrower, titlfgtibs, a regal4t.400014tflOt
                                     may elonifloantlyatfnot Landers rights in the Peocietty4uoh as, for eiartipis.at
                                    legal ,proceeding In bankruptcy, in probate,: tor condemnation, brloofefoi fos,
                                     or regulations), 'then Lender may do and pay for' whatever is nava satiz to
                                            t-the valtja.ofthe.-PrOnertYsands,tAnOSes rights htheiPropa .., 4entlat*
                                     actions under this Paragraph 2 May Include, 'for example,            . 6g in court,
                                     paying reasonable attorneys' feeet.and'enfertriVonlhe,:PrOperly to intike
                                     moth. Lender must            Borrower notice before-Lallor mayleite any of
                                     actions.
                                     Borrower Will pay to Lender any amounts,
                                                                       ,      . with tnteroSty *OttLower
                                                                                                      . sofoltis,
                                                                                                          . .
                                     under thlW,ParagraphZIttiSSOOdrItYlnaitUrnentAII prottoot tiOdbf in Cottte.
                                     Borrower does,,not1500o this promiso':to•pay those.:amounts with
                                     Borrower will paylhose•amoUntt to 'Lender** ,40410tOitiOS 13.0frpSt-0
                                     notice requesting that Borrower cIta, so. Borrower wiii•elsoipayAnt0V9Pctriti*P
                                     arnountkomp-Same rate at:Eiteditrythei,NOte,inteteston. iseott,.;omdUnt*I tooln
                                     on .the.'dete.thellhe,emount it spent by                     Lender and '13Orfoifiit,
                                     morogreoln wriiing:to'fOrpt.Of Oymittil that are OrttstonttOnt,thOstith:01
                                     paragraph',
                                    .Although Lender may take action under thiliatagrapifkLendpr:doeelkovhave
                                     to do so.



                            'GEORGIA '• 80E0ROINATE secukify DEW -10/07 HUD !NSTRUMENT
                             FHA- 'PARTIAL CLAIM                              Page.1.07
         Case 11-51844-wlh           Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                            Desc Main
                                                Document     Page 49 of 144
CISCCCA.org - Image Index                                                        https://search.gsccca.org/Imaging/HTML5Viewer.asp




                            3.     BORROWER NOT RELEASED; FORBEARANCES BY LEROOR,NOTA
                                   WAIVER. Extension     orpermot Of:tna,SOMS..secored by this
                                   Security Instrument granted by Lender to any successor In             flornOWef
                                   Shall not operate to notease:thellabitityptte original Borrower or
                                   sodoessorininteteit tender shall not be required to:commence proceedings
                                   against any successor in interest orretosaild,extend time for payment or
                                   otherwise modffyamortIzation,oflhesurns aide(red by this Security lnetruthett
                                   by reason ofahy. demandrnadevahe .Ofidlnal'BettrOWer,or Borrower's
                                   successors In          Any forbearance by Lender inr,,exerelsInganyliptit.or
                                   remedy shall not be.awaiver of or prectotte,theiexerelee of anybrIghtor remedy.

                            4,,    SUcCESSORS_,AND.ASSIG.NS:BOBROi4OINT AND SEVERAL ‘JAIVOTYf_
                                   004.1014ERS,,, The covenants and .agreements ot tfilk'BedtOttiln*NfOrt1404t1
                                   bind and benefit tiwegeoppsore and assigns of .Lender and Borrower,           <
                                   Borrower's covenants and agreementeshell.b0.1oir*and sayeral,,,AnyllerrOWer
                                   who co-signs this $0004-1 Instrument but HOOS'.noteicaOulia the. fitOtei'40,140
                                   consigning this -Security Instrument only to rnertgagei,Ventitn&cOnVeylthat
                                   Borrower's InteitOrIn the PrePertYunderlhe7teriiiett this Sedulity hittrtirteht
                                         not personally 0011gEdnd 10 PaY.AheltAnis eadOtpff by this §OPPlity
                                   instrument and (c) agreeplhat,Lenderandany,othatOnnower May elr,0 to
                                   extend,' frigidity; forbear Or TOO any OPOorlirt101411OrtS***aerd10;thelerel'Of
                                   this Security Instrument the Note without that Borrower's consent.

                            5.     "NetriCES',„Any notice
                                                      . to. Borrower provided for      thrsOecuritylnstruthentahali.
                                    be given' by delivering it by mellinoltOy first class mall unless applicable IOW
                                    requires uset of ahother method. The notice '04;4* directed 10 the Pr90_ ,01-
                                   Address or any other addresa:BOrroWeedesignatss'bVlitittee         kentr,2Arty
                                    rititice:.tO,Lendershall be given by firstelp$P.  IcW000afterieht Or . Otlittrig„
                                   and:th*T.OPY0101)1710r*AilePOOti.: CAL :SiMcwOotp.Morittpatitt:040to,
                                   ,2486 ei'OuiStreatitOlte. 700, TWO, OK 74137 orlit*edike$4,LteAdM!
                                    difsignatgo:1#'00tico to Borrower. Any notiee'proVided'for'in trtis sority:.
                                    Instrument oall be. deemed to have been. Oven totorrower'or•Landerwnan
                                   .given as provided in this paragraph.

                            60     GOVERNING LAW; SEVERAO
                                                        ,                    This Security itOttgrilrfV34011 be
                                   governed by Federal** and the            of tr10..10.0ttietion in Which Ine:PrOperty4s
                                   (boated, In the event that any provision Or,,otaU.0001410 'Sourly Instrument or
                                   the, Note conflicts with eoptiosble vow; such dopfilot shall not
                                    provisions of this ,Security InatrernentorIbe',Nole vihroft can be giVekeffeett
                                   WithOlAtha.̀•OOnflOntiOrOVIOIOn.TOrthIS end theOtoVibiorit,Ofthli Security
                                    Instrument and the Notearedecliared to be severable.,

                                   EQRROWER,B OOPY. BorroWerahall be glven ono.conformed eopy-ortne:
                                    Note end of this.seewity Instroment.

                            .N ?pt4jr IFORM gOvENANTS. BOrrbwor and Lender hirtherdowdnellt arid. itigrelkiej
                             to lo vo .

                            GEORGIA -,S,UBOFONATEE0441/Y DEED - 40/97- HUD INSTRUMENT
                            FHA- PARTIA1,,bLAtM             "Page 3 Of
         Case 11-51844-wlh         Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                             Desc Main
                                              Document     Page 50 of 144
CISCCCA.org - Image Index                                                       https://search.gsecca.org/Imaging/HTML5Viewer.asp




                                 A0.00LARATioo; REmeolos, WOOTAIWerf010'to keopiatirPrOMISA'Pt
                                 agreement made:TrT1ifis Security Instrument, including the prorntseApay,
                                 When41.0, the ortioUnt, owettlIridat:the.Note antinthleSticutitY'.1nOturnerit..
                                 14.nder1 prier to 00oOletRItOd, shall give nottoetc4orrower as provided in
                                 paragraph Whereof spictlyIng:'#) the breach; (2) the action, TegufradttiOtiffa:
                                 such. breachl Mottats, Tibt.110of 4hoh,10(400,1tOrrvilikOateithe netke40„
                                 mailerfloSorrooet, by qiiiiCh SUctfIlreitehMi,Iit-130 byradl and (41114110.440 10
                                 dUre,such breech on or beibra:the:dete.SPOCIfiadln the nOtt0Sin:Wfa$411.16:
                                 soce)araticn or      stos,:ocoreci oy.:01i0:$001AritYinfittument:and"101001601
                                 Property. The notice shall ligtheilritbrm.fiOrroWer ofifle.ritt to.remetateettO
                                 acceleration and the right brititle.V0Vita009TY t0.48Sett s. l!'nolvexistertoq-Of
                                   default or any other defense orSbrrowerto.eopeleratiorp,erfaisele, If the ,
                                 oreathiS:nbt bared, on arbefore,thei,date*Petiffed in the riott0,,,Lienriarigat
                                 Lender's option may declare all of the .sumit'seCured bylhieSecUritylnith)ftetit
                                 to be Omedietely. due and..PaYoble*It400114Ttilhefdeteridl'Ortd'fa016$,1,411
                                 power of :agile and anyoll*.rerpediesperhilttect by, 0001,10e41040i1iender Shot
                                 be entjfiedko.soilecLail reasonable cbste,:and,expenses IncurraCtin,:burakAbg,:lh
                                 remedies orosi.tdett in thlepetagrei):4111110104104, but not
                                 attorneys' fees..

                                  If t.enderinlio4s•itivAOWOr of sale, Lender shall giVeTiryetee:awritten notice:
                                 of The 'occorronce,o(An:01030-0,03541ilte_60 of Lerider$•:01001100.100009.1002
                                 ProOrtyqbte,001thetiall record :a n0100400 In ea*.i.OPOIitY1.1kiiithiO6 the
                                 Property.:or:abine part thereof IS located, and Trustee shall Alan copies of such
                                  ricit4Ittltla manner prescribed by aprodobioPiewjp Borrower and to..theother
                                 persons prescribed by applicable law. Trustee shar4Ito public' notice
                                 theooreonsonglin:the manner prescribed oyernifjobiAlaw, ..41,6#',164,10.0*-01.
                                 s uch -tirri6;ow,may be; requit§erby-oppifol$19,:loOroto.eiWithAtit,c1OMPOAR
                                  Borrower, shell-leg The ProperlY4tbob110:64(10h 10 thti highest bide
                                 time And plebe and tinOt the-OfMsOetiitid'aPitt*,,t1)406110 of eerwidrinti or
                                 rbompgrole,AndirIlmbh,prder es'Trustee may determine. Trustee may
                                 .postpone sate of all or enrbercel, Of ihreProst*oviofitioohotioemottAt
                                  the time and nittett,5of any'praviOt*t0104100:014i, Lender or
                                  designee may purchase the Property:et:0y Sate.

                                  LendershalTdeliver to the purchaser Lender*deedldlhe.,,Property
                                 simple and j30001.4.0r herioyapodint*tander Bentwars'iotikortr
                                 lotoopyilmapt to make,such obnyeyenee. The reolielein Lender's deed shall
                                  apply the Proceida, ate tele,in'the1011Owidy order: a) to-ell'*00t10.01q 0004'
                                 end•,:expensesottneeale; intruding but not tinitted10;,.,reasobable etTorn,Vs!,
                                 Tea and chats of title evidence; (b tóail Util t=t,etuf4,0 tY, ItgiEtegrtt,0110A0f
                                  the,e),(Oessi,Iftiny, to the. Peredd ptfIlOtle.101411Y.,,Orititted'Aderetp;,,Th.t power
                                  and egeneYherebyortinted are ,a600104t0,1111,01 interest, greltr09040110y.
                                  death or :otherwise:a ncl'ere turhuletivelathe:remedleslOrcolieetibitag,eald
                                  irldebleptiness'aSprovided by law..



                             GEORGIA ..SUBORDINATE $FOURItY DEE15, .10/9/' HUD iNstRomENT
                            rwk- PARTIAL CLAIM                   '1:xa:ge 4 of 7
        Case 11-51844-wlh          Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                             Desc Main
                                              Document     Page 51 of 144
GSCCCA.org - Image Index                                                        https://search,gsccca.org/Imaging/HTML5Viewer.asin




                                                                                             ,.
                                 JI the Property is solct.puteuerittolhie;,patagrApttii::torrowet, or arlypergoN
                                 holding possession of the Property'lhf00941,,B6Fomershali Immediately
                                 surrender possession of the Property, tP.h0.•00,0fitititke at ot414016,- If
                                        0!ipl:i-rip,t skrretlao,ret,O'brrow?ir 11*r 4ucti Pe,r
                                                                                .
                                 holding over and o y be.,tiisp t oos tto n .at 00roao e with applicable law.
                                                                    .                      .
                                 If the Lender's interestimthie $eouilly OettUrrislititOtiatdil,the. Secretary and
                                 the. Secretary requires Immediate payment Iff1011itntlethca'Patatftapi) 7 Or MO
                                 bilOOMIIngte'Ndtelfik$400tWftiakilrIV_Pkklhe,-4):064410,00*_91'4,10:1.
                                 provIpot,t the                     Mortgage Foreclosure Aptoft49.44$or) 0.4
                                 U.S.C, Vtif• et set4by'requeetlog,0:tOredosOterOmMlsolobettlestoostick
                                 unctoribe Adttlootnrnante .:Oretelbstgo
                                                                  '           and toselt4heo. rppertytasptOlde0 In
                                 the AO,NOtillogi'lli the #0001.00.0ant000.',a1101[40t100.1tha,,StiOtatall:OtioN:,
                                 tidhltt otherwise available to a Lender ontlartft),alqacatraPfror app(loati(a4aw,
                                 BORROWER'S RIGHT TO RElNSTATE Borrower has a right to tie.;:relOtiteti)740
                                 Lender has required                  payment In full betattlie,of Borrowers failure to
                                 keeniany promise Or egreeruout 'Medd:4i this Security                       including Pie
                                 pittilSo.to.pay, Wrieli."4u0i..14,,atOpoh4,d00 OrOver0e.ttioti,-004161aAaptitity
                                 Instrument. 7hieNht,pppliee,overt.offer foraleat,tre,p0atietgh!warelmitkuIci4;
                                 To reinstate the $04kIN Instrument, Borrower shall foriAstiti altappf,atar01).
                                 amotatteregofrote'ett*Berrewers account olfren(-1010(inovii*ftexten
                                 they are abitgettorit-''.of SoiraWaf. otidat010','$OP,OtitylfistrtlitiOntAngtOtfkra
                                 costs and reasonable and customary                    Alva anc,I;O:),51;1n,e1 prope0
                                 associated wAh the fbtedesate propooping,lppttOinStateplar011y .13.000,
                                 this:Sotutity,;tinstrtitherikenct.the,ph1101ortet iat if secures shall tehi.a(ohieffea
                                 as If the Lender nad. not required immediate paynianan:Ailt,.H4*Ov0,:4040.0i
                                  not required to permit reinstatement                   has atte.- pletletostetettertt
                                                                                                                      -
                                 atter  th0.00.rnOondernatittiffereolostire    proceedings   within two years
                                  immediately grepa:0g the commencement of a current foreotojf,e000040g,
                                     reinstatement will 0ra:dodo foreclosure 0.0.000firtarol.114 kftwfut4.0, or
                                      reinstatement
                                                .     will             atfootikeepriOntytirtnoi:Ilan
                                                                                   .                   'created 00114
                                 f$404tIty Instrument.

                           10.    RELEASE ,'Wpen payment of all sums secured t;iy tftts,seeetit9ThAtNtritOt
                                  Lender shall             Security InettololwIthoift 'pherge'te.-Rmiover,.
                                 .Borrower Oa - pay all costs of recordation,'ivanyA

                           11.   WAIVER OF .HOMESTEAD. EtafrOikertiattby;Akattfes.:011 flobt of tiquibOokiii
                                 exemption in the Property.
                                                                                                         ,
                           12;   ASSUMPTION NOT A NOVATION, ..i€00**400PP0600,0... an, afiWMPlitgt of
                                 the 'obligatiOrikof this Security Instrument        and ariy,relesse of
                                 Borrower In connection therewith, shall not oAstftkiWko,yatl.co,



                                                                                     .. ,    ..
                           GEORGIA .:SOBORDINKTS.SECU,RilY ,DEED r iotal r 1,400, 10(4TRUF40,0                        ,
                                                                                                                             ,

                           FHA, PARTIAL ,CLA1101                Page;
                                                                    . tot
                                                                       ,   t '
         Case 11-51844-wlh              Doc 31       Filed 03/16/20 Entered 03/16/20 13:49:57                                 Desc Main
                                                    Document     Page 52 of 144
GSCCCA .org - Image Index                                                              https://searelLgsecea.orgamaging/HTML5Viewer.asin




                                     `IIEED. TO SECURtDoErr, This cprwey010 Ist4 be construed 004:erilte
                                      t.1,giovi19,•.:10W0-0Vtlik.Pati* of 0,001.04:* a seovilka6e6:0501rig.filiet 094 not as
                                     flottgoo.;, and *Itilont1ec(*ooktre the ogymot*oti(1lxitiititi0o0retrtifteby;

                                                       R.E4f.ORST, FOR NOTICE Of .00FMAT
                                                      AND FORECLOSuRE UNDER: SUPERIOR
                                                        MORTGAGES OR DEEDS OF TRUST

                                                                                                                           .,,f'Oh*
                                     ,t.toitotoutiT ;014,144r1der'tociF4Ost3tie,holdiit.'07(00Y; itgrtgage;i4.4000.4titg0t:P
                            encumbrance        h,git Tien vitildb,:hooip1ioilty'00fItliSfik0,40101100t.v.)0
                                                                                                          . 01,ki ONkNoLt100
                            t6 Lender, at 'W.:n*10es liddroto. set forth on page'atwe,or**040tITY 460trOffietitt'OterlY
                            default 46derthe. 40Pettdree1061bean-00 and of any $00 or ether foroPlorgo. action„




                             .                                     "              .
                                       $1)50ROINAIt
                                 OP,ROA'            SECURITY DEED - 10/97-1440 INSTRUMENT
                                        ,                       .      e,
                            FHA- PARTIAL OLM.M                    P090,0, of 7
         Case 11-51844-wlh             Doc 31        Filed 03/16/20 Entered 03/16/20 13:49:57                        Desc Main
                                                    Document     Page 53 of 144
GSCCCA.org - Image Index                                                         https://seareh,gsccea.org/Imaging/HTML5Viewer.asp




                                                                                               ,
                                    BY, siGNING)05(.0W, Borrower t.10,POPtS and i0Ore4-010.1R0 tegifehaintOled,ifi
                           this Security Instrurnent and 'many ridersi(a)i:tomotittitd PflattrroWer and recorded with It.

                                    .IN WiTNESSANI4EREOF-i Borrower has eicedUtedIhr,e,Septirity.:InAtrmnienti
                                      igneo, seeiedehd, daliverad in the. presence

                              hes8:                                  witness


                           Print or 1-8/pa Na
                                                                        • 144s"eN
                                                                     Print dr13100 Nam




                           Vale at Georgia
                           cnonly      z   0-4*04.4(ac--.A
                                             ‘r!,                    a Ar01:100,eY                      residing In. the
                           Cbunty and State named, Pertify, that
                                                     zei,cfiA-AhS

                            Whpletare personally oewp to mei and this         pita**. 0,4kra me and
                           aeSnewietiOed that
                           -116/ehetiftey'si§riedi pealed MO -40Miretilhaltiretiping §iptiritV, Citiedtt$14/hgritt,i'Ay
                            viin free, will And accord, for the purposes named and expressed In that tne_  tru
                            In witness, t have set my hand And official seal unto this instrument, this

                                      Arrtenth),           (year).

                           Signature
                                  Aze/4.4-
                           /70of''6ffic'

                           My itiorAlt(enmrniselori otterin-tif office) expires on
                                           (Space Biilow Thisline kesenred .5er Lender4ndk.fReperde




                             •GEORGIA SUFICROINATE 'SECURV'PPED2-, 1,0i:91'v,f1UP
                           ''FRAPAIR'llAt. CLAIM               ',POO 747
         Case 11-51844-wlh         Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                         Desc Main
                                              Document     Page 54 of 144
GSCCCA.org - Image Index                                                      https://search.gsccca,org/Imaging/HTML5ViewetaspN




                                                                 Exhib It A

                                                             Leta! •Descrfpfkin

                                                                  „                                   _
                            , of. oessit oruod
                    All th*.a*#                          0400.'in        Ng 268 of the Nth District, Rockikac co
                    Peot041*-tha,Lot 7, Block B, Unit.00,4t1044. Pe* $1.0000001h,4 01:01*                   recorded rn
                    mit,06#1,41,pogo 22 #,Vs ":itsltdago 00ontYi 'Otorsioi ReoôrA.L, wtli reootdad plo fil'intoits*tott
                                                          desiidiAlom
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57    Desc Main
                             Document     Page 55 of 144




               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


   In re: Richards, Debtor, CIVIL ACTION FILE No. 11-51844-WLII (N.D. Ga.. 2017)




                       Debtor's

              EXHIBIT "C"

                         Attached hereto
       Case 11-51844-wlh       Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                                  Desc Main
                                          Document     Page 56 of 144
GSCCCA.org - Image Index                                                                        https://search.gsccca.orgamaging



                                                         FILED it4 OFF!
                                                       CLERK•SUPFRIO
                                                        ROCIVIAL 0QGA                             111111 111111
                                                                                                 Doc rfir 01044055 0008 tile: se
                                                                                                ,Bsoctdoei,    ),fgois at e :04450AM
                                                      15 JUL 21 AM 10: 33                        ".11,k,V30,1P40.
                                                                                                 Rockdale                    8
                                                                                                                       I 0, Court
                                                                                                         wIrgt
                                                                                                            Mt 01sik,
                                                                                                   t
                                                     Plahl 4/49,4)                                8/(572 9 4 188495
                                                                tLERK




                     When Recorded Return To:
                     Bank of America,
                      1180 Rldge,PerKway, Ste 140.1441               ()MGM% $          :4 45: 040
                      BromfIeId, CO 100,21
                             AirOM          /-te, EW4-4              NEW NtTe    ,           8*     43i
                     Recording Requested By;
                                                                     NEW MONEY                    4/6
                     'Bank of America, N.A.
                     Document No. 0052184707107106A
                     Iteji14 /777                  Space Above for RecordertU50,
                                                LOANMODIFICATION AGROMENT,A.     .
                                                                    AVA141,1414Mg-0047




                     Borrower ("1).1: MARK A RICHARDp,
                     Lender or Senticer ("Lender"): Bank of.America,-NA
                     DM° of itrat,110n. mortgage, deed of trust, or security deed.("Mortgage") and NIA
                     ("Nbte.).LMS,LA      20011
                                      te,x0   :40.0.1e:65   40413:494V.,1 ?It
                                   4,,,..              ,.
                     FHA                      0la„,110                                ,             -     ,
                                                           6 r4.        N     4 41'W:fairies vt14100040g, 444.y
                     oorse'rrith40T's ("Property"):   ; 1664VittitDiNI0°R iex:b
                                                                     S1                     taNY—ARS-T*
                      .00s ,nsfeatoi                       PO.P. •                                       —
                                             See attached Exhibit "An for Legal Description



                     1, Itmore then bite,BeiToWerotNtortgager ocect4eslitte 4or4renji?0,000*teitetteitNet`O Mt&
                     signifying the singular (Stich, as "V) inClude the 01011. (such      Atirel ieret Vt01 versa *ortic
                     001PrOPtiate,

                     11111011
       Case 11-51844-wlh       Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                       Desc Main
                                          Document     Page 57 of 144
GSCCCA.org - Image Index                                                                 haps://search.gsccca.org/Imaging




                      ttAptsling..inforM atom Mortgage recorded in BOokitter                  poga(s)?
                       7-4if        or the                        Recerdedf
                    (NOMO Of a                              (County and State, or:Other Jurisdiction).
                    Important Disclosures: The Federal Housing Administration (FHA) reqUiretrthet,the,
                    Lender provide you withinformation to haiplaVonalaratandlhernOttifiedftrttlactear0
                    partial titairryterrns that are being OfferedItIlbU, The Lender must timely provide you
                    with clear and tindetstandatble;writteriJinformationlaboutthe tafMk, teatiN and14141 Of
                    the.medifie0hiortgatte, to enable,the.801ToWerto,Make InfOrniestAeolOtensi This
                    information Is Included below. Neese read Itcarefully.
                    If My representations in Section are true in all materiatieippOttiaPP.ifi.„have•Aatta,f0
                    elt-ofthe preconditions in Se        2,      Loan: MOdtfieistionAtiteementrAafett1001
                    Will, as set forth in Section 3, modify (1) the Mortgage on thofNcerty:04(2).tneNc*
                    secured by the Mortgage. ThoMOrtgageand-Notalogethat, as May may 00#10,45)y
                    have been amended, are celled the toen Occomanto."'-'0apitajizacliarMs.WadJitlhiii
                    Agreement end not.otherwlee defined have the meanings Set forth In the
                    and/Or Nate, as applicable.
                    1. My Representations, 1 certify, represent to Lender, and agree:
                           A. ,em experiencing• financial narciship. As a. result, (1) ,t am in default 4100
                              the, Loan Documents and (2).: _ do not have 1141101ent 111001110: :ot 0040 to
                              sufficient liquid.assetato make the monthly mOrtgoot,payittentaltlue 000 the
                              Loan Documents,
                           B. I live in the Property ea my principal r siderite. The Property, has not been
                              condemned.
                           0. Except as approved in writing' 'by. the -PHA Or .Lerideic there  beerf. IC
                              chan4einlhel,evinctsho‘of theProparty,alriceitalgriedlhoLoon Codditerito:
                           D. 1-heve provided documentation for all intOrno 00'1'reef* I 061-rhOt róquird
                              to disclose child support of alimony, .W11000000 to rely bnet,tob,)-ne0Morko
                              qualify for the Pl-IA.14ame Affordable.Modiflcatlori.PeOgrem'ePhIgtaml,
                           E. Under PerlaitY of perjury, all documents 4001MOIreittdo I have provided IA
                              Lander Fri connection With this Agreement; Including (but not irrnitatli IQ:\ OW
                              doomments! and information regardlno my ellgibisty-for the Program, are No
                              and correct.
                           P. I have made all payments required under Aldo!'period plan, ,asocititrod under
                              the Program.
                     2. Aoltnowledoem anti and Preconditions to Modification. i understand',
                        acknowledge, and agree:




                     1111111111.111:11101111011111111111111111111111111.1111:111111111011111.1111,1L111111111101111111110
       Case 11-51844-wlh        Doc 31     Filed 03/16/20 Entered 03/16/20 13:49:57                              Desc Main
                                          Document     Page 58 of 144
GSCCCA.org - Image Index                                                                      https://search.gsecca.org/Im aging




                           A. As a ,precondition to receiving this proposed ;modification of       Löán
                              Documents, l Must adopt and fully :execute the,FRA'S 00000 suboinato
                              mortgage (also balled a PartialClaim Ntite-*ndAOpurity Inehinieftti,
                           B. Prior to the Modification. Effective 'Dote. (as defined in Section 3 , r Leader
                              determines. thatany of My representations hi Section 1 are no
                              correct, (1) the Wen sDocuments Will POI 00:00011100c:(2) thIs Agreement will
                              not be valid; and (0). the Lender will have all Of 010 'tights end cremedtet
                              provided by ,the Loon Documents.,
                           0. 'Thu Loorl LIOotehentS- win: not, be modified 'unlese the- 'Modification 'Effective
                              Date.(os defined In Section 3)-hao occurred,
                           D. The Lender has no obligation to ,make any modification of the Oari
                              Documents If any of the requirements Under this Agreethent, has not teen
                              met.
                           The Modification', if nv representations In Section 1. continue to, be IN* 00
                           O 08d and all predOnditiOns., to the modification In Sebtibn,Zheifo been npit
                           1.4an0OcurnentawilieuttimaticellYbecOMetnodified'SOONOdIfiedifOenDOOOMOh.41
                           on August 1, 2012 (the "Modification Effective DOW) SMOLendef-olt weiveveitAue:
                           and unpaid late charges.

                           A. The NOW MOtuf4Y. Pate              July 1, 2042

                           B. The new principal balance of Iny,1400:.villt 40,0951000 'Ohii'NosiiVhinolpOi
                              fielenceli
                           C. I promise to pat the New •Principal Balance, plus' intetest,. to the, 000 of
                              'Lender.
                           D. The annual Interest rate On the Now. Principal Balance, will' be 4500tti,
                              beginning July 1, .2012„ both before and after any nevi default. This liked
                              Interest rate:will remain, in Offe0t, Until principal and ..ttitenitetr.And- all of the
                              obligations due under the ModiflettLoan Documents are beldiin
                           E. On March 1, 2013 and on the first day of egbh,000010aragtatimhtIttalirotta
                              obligations due under the Modified LOOK tiliderneritarare polo ,tooi 00#0400
                              must ,make monthly payments of $1,47574 (each, * 4,400 Payment.),
                              Each Montt* Payment. includes prinOtpal', and Ifittrolit of $99M, plus he
                              ,current rOgyriad .escrow payment. Of S48345.r My roquirod Rogow paymor4
                              will HWY *Oust. Ootta0aily In opoortionoo with aPOPqabto law If On oopn*
                                                                                                    7,,
                               adlioitmontopeuro; rry:tOtatIncnittly payment woulgittiatioeaccordin4.
                           F,    WJII be. In default if I. 00 not porn* wIftt the Infolgo of tile PiloolTost too'
                                bOomments,
                     4. Additional Agteathente. I understand onO agree:,



                     :1101111111111111111111-1111,111111111111:111111111111111111111111i1IIMIM1II
                                                                                  lI11111111,11111101
       Case 11-51844-wlh        Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                              Desc Main
                                           Document     Page 59 of 144
GSCCCA.org - Image Index                                                                      https://search.gsccca.org/ImaginE




                               ragCeptthost risks of entering intolhis-Agreement, These riikeiriblieldo4(bUt are,
                               not Wiled tO):,

                                        The,,' Fiiikia-subordlhate lien will require e balloon payment when kPar
                                        oft soil, Or refinance the Property, Which- may make these thlng5
                                        more difficult to nri The FPINI SubOrdinettliehirrieyelSoinake,it
                                        more difficult t9:getliticlitIOnal; subordinate lien financing.

                                   (2) My modified 1,00n wthg)10,4vrixecl.:16,tet00 rate th409111not.oheriac
                                        As * result, if the Interest ra*Sti rny.'10406ounteritscooK40:mtzt and
                                        dOwn- b000.d 904fatilOositlanlndo&n*:nikfbodirOrest rate mlghi
                                        sometimes 00 higher than t would' have paid before this
                                                                                                      ,
                           B. All persons who skirled the Loen Occur:00MB Or their authorlzed,r*Ptelkentauve0,
                              boo signed We. Agreement, unless .(1), a borrower Or co-borrower
                               deceased: (2) the hertpwerendeotortowerlredIVorced<004 li*ProPettiktits
                               been transferredi to one 000tte, in the Clivolte decreei     vihtah. 'event the
                               spouse who no longer hoe an ihtateattil the Property nevi not Atm% this
                               Agreement (although the non-signing tobuist May r.bOritlikas WI be held liable
                               for the Obligation under the Loan Documents): Or (3):the Lender has waived
                               this requirement in Writing.

                           C. This Agreement 01,1Pefeedee, ttlS'Aertre:0 any ,Ine_difiOlior,ii,Idebearan.atl'irt
                              cerittl'plan, or workout plan that 1..0004100- with Lender pitOr, the date of
                              thisAgreement.
                           D. Except. ;to the extent modified by #119-AgteelTililt I Or AOMPlyi with all
                                                                   ,,0010 01 ibtj LoOrt:logurnOrilk Including
                              covenants, agreements, and Avq,k4r0t11
                              (but not limited to) my agreement        PAY, eillaxek Insurance premiums,
                              asseesmenik Escrow lien*, impounds, andall!mher strnllor, obligati9PA the
                              amounts of which may change, in accordance with the ,terms of my Modified:
                               Leto Documents.
                           E. The ModifiedLoan Documents aredulyvaild,binding agreements, enforceable
                               accordance with their terms and are hereby ratified and confirmed.
                                              .   .
                           F. All terMsend•previtionkofihri,LoariabcOMOntkexcept:ot expressly' modified
                               by inl*Aoreenlent, t'.0malri,in, foltforo*and: effect, Notttinti,,irt this Agreement
                              .SMIStiee or loletteett any obligation in the L.O.Ort Documents, Except as
                               expressly monition: by this Agreement, IWIIV:O*00401.116,101    ,39:84!      1 18 1.tk
                               all of the terms and cOndittOneOrthe LoahvbcOnlenteannInikAtiraein 1

                           G. I will fully cooperate with 'Lender in o4tethlhg any WO, endOrsernentK or
                              similar title insurance .proomot(t)). and/or *nly.. 840.006,01.0n ,'Ogr00111961(0) that
                              are peoeSittry or required •by-Lonnere.:procedures antifor the Program to
                              ensure tnat the Mortgag*Itevinedified .1PYthisAgreemont: Is fatickt.pr,j. iiteteo
                              position oti410.roily onforooatot* The terms of this AgreementiwPAot toioorne
                              offooye, onotfitilikAgreernvo*R', . not and void, if Lender11009:MitrePfiVei
                              such         andOraattlatit(0; Otte :lostsance product(s), ancifor, 44tborglinattort,
                              agreement(s) on or heferelherMOOMOattOMaffeOtbre.Date.


                     .1111111.1111111111111.110101111111111111111111111111111110111.1110.1111111111111111111int
       Case 11-51844-wlh          Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                           Desc Main
                                             Document     Page 60 of 144
GSCCCA ,org - Image Index                                                                     https://search.gseeea.org/Imagit4




                            H. If an error is detected 'after execution Of this Agreenienti.I'viiiiexectife,ony.
                               documents reasonablineceseaty to,(1)torteureMate the terite antiten/fltibne
                               Of: this .-Agreement and/or (2) correct the lentil and condIllOOS, Of INS
                               Agreement (a 'Corrected .Agreement"). if ,I Wei* t Corrected Agreement
                               from Lender,-; ;this:Agreement will beMlid.stnatif no legal effect. it I elect not
                               1 4 11.4 Coir04144.A0r00.0)0e the terms of the Or101fteilL010: POOUmenta Shell
                               continue in AO force and effect; Awati,.-teris will not be 'iligOtted by this
                               Agreement, ,and 1Will not be eligible for a MO0100101 kihdovitieittifeiit,

                                 Lender will Okla and .record, as APPlIPlAbit 009Ni, infp.morop*Out Pet
                                 including, but not limited to, my name; address, 'telephone number, social
                                 secuelty, hignber,.Credit score, ihcOrnei payment hlstorr governmentInghltOting
                                  information. and Information About -account balances and :activity (Personal,
                                  Information").. In, addition; I consent to the disclosure ofmy Personal
                                  Information and The terms of the Via period -plan. and this Agreement by
                                  Lender io (1)- any investor; insurer; guarantor, or eersAger that WAS), hoisArfott
                                 guarantees, or .services my fret lien or subordinate lien (If•aoloolol!).
                                 mortgage loan(s), (g) cornOtinlet that perform support services} t 0
                                  Program, arid (3). any HUINcedified housing counselor.

                            J.    If any document releted to the Loan rIdoUntents landier thisAgreoltentliclest,
                                  misplaced, or otherwise missing, i will torqply with 'Lenders- request to
                                  execute, acknowledge, 004 and deliver to Lander any 400Metite Lender
                                  deems necessary '("Replacement Documents"). I will deliver the Replacement
                                 .Documents within ten ,days after I receive Lender's *rata. *Ala for sUon
                                 ,Replacement Documents.




                      11111111111111010111111111111
                                                 111111111111111111
                                                               11111
                                                                  ,1113111111111111101111,111111MMI
       Case 11-51844-wlh       Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                          Desc Main
                                          Document     Page 61 of 144
GSCCCA.org - Image Index                                                                    https://search.gsecea.org/Imagit4




                    In Witness Whereof, to Lander and I have 0,toctitett:this.Agreement,
                    (Signetioes must elOned exactly at'ptitieldi:01.001Eilitioriturtrizoottr„to
                    phot     '      .pted)

                     lARK,A RICHARDS"
                    (Must Be Signed E):001y., /*Printed).




                           OW-Sign ttre

                     Vt4tnettePrinted:Nartie                           Wine        ri

                     wiliness TAO                                      VVrtrili8e.15ete,
                                          [Space below thliiellhet:or•AcknoMedoattentl
                     -3TATEA)if
                     COUNW tkr

                     On (02
                          ,....
                             4N       of los&       in theI           before me,: fLvlivic,
                     Notary Public, personally appeared MASK                   Ri•Pe. S001(V.knowN10 me Or
                     Prwettlo„nwpoine beele of eatitifootetYOrtIenoe.to 00,1hoperson(*)4hoekneoet4
                     la(are),sabscrioot(to the within inativnent'And:aeltnoMestged.to:lne thathogehalth0
                     exeoutellheeante.:Intileiheritheir kithq,k04:00Paciflt(te0),, entl.:ViatAlytteitieritheir
                     signature(s)- on the Instrument, the persoh(e), or entity upon behalf of       the.
                     person(s) acted, exacutedlhoinstrOrnent.

                               , rny. hand:end:010st teal
                             ;).40"                      .NOteryStirittiture

                            111.,(t6                      Notary Pdblit5 Pun
                    5,441.,12,1 21#1,                     Notary Publia,Conittileiltiri,EitairatiortiNte;




                     ,1111111101111111111111111110011111111111.1111111111101111101101111111111111111111
       Case 11-51844-wlh      Doc 31       Filed 03/16/20 Entered 03/16/20 13:49:57 Desc Main
                                          Document     Page 62 of 144
GSCCCA.org - Image Index                                                 https://search.gsecca.org/Imaging




                                              DO NOT                                    .
                                          THIS SECTION IS FOR,INTERNAL USE ONLY


                      Bonk of-Arnericao NA., for itaelf or scauccoloor by merger tcreAoNeme war*
                      Solvidna, LP
                             By; Orbarr,Settfamont SerWc,s   LSLØ, ita etterneyfolact
                                    By:                                       Dated: iggi 2 $ 2015


                                     Woo: S Irley MOM"
                                     Tido AJsnt Secretary

                      Meese mature
                           CONPIIIIISANCH12
                      WitnessPrinted Name,
                              .1titt 2571n5
                      W‘sts Date
                                       ISpacetteiew MIS WIG far NOW0Medgernenti
                      STATE OF. Colorado,„
                      COUNTY OF " 'E316̀01.tifiaJd
                      Onj                 Wore:Me ',E1rannorerObnlo 'worn* NotaryPublIo4OrliOnnily
                      appeared                                                              -,mogarttselito
                      Or         Setif moiat;
                                          ° 30Moot,'LL         it6614;.foie010:004.0fAtiefiqi..)Stk',00 .
                      known to mir 1proved low on the basWtif.SAUSWAOtyeyvonoeyno_ the
                      wfose..:eatritgalitiare tO4nnbetttoil* JoilthIn instrument acknowledged!.#1. me 141
                      hohiltieithely OXonutOn thei%Orno                  at00110.dt00         lisa)-,0110 by
                                     sionottlro(s)'0, theinstrument AhoitiorsOn(0), orentity upon behalf
                      of whichthe 0.6010r(s)-Aeted.'eXett46d,the Instrument.
                      WITNESS,n)o.hant.f and.official tool.
                                                         Notary Signature
                        .Brandon 7ratsua. Iwamoto        Notory PublIO,P,Onb*Narnointioott Seal Here
                          MArCh 5. 2Q18                  Notary Public Commission Expiration Oa*

                                                                   BRANDON fATS,NO•IWA00,0'
                                                                        NOTARY PUBLIC
                                                                      STATE OF COLORADO
                                                                     NOTARY, ID 20144013A19
                                                                   COMMISSION Orlf,r0t1AsiPliv-
       Case 11-51844-wlh      Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57                Desc Main
                                       Document     Page 63 of 144
GSCCCA.org - Image Index                                                        https://search.gscoca.org/Imaging




                                                 UXOTOIT:04',,
                                            LEGAL DESCRIPTION
                Allthattmct or stoatorliot.tykoald Qtigblandlot 16t, of.tho16thlOcitilcgoivgyi
                .004A UoInktot,70.1$14.SiAlikOnc.Oftnathortatiek•Subdi                           in
                Pl$0,800104'004-42, g-47; ,RWele ,County, GeorgitiRecork *eh        letiftyporated
                                                                                        **d.
                *001toretoteiiffild.tadi*pot oftlades***
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                             Document     Page 64 of 144




              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


   In re: Richards, Debtor, CIVIL ACTION FILE No. 11-518444VLH (N.D. Ga. 2017)




                       Debtor's

             EXHIBIT `D"

                         Attached hereto
        Case 11-51844-wlh            Doc 31        Filed 03/16/20 Entered 03/16/20 13:49:57 Desc Main
                                                  Document     Page 65 of 144
GSCCCA,org Image Index                                               https://search.gseeca.orglImaging/HTML5Viewer.aspx?id

                                                                                             Type': SO
                                                                                             Reeordef         274.114,14003#,AM,
                                                                                             rt AribtA O,14        gg0 1:10
                                                                                             in n,t lo T 1
                                                                                             RONda.10 00iinty'StiPlirOf 044t
                                                                                             Rub A, V1litsory Ofleric
                                                                                             Partiditrn41C43822616278,
                                                                                               ioo o 0

                                                                                             BK02114YP02.44:. 250:




                     This Document
                     MONICA VELA
                     cAlooNorcoNmcww.ox sovICE%, uic
                     tif‘RRINP.TON p9COMENTIIERVICEg.
                     ANAttpoviigrAS.00'
                     1461404,00.0

                     whenl*fookoN10..T6;
                     14,4011NOTODI'soMAGE'.-SERVIcEs)..140
                     cO111ts.groNt001$1.104.01Wgits
                     16ets.00ritt•011401ROATVOitt200A
                     MiffiglitiVA'4004
                                     444A010067
                                                                    ,
                                r            iSpaco Above Thu j4ne for 'tin&
                                                                       Recording
                     Oi*Olt0010,01:400001.0..0904.00                             Ong:,Case ,r
                     Ohpi(d'MnitriiAmowiti,$110019,1)                                        14.2.04
                     No*;.06#101.1A.MMOttAt9;0049:                                 4010440.;44940.004::,
                     New Money (COW$1428%18



                               LOAN MODIFICATION AGNERNENtozogartlagm
                              This Lowy Modification Agreement ("Agreement"), made. this MO ;Ay viromusayi:Zilt
                     110,44P,:m*IRK&giPAIARDosolpE9***41.P r.Bonovwkw#01**04# is IS61 WI NDSOR                   .
                     Ooki DR SW, cONVERS,CEORGIA.30094 and tAltit14MS*OlitgOE $10014
                     A4..B.RylpE4.,AND:AV.TuOgpt/444,41,1,171V1,a4r$,K014',Olow4;44. MOkilkit%•*00,030;404
                     is 1600 Otrrt DOPOI4AS$ AQA1), SUIM2QOAt, AN/001K tit 41806 .k.iniends •and 5uRP1erite010);
                     the Mortgage, Deed of Trust or Security Dent OhenccuiitylostruMentlt4ated kAY10.1,211.0tAnd Itetitdi4
                     0440$ 8, 2008.4) nowOOP P4;6 •44,,9)101.43.011),NTINAct$4„14*.00001:Okt191:**tio
                     otigtol;         ottiount', of ,v1„:$18.9*4:00vbeating: 140, *Om* 00,40., and 4004 by, the 4-00,06,:,
                     in0040itkiNhioti covers the rot oct, personal Ptocomtes0444 'hk.;$comaty; **ow .d
                     4004)4014:11t.porgyrk$0000,0
                     186r1. WINDSOR 6RtatuRsAitoNEksi MOROVV30014.



                     trni.01091v tistOrn L'014 Modi ric000,Vccmett1. 1122201'007                    II 1111
        Case 11-51844-wlh            Doc 31       Filed 03/16/20 Entered 03/16/20 13:49:57                                     Desc Main
                                                 Document     Page 66 of 144
GSCCCA.org Image Index                                                              https://search.gseeca,org/Imaging/HTML5Viewer.aspx?id




                     the real property described is located in RoCPALE 001i$04,00010:01A4nili.Wingl . forthAshgoym

                     SEE EXHIBIT °Alk,ArrAciati. ngittito*NLVIVIAOtik PA:AMER/0Fr

                     In ontikera0e0 *film mutual prOnilla* WI agreements ticcbangFai. the , Par1104 '-heriikt. *co 315,' follows
                     (notwithstanding anYtbina to the contrary:9(3414%4 In the Note     01044111AR*,
                     1. As-orr JANVARY 1, 1018 the emeunt.payeble,tetderitho Note and tho'$eoltriviriannenCP0130044
                          Principal                      8192,69929, consisting of the It0000gsyk0000 to Rottoof,by loort=los
                        - 00tottiteetoterogrim-ttio Wong( Of VS. $16,400441#1.odter amedale capitalized,, which Jelifinited to
                          eiergyfalMil any legal 4ePand-relaterktnreelno4;cbSts that mar taVe;ileenttogtneditotwAotim
                                           .             „ .
                     2. ,Borrower prondseaSio.pay the Unpaid Principal thilanckplosinterest,.wilicord‘r, of tenderarderesti, V111.
                        ,be abargoir on the UnpaidPrincing:BalanciNottlie.YearIkrate;,0%111501kifrom44TIVORICIt./011,'Ttie
                        '11.0*tattt'nfl,M,5004 vAillittatirkitti,04.0401;0004110401ittoieg:i*lit40 1.410.1.;
                                                                                                                           .  _
                          Borrowe r promises 140.10411.010t4ifitofitati,IltPP.**0440:00#1000(PAAU01051414400:041,
                          the 1&T.:day.,,orietiliu1A*34.10181 and continuing:00000 on.Thectiatne414y,tifietteh4uepeedihtmoth
                         •until principal ,and,interear.-nro paid in 6ii). Borrower's.'Paymeat wrialara -ofpaymenli40011100i.„ tinti
                          Interest of U.S, $906.15, plus vayrnems **,properv:'14*,, hit-ge4 losoraoeo, and fin,A.ttUttlitiOgOtif
                         ,C$0.06*440.1.COt OS:$559:58:1;:00WOr Ond'OrS1iiiidilhOt'ihO*0.14,a&mpiiihfttorttiov.44**Itsubject
                          to change ffeerit:is an Increase or Acorea0.1k000,011904":41$00:      „ 04 Or any 01.44,:i/eVi11* I.
                          items. If on4.01/.0.V 1j.21148.(00 41%,1a104:1>a101Aprrovet.'41101,5- 1.0s.f41 110111.4r1,114011   and I
                         *Ay. Togrorneor, as Ahneadet by this Agreement, Borrower will AY 'ORO mount, in                     40 the
                        ..Maturity Veto:

                     3. If     or any pat( ofthe Property or any interest                                Ifa liantifieiakialekOat klbe
                         '13orrover Is sold oritaniferred'and,the'BorroWeris not alairbral)lattati):AtathOuttke,todorf***Attert
                         ;consent,•016:1;ender"may require immediate payment in full of alliimIS,icoored.lvArk$e4tillytifOtvia'f,,

                          If to, under exercises this option, tho Lenoir shall give the Borrower noloe;:oracotoOlmi The notice
                         :shot two') tiVperiod or,Opt      than 30"40.Y.*:rtntti.the,dittkliip',1100 #011900.4httillatitAtItitr,1111411
                         .4wnOrrow.erluiliOVO, all sum,speared by lbis*ketirityanstiliment Ifthe Borrower faila.to. pay these sum-s
                         priortothe 444015n of thisperiod, the Lentler, may. invoke any 47erintitiiea permitted by. Aifropoity,
                         44g4imont without further notice or demand tii*OotttMer...
                     4. The Borrower also will ton* with all Other, eekvananfai ltgreinitonts„, and Ottititttnitit',CPtilte,,fietihrtp;4
                        loorrp000t; including without      th 119,t1owei,coycOotitcnnd'AgreemeilisAoirorre•ifilmourintsAit
                         Aexce-,,insunaree.iremiamsi-assessineiris,tscrow items,,.impoundstqlnajafother,pa##entOtattlia ItOrro*et
                            elillgeIed*M*0)Olderibe'aeOftlastrItMen.11:40ViieVatite 44.41.i6glOrthianr- tilrOMIMIrWkrIPer
                         'otatenliecli,AulPanavoid; as Olodate:speCifiedin,PeragrapkNti, 140vel'
                                Ot.topt!„•404iiroviAppg7,0010:140(olatii.$aentfty*trnMetti 000 OtOkitling for, implementing, .0
                                relating to, any vitange'.ortitlinstmentinIhe,rate. of interestpayableitunleiTheNtite;inng
                           (!)) aillerms..and:priNisionsMi any adjustable rate               or,SAWIWiiinienr:0'00100tlmt IkAf11*4
                                to, wholly or p441iik 41{16***4 Into, or is                  of, the 14ota, :or look, .1000.4rqeot and 360
                                coutainty.aay,t1.1411:tenits*AtI,PttoOtitont;, 046.0ttteretthtlfP'fit (girlove,
                         .   . .
                     5. If'She,.Borrower lccurrently subject:to the protections of any auto*ItttotswW104.11031 ;10, have
                        obtained tcAtiehtttgeln haakrOgfctlit40004ioglatIttiOt #4000101,4!*#101      10.W10.**,..04441111111:
                                                                                                 ,
                     daolgoptotor4,1,;pamd15011FitionAll!pptgoiM4617
                                                                                                 ilIMMIIIIMMUIStatttkoila4
                                                                           .602
         Case 11-51844-wlh                Doc 31       Filed 03/16/20 Entered 03/16/20 13:49:57                                Desc Main
                                                      Document     Page 67 of 144
GSCCCA.org - Image Index                                                               https://search.gsceca.org/Imaging/HTML5Viewer.aspx?id




                              In this Agreement or any ether doeuroortrt executed in e90,04ien with          Agromel,041401,be
                                                                                                                           -
                              tonotodr as an Ationot, by Lender: to titiliout persona! liability 0#019*,this
                                                                                                         the      and Deed of.
                              ibIstitilortgage and Promissory NoteiSubardirsateMar%age: Inginehtaxei tids'Agiaildenti:Ikentered:
                              into lathe ordinary course builneskbetWeen the bender andAtie'llOrkaner In detUnkinqinit
                              teinfedetkeliterCe the lieu. togAgoomot.44,400*****Oper9"ttipers,000i jjobility.po
                                                                                                                               r,
                              the Note And Deed', of Trust/Mortgage end Promissory 'fientetfutk4Onatotoeineget pole Ii it n
                              atte mpt to 49104 L*64A-t-Or li,'061,01091,1
                              St                                               i__ 1:14900001 liability of Tiogowjx.v.tidtet**or,
                                                                               044
                              sh metu'ormisumortgage;anteaubotantate mote/xi:Ogee.

                       64 NOritiPg hi .-fs'Agrooment-AhelI
                                      '01                     be undersPOd or 000ttroO4 tir,f/O,a,SOIISfekti9rtOt release iniwhc4.0,17 in-
                          part etihe Note ped-Securitrlitstrumeet.txeept as otherwise filieolfic41,1XV,0:04  ,0         ,
                                                                                                                       is'AP`cer,Otifikol•
                          IOW And Security. TristtuftitFit will tOnal0 MitthetdOdi an naqow,orio#4:3.,:lowvith 40 100404 ON :edd,
                          .compiy4ith,,all•eithe,terMS uncfproliisteusifiereofiesqunendeby:Ait Agreement..
                                                                                                                                      ,
                       7. 400.0.0i, egos .to, 0*e-skit:execute otY10000,41.1001r0.4.110#00. 0   *$'                     Alg.:14#
                          terms,m44onditlims ottliis:Agreament      . itenpnwedland accepted by.Lcnder, shall bind and 16.4*4&
                              the heirs, excentOrS, administrators,eett,440 intthe'1300Weiti

                              .11ijr**feg eg4ealia4 any eektsi fees end* Opeeses,leie000-Aktqeeee,dgin NftivJeridellitthe 106 that
                              may. Im:11-gelly'‘chargedito:Me-,aeconati, but have net b een cliatted,tfr,,dtesecteuntes,.littlit4ind4egra,
                               EiTeolyeP4to, may..00' t.baygid          account Atii4ieridlitir-aap401.40.filik110400,6100000gi„ ';.t0 .
                              plik,-.111-411,.To example, if the,160:4.1100,001pswitlferolnay*Ibreeloom:feetand;orowtlot,fiv#1,4tt
                              itorgi.11).t•:ngt yet.itaesseitltaffie account as of the iJate the Ninditeetionlfeectf*batet BOirgtei,mti
                               rerntilo-10100044401*O04 fees           001/0f40100.1

                       9.     This Agreetavat 1modifies an *41101100.. secured by an 004 40.or4 WittojloOt, recordadi )0).
                              10000A4E-01*TytwvgoRGY:kupok80004)1 ottitt4101.1340104**1#0:03toikAto J*00
                              of this Agreement, At unpaid principal balance of the original obligation #0000 by #0, 0**g:
                              security Instrument 4,01041941,T4:01100100.4,0110#,;000)4,.biihe,:01sting'40,010100060
                               as a reault Or this Agreement is $192‘699.2. 4thiOlt.amoutit; represents the excess of the' unpaid
                               0100,10filiballiaoef this original obligation.




                           caft.,:ngton   mu*. bodg-ma..tikv 4.-cdmen( 11212017:)07                                  1111131,08046‘,04
        Case 11-51844-wlh            Doc 31       Filed 03/16/20 Entered 03/16/20 13:49:57                   Desc Main
                                                 Document     Page 68 of 144
GSCCCA.org - Image Index                                                      https://searcltgsccca.org/fmaging/HTML5Viewer.aspx?id




                       in   t.       ercoto Ph       oute4. sAgreernent.




                       .Derrower:


                       B000.*0;i

                       )3.0itMOtt-


                       8.900-Wer;-                                                                            poi*
                                                    tspae,BelowiliatipelorAc**itaittionsi

                       State 0 dE0
                       'Coy*       iir4yert4              SS.

                       ..41:04,464otaiiiNoverd:oitutt .au':...tey;of                                          '10.!
                       ;pieOritie•tgii




                        Document Prepared By
                        MONICA_ VELA
                       '00ODINOTOStIdOlticAGEtEEVICE% XILC
                        °AMINO:TON DOCUMENT SEEvicEs.
                        1,600:0014117.0009t4gg*ADi SUITE.2006,
                        ANAHEIM, 040106,




                       01,1:01)00 0 *M LON, madift*IonAgfeemcnt1112240itma                         111111111101400mapat
                                                                             Pegt4.
         Case 11-51844-wlh              Doc 31        Filed 03/16/20 Entered 03/16/20 13:49:57                                   Desc Main
                                                     Document     Page 69 of 144
GSCCCA.org - Image Index                                                              https://search, gsccca.org/Itnaging/HTML5Viewer,aspx?id




                       In'Witness•Whereofi the Lender has executed this Agreement.
                       CARRI 'TO MOICTOAGt sprtylipp,,JAPAS SVIMICER ANDAUT1194141c0A Pitcot
                       DANK PAM 1060-0,A,


                       jy                        Le Mitigation         (print name)
                                         Mott.0000',SgMso-


                                                                                                                      *tenets
                                                                                                      14041
                                                                                                      ,,, 144.
                                              .Witttest4. eteitNeee:                                  'wftnesel-4rietedlleoto.


                                                          ppece‘itelowThislino for *oknowledgments1

                           LENDER ACKNOWLEDGMENT

                       *notary public or other ntreter completing this 00000 vktilloa elateglciAtref, the jndiyidtial.'
                       sfoned-tie,a'ocument to which this certificate attactieck.ana'toi'.the-truttitItteess;acoura05.orind
                       dooumcnt                                                                        ,


                       $ta(eliftatifornia
                       CtithitY

                       On                           before ote:                                                    Ploy
                       tierottiVatitie-                                                                                     ,-
                       provectio,niiibn the basisofaatisitiOtor$i.‘tiktente',0‘b.             n * Mhwns.nant )10448n4Sigibtittoih
                       veithinittittrunientilndrat4nMiiktlged 10.1tte:thatite t . ItY executed            ittiiiini07therrlaitthaitt41
                       400411(1.00),4nd ihnt141:-.hW4001n040*               :450 the it1/40Nitieg,lhelse0A14AvOteilitiWA00,11
                       141ii6kthe Vers9/104:acted,executed (ii.

                       I cert* tinder itt4itilt              MIRY-under the'lai4i,orthe Siab'ottaliforniailtutthOt6000111tvatvilish
                       is true mid correct..

                               WI.        layluted aattortielel

                            pature,
                                           StaliktUrtDf Nt4iy,




                           CarrinVon c*Pull-Pan Mfidiriqi*AgiOntcnill2P017-597.                            100110                        o4
         Case 11-51844-wlh                    Doc 31              Filed 03/16/20 Entered 03/16/20 13:49:57                                              Desc Main
                                                                 Document     Page 70 of 144
G'SCCCA.org - Image Index                                                                          https://search.gsecca.org/Imaging/HTML5Viewer.aspx?id




                      Altr.44uypubtipwotherpttioet comilishig Iii
                      terli(iqate',vetifto.ohji thesidontitytirthe'&Wool
                      whOistiaill6eilirsuMant,IPIWW0h 00.corlifisiltb Is
                      ottitchfaitrd not iraitiOnesspActurscy; go. valioity
                      orthat itountolt:                                                        CALIFORNIA ALL PURPOSE
                                                                               CERTIFICATE OF ACKNOWLEDGMENT
                    4tata of Callibtnia
                    ,0o,ontyraQrange



                    , On       1-21-201$                     __)?efore, me, A. ANISAII, hldtarY, Public, personally appeared
                    411.1 A. FULLER who proved' in Me on the DOI, 'oPseestIPtorY evidence to be the perso04..wimse
                    name4istace subscribed to the within instrument:and acknowledged to nteitfiat Wabet,tliaregeged the
                    same inhidheritiNdkuthorized capaolty044 and that',by ItisiberitheWlignature(e)ion.theAnittunient the
                    vorson(4-or the:ontity,upon 4eltalt of which the.persontileet4Pxeoutedithe-Tnstrument:


                      'afar*. under PENALTY OP ;P8ItItilt? ,under the laws .ofilieStite 3i17.0attfoniia that Yht.foragatax
                    Paral.01011, Is true 00d:.AorreCt,


                    WITNESS My, hand and offieiaileal.


                    Sitnattlte                                                    (Seal)




                                                            ADAITIONAL ', OpTioNALINktoortA
                                                                            -                       , Tiox
                                                                                     jx4sTigiguoNAIVR,P0
                                                                              ,A4 01447i60,14iitieitO-t4imptea-ki :ORO
                           1)44C,0                TIM Arr-40114) 044CP/Altr    et** 00*                fq7
                                                                                      p xogirrondi.010 aIø
                                   411.11terOtacquoi,            kidAtotrwq0                         not                             V!iiNtf.tr                 04-4-4
                                                                                      ofteoftg, 44,           At#0,0#1,,,i,c. ,octo ,4f4rto,
                               4:Tit1kor 4etaipti66- 6f 4tipth                        :skijolOor ea$jtdtvfop,pp, r'iigthiNt-4.e.goit'oid:04010
                                                                                      • stein and Connrr at            PAS*MfOrOACi*P4'
                           MktOOL,OPtiget$              te4Onnittat,DAte                utf
                                                                                             .4f1 :1$*"*.1 :'*Peg
                                                                                                             if114414"iH ° 41!
                                                                                                                       e01WHthrtt$1,0
                                                                                             61$0p t4tvoutilitlieiht6,eitiitawxitiCyc.64
                                              Oita 04601 iStem644K0                         -06y,110,111640,040710446.W,krato4.141timingv,'.1th.t
                                                                                                                                           .      bit ban
                                                                                              44014101004 V/,a'catiikkko ,Oharur.xils544100          .•
                                                                                                           45o(oogwow4000)1)1110 rria01§,!*vir.<040,'4,f4r
                           PIOAd.rot'ctAas•libotir -Ige,sx0,1aa                                                           lonUl by          401settit
                                tog1400(f)                                                 tomil               to
                              b "Vo'ivoitteoracet                                     • flit 4,0#0(#,-0140..iTi                                   Olt
                                                                                        X41#41,114
                                           (tak)                                         itowi.i
                                                                                      • 51it6,4*-,̀4itib up,166001i00,44'                               lbt"foiKka:k,i'
                               o vitt0600                                                  66141.             '
                               o Att,01:0Y-411'..0q
                                 Tilifiat(4)                                                                          0114101:*itttitliodloA4
                              .0 Otik5:                                                    •       Tiltie4!foore
                                                                                        *curia,*                    roAeir
         Case 11-51844-wlh            Doc 31        Filed 03/16/20 Entered 03/16/20 13:49:57                        Desc Main
                                                   Document     Page 71 of 144
GSCCCA.org - Image Index                                                             https://search.gsccca.orgamaging/HTML5Viewer.aspx?id




                                                                           EX1111011`,A,

                       ,Brotgewziop VAR1(44.RICHAROSSOLEOWNIMIIP

                       LOAN NUMBER: 4000404/04
                       tEdiW,:titklurft0/4- z
                       Tiwiantrratertodio,4wililit.document WiltOtatkillieiSTATE,OP,OEQRCIAtebt*Y**
                       R066)-4EttlIVOleCOISIORS0a4, descr.0810111-010,Wg:
                       AtitilritAZTRAMOR:MittEli3OLASID itNINGAND,OEIWIRLANDIOTAWICIIMIt
                       iimiTRIgA,Rpoo:KLE-gClU,NTY,•.QEQR01410RINOLOT 140,40000i.VNITONBOV
                       WINDSOR
                                         ViSION,
                       110004E-01/**,.040*04,00       ,ivi.yysmn RECORDED. ,0 4x04( ptt
                       4itittig           -
                       BY REFERENCE AND,NfAos*VART'OrrifiliOncla1P1101%.
                       Ailog:OKNOW:SAsf.1001 *MOH c4EZIttoitSt :014104W0101011300094




                       Pet*iiitOiScuttOrtIOMT01401000§6,Agrionita:•1121,10:1007'
                                                                                    P*4
                                                                                                   MUM             ,11 „   Woo
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                             Document     Page 72 of 144




              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


   In re: Richards, Debtor, CIVIL ACTION FILE No. 11-51844-WLH (N.D. Ga. 2017)




                       Debtor's

             EXHIBIT "E"

                         Attached hereto
Case 11-51844-wlh               Doc 31        Filed 03/16/20 Entered 03/16/20 13:49:57                                      Desc Main
                                             Document     Page 73 of 144
                                                                                                C3_1678 PSGSRLO1 20321 02/06/17
    BankofAmerica                                                                   Send Correspondence to:
        14P'                                                                        P.O. Box 31785
                                                                                    TAMPA, FL 33831-3785
      Nome Loans
                                                                                    Business Adtiess:
    p.O. Box 31785                                                                  456 American Street
    TAMPA, FL 33831-3785                                                            Shni Valey, CA 93065-8285
    IMPORTANT INFORMATION ENCLOSED


                                                                                     Notice Date:        June 22, 2017
    AT2            447'2-48217-0002032-001-1-000-000-000-000
    MARK A RICHARDS                                                                  Loan No.:           184742710
    PO BOX 446
    CONYERS, GA 30012                                                                Property Address:
                                                                                     1881 Windsor Creek Dr Sw
                                                                                     Conyers, GA 30094




    MARK A RICHARDS:

    The servicing of your home loan will transfer to Carrington Mongers) Services, LLC on July 11, 2017.


    IMPORTANT INFORMATION ABOUT THE SERVICING OF YOUR HOME LOAN

    On July 11, 2017, the servicing of your above referenced mortgage loan will transfer to Carrington Mortgage Services, U.C.
    As of that date, your new servicer, Canington Mortgage Services, LLC, will support all of your loan servicing, Including
    billing, payment processing, and customer supped. You will no longer receive mortgage statements from Bank of America;
    Instead, your statements will be sent by Carrington Mortgage Services, LLC.
    Enclosed Is a Notice of Servicing Transfer from Bank of America regarding the above referenced loan. No action Is
    required on your part in response to this notice. In addition to the Information provided In this letter, this notice will contain
    Important information about the servicing transfer of your loan. Please note this servicing transfer only applies to the loan
    noted above. Other loans you may have with us will not be affected by this change unless you are notified. Please review

    In the mortgage lending industry, the transfer or sale of loan servicing to other servicing institutions is a common practice and
    we'll work closely with canington Mortgage Services, LL,C to make the transition as smooth as possible. If you have any
    questions or concerns regarding this transfer, we're available to answer your questions Monday Friday fla.m. to 9p.m. ET at
    1-600-669-6607.

    WHAT YOU NEED TO KNOW
    If you are currently being considered for a loan modification or other foreclosure avoidance program, your new
    servicer Carrington Mortgage Services, U.0 Is aware of your current status and will have all of your documents. Please
    contact Canington Mortgage Services, LLC to complete the process and determine which programs may best suit your
    current situation. For more Information on working with Carrington Mortgage Services, LLC, please review the frequently
    asked questions below.

    ANSWERS TO QUESTIONS YOU MAY HAVE
    What will change with my servicing transfer?
     • your loan number and payment address Information will change once your loan has been trans%
          for a letter from Carrington Mortgage Services, U.0 within the next few weeks, which will outli
          Informal-On,
     • The transfer of your loan to Carrington Mortgage Services, LLC does not affect any terms or
          mortgage loan, other than those terms directly related to the servicing of the loan.
      • Your monthly payment will not be affected by this transfer.
Case 11-51844-wlh                Doc 31          Filed 03/16/20 Entered 03/16/20 13:49:57                                           Desc Main
                                                Document     Page 74 of 144




        •   Any automatic payments set up with us through the PayPlan programs will be discontinued as of July 10, 2017.
            Please look for instructions from Carrington Mortgage Services, LLC or contact them on or after July 11, 2017 to
            determine what payment options they may offer.
     Will I sal be able to make my mortgage payment at a Bank of America Imolai center Of through online banking?
       • You will no longer be able to rake your payment at a Bank of America finandel center for the mortgage loan being

        •   lf you make *mints through Bank of America online banking or any diet online bnk1ñol1paynnent &alio,
            4ng4irr
            you will need to update your loan number and payee Information for Carrington Mortgage Senices, LLC on or after
            July 11,2017.

     When my loan Is tautened, will I still have access to my online loan Information through Bank of America?
      • After the transfer Is complete, your mortgage account will be moved to Carrington Mortgage Services, LI.C. Ass
          result, you will no longer access your mortgage information through Bank of America Prior to the transfer, you may
          choose to download any information currently online to keep for your own resorts, such as tax documents, mortgage
          statements, payment history, etc. Carrington Mortgage Services, LW will be able to provide you with Information
          about access to your loan account information following the transfer. If you have any other accounts with Bank of
          America, such as checking, savings or credit card, you sill still be able to access those accounts hough Bank of
          America's online banking.

     How will the service transfer affect my other Bank of Amedca accounts?
       • There will be no change to any aciddional accounts you have with us,
       • If you have a Bank of America Advantage, Premium or Preferred checldng account, and you're not charged a
           monthly fee on your account because your mortgage Is with us, this will not change with the transfer of your
           mortgage to another servicer. We'll let you know In writing I thls dianges In the future.
     What if I am currently participating In a loan modification or other foreclosure avoidance program (e.g., forbearance,
     short sale, refinance or deed In lieu of foreclosure)?
       • The loan assistance programs that are offered by Carrington Mortgage Services, IIC are determined by the miner
            (also known as the investor) or Insurer of your loan. Where applicable, Carrington Mortgage Services, LLC has
            agreed to evaluate your loan under the same investor or insurer guidelines as Bank of America, NA.
       • We will transfer any supporting documentation you may have submitted to us to Carrington Mortgage Services, MC.
            We encourage you to Work with Carrington Mortgage Services, LLC to complete the process and determine which
            programs may best suit your current situation.
       • You should continue to make your payments to Bank of America, NA through July 10, 2017. On or after July 11,
             2017, your payments should be made to Canington Mortgage Services, LLC unless you are provided additional
             direction.
        • If your loan is pending a decision regarding qualification for these programs, that decision will now be made by
             Carrington Mortgage Services, LLC.
      Will my ability to receive financial counseling be Impacted by this servicing transfer?
        • If you have previously received an offer for financial counseling In association with a HAMP trial or permanent
             modification, the transfer of your ban does not impact that offer.
        •    If you have already set an appointment, please continue to attend your scheduled appointment.
        • If you have yet to take advantage of this opportunity, please contact us at your earliest convenience by calling the
             number provided in your offer letter or by contacting your current Relationship Manager.
      What III need loan assistance after the transfer?                                                   .
        • If youlfOrldro fuTrdihrii and elfulgicTwIth inaldrigTour hameTeirrTilaTmiihts after the servicing of your loan has
             been transferred, please contact Canington Mortgage Services, LLC right away to request help. They will determine
             which program may be right for you based on the applicable Investor and Insurer guidelines.
      What If lam refinancing my mortgage loan that is being transferred?
        • Your refinance will not be affected by the upcoming loan transfer. If you are working on a refiner= through Bank of
             America Home Loans, your application remain* active and we will continue to work with you on your refinance.
             ClIalmvs civil's...* this Unrtnnnei I non   nr   I 'um prrinisaanr WU I haws ham urArOtinn with if tsv 1.011" anti /411.01100.•
Case 11-51844-wlh                 Doc 31        Filed 03/16/20 Entered 03/16/20 13:49:57                                        Desc Main
                                               Document     Page 75 of 144




                  optional products you have or you have questions about your products, please contact Bank of America.

          WERE HERE TO HELP
      I
          Thank you for the opportunity to serve your home loan needs. if you have any questions or need assistance prior to your loan
          transfer, please call us toil-free at 1-800-869.6607, Monday-Friday ea.m. to Op.m. ET.
          Beginning July 11,2017, Carrington Mortgage Services, U..0 can assist you with any questions related to your home loan and
          the transfer of servicing. Carrington Mortgage Services, LLC's customer service number Is 1-800.561.4587,800 AM to 800
          PM, Eastern Standard Time, Monday through Friday.


      MILITARY PERSONNEL/SERVICEMEMBERS: if you or your spouse Is a member of the military, please contact
      us immediately. The federal Servicemembers Civil Relief Act (SCRA) and similar state laws provide significant
      protections and benefits to eligible military service personnel. However, military service and/or SCRA
      qualification may not necessarily prevent foreclosure, if your loan is In default, a court may authorize
      foreclosure. If you are having difficulty making your payments, please call us as soon as you can so we can
      discuss various home retention options. You can reach our Enterprise Military Benefits Unit at 877.345.0693.
      From outside the US., please call us at 817245.4094. Homeowner counseling Is also available at agencies
      such as Military OneSource at militaryonesource.mil or m342.9647 and Armed Forces Legal Assistance at
      legalassistance.law.afm11, and through HUD approved housing counseling agencies, which you can find at
      hud.gov/offices/hsg/stb/hcc/hcs.cfm.
Case 11-51844-wlh             Doc 31       Filed 03/16/20 Entered 03/16/20 13:49:57                               Desc Main
                                          Document     Page 76 of 144


          Loan No.: 184742710                                                          Notice Date: June 22, 2017

          NOTICE OF SERVICING TRANSFER
          You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments
          from you, will be assigned, sold or transferred from Bank of America, N.A. to Carrington Mortgage
          Services, LLC, effective July 11, 2017.

          The transfer of the servicing of your mortgage loan does not affect any terms or conditions of the
          mortgage Instruments, other than those terms directly related to the servicing of your loan. Except In
          limited circumstances federal law requires that your present servicer send you this notice at least 15
          calendar days before the effective date of transfer, or at closing. Your new Berl/leer must also send you
          this notice no later than 15 calendar days after this effective date or at closing.
          YOUR SERVICER PRIOR TO JULY 11, 2017:
      I
          Your present servker Is Bank of America, P1 A. If you have any questions relating to the transfer of
          servicing from your present servicer, please call Bank of America, ILA. Customer Service at
          1-800-669-6607, Monday-Friday 88.m. to 9p.m. ET. This is a toll-free number. The address to send
          written questions to your present servIcerrelating-to the transfer of servicing of your mortgage loan (but
          not your loan payments) is Customer Service Correspondence, P.O. Box 31705, TAMPA FL
          33631-3785.
          YOUR NEW SERVICEFt ON AND AFTER JULY 11,2017:
      I
          Your new servicer will be Carrington Mortgage Services, LLC.
          Phone Number for Questions Related to Servicirxr Transfer
          The telephone number of Canington Mortgage Services, LLC Is 1-800-561-4567. If you have any
          questions relating to the transfer of servicing to your new servicer, please call Carrington Mortgage
          Services, LLC Customer Service toil free at 1-800-561-4567, II:00 AM to 800 PM, Eastern Standard
          Time, Monday through Friday.

          Address for Written Questions Related to Servicing Transfer
          The address to send written questions related to the transfer of servicing to Carrington Mortgage
          Services, LLC is:
          Carrington Mortgage Services, LLC
          P.O. Box 5001
          Westfield, IN 46074
          Address for Mailed Payments
          The address to send payments to Carrington Mortgage Services, LLC is:
          Carrington Mortgage Services, LIZ
          Mn: Cashiering ,P.O. Box 70001
          Phoenix, AZ 85082
          Please include your loan number on all checks, cashier's checks end other payments sent to
          Carrington Mortgage Services, LLC.
          IINFORMATION CONCERNING YOUR LOAN PAYMENTS:
          The date that Bank of America, N.A. will stop accepting payments from you Is July 10, 2017.
          The date that your new service Carrington Mortgage Services, LLC will start accepting payments
          from you Is July 11, 2017. Send all payments due on or after that date to your new servicer.
          TIFORMATION
           IP             ABOUT OPTIONAL INSURANCE PRODUCTS:
           The transfer of servicing may affect the terms of or the continued availability of credit insurance,
            accidental death Insurance or any other type of optional insurance In the following manner: Bank of
           America, NA. will no longer make payments to the Insurance company on your behalf. As a result,
           your coverage may be cancelled.
           To see if It Is possible to maintain coverage, you will need to contact your Insurance provider to find out
           If you are still eligible to receive the coverage and/or to arrange another payment method.
          I TREATMENT OF PAYMENTS FOR THE 60 DAYS AFTER SERVICING TRANSFER:
            Under federal law, during the 60-day period beginning the effective date of the transfer of the servicing
            of your mortgage loan, a loan payment received by current servicer on or before its due date may not
            be treated by the new servicer as late and a late fee may not be Imposed on you.
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                             Document     Page 77 of 144




              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


   In re: Richards, Debtor, CIVIL ACTION FILE No. 11-51844-WLH (N.D. Ga. 2017)




                       Debtor's

                                                         F,1
              EXHIBIT

                         Attached hereto
Case 11-51844-wlh          Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                    Desc Main
                                      Document     Page 78 of 144



                IVIORTGAG1!1 8ERV10ES L L!C                            P.O. Box 5004, Wastflakli IN 45074
                                                                Phone (800) 58144687 FaX (S00,4064134



     CS238

     08107/19


     MARK A RICHARDS
     1861 WINDSOR CREEK DR SW
     CONYERS        GA 30094



     Re: Loan.NUmbet 4000406704


     Dear Mortgagor(s):.

     Below you will find the information, and/or documentation you requested on
     8/07/2019,

     Copy offlocurnent(s) as requested.

     If you have any questions, please contact the Custqmor service Departhont ot (800)664 44567
     betvveeti the hours of 8:00 Alq 4nd 800 PM, Monday through Ptticlay, ta,stern Time, You may 0.18o
     contact us in writing at P.O. Box sool, Westfield, ENT 46074 or PaX (800)48W134,


     SincerelY,



     Customer Service Research Department
     CariingtOrt Mortgage Services, Lt.,C
     Enclosure




      C8238                                                                                 Page,1 of
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                             Document     Page 79 of 144




                                      N
                                          N




                                                                 .r




                                                    C)




                                                           t?„
Case 11-51844-wlh            Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                             Desc Main
                                        Document     Page 80 of 144



              MOVMAG 81411Vidt8
                               ID MVO                                                      •IMPORTANT DISCLOSURES


 -VERBAL INQUIRIES & COMPLAINTS-
 For verbal inquiries and complaints about your Mortgage loan, Please contadt the COStoMer SO*6 tdeptittMent
 for .Carrington Mortgage 'Services, LW, at 4.800,•561-4567 between 8:00 a.ht, to 8:00 pm„ -Eastern 11me Menday
 through Friday. You may also visit our websIte at https:/loarrIngtOtIMS.00mt.

 -IMPORTANT BANKRUPTCY NOTICE..
 If you= have been discharged from personal liability on the•mortgagebecatise of bankruptcy proceedingt and .have
 not reaffirmed the mortgage, or if you are the subject of a pending bankruptcy preeeeding, this letter Is not an
 attempt to collect a debt from you but merely provides Informational ncitice= regarding the status of the lean, If you
 are represented by an attorney with respect to your mortgage, please forward this' clocumenti9,Yegr ettOrriey,

 -CREDIT REPORTING-
 'We may report information about your account to credit bureaus. Late payMents-, missed payments, or other
 defaults on your account- may be, reflected In your credit report. As reqUIred by lav‘tlyou. are 'hereby notified that
 negative credit report refleoting on your credit record may be submitted to a credit reporting agency If you.,,fall to
 fulfill the terms e your credit obligations.

  -MINI. MIRANDA-
 'This communication is from a debt c011eoter and It Is for the purpose of oollecting a debt and any' infOrtnatiob Obtained
 will be used fOr that purpose. This notice Is required by       provisions of the Fait Debt •Collection- P.Motibes Act and
  does not imply that we are attempting to collect money from anyone who has discharged the debt tinder the
  banIguptcy laws of the United States.

  -HUD, COUNSELOR INfORMATION
  If you would like counseling or assistance, you may obtain a list of HUD-approved horneovinership coUriselors or
  counseling: organizations, In your area by calling the HUD. nationwide toll.free telephone number at:(800) $00-4287
  or toil free TOD (800) 677t6389, or by going to http://www,hud,govloffices/hsg/Sti/hccihos.cfm,, YoP ban also
 .contact. the °PPP at (850411-2372, or by gOing WNW4consurnerflnatroe.gOvifirtd, a.hOusirig,•coonselor,,

 -EQUAL CREDIT OPPORTUNITY ROT NoTi00.,
 The Federal Equal Credit Opportunity Act Prohibits creditors from discriminating -againatraTe0 applicants on the
 basis of race, color, religion, national origin, sex, marital status, Or age (Provided the applicant has :11110.00PaCitY -to
 enter Into a binding:contract); because all or part of the applicant's income derives from any public:11 aesistiance
 program; or because the applicant has, in good faith, exercised any right urger the Ponsmer Predit Protection
 Act The Federal Agency that administers CMS' compliance; with''thisleivt !stile Federat Trade COMMieSign, Equal
 Credit Opportunity, Washington, DC 20580.

  -SCRA DISCLOSURE-

  0,t1ILITARYLpERSONN 1.4ERyldtinEiviiputt If you or your spouse Ise member of this; Militory,.please:,contact
  Oa Irnmediately. The federal ..ServIciemetribers CIO Relief ,Mt and, tOrrrparable state, laws AMA' alartifibent
  protections and benefits to ellotble military service personnel hOludinaproteetforts from foreofostire as: Welles
  interest rate relief For additional information and to determine eligibility please contact our Military Assistance'
  Team toll free at 1-880467.547:4.:

  -NcrtiCS'OP ERROR:AND. INFORMATION REQUESTS, QUALIFIED wilirrAN REQUESTS tQw.R),,,
   Written obrripiaritt and. inquiries claSsIfied es Notices of Error and Information Requests or QVVRA ,mpat he
   submitted to Cartingtbri Mortgage Services, LLC by fax -to 1300.480, 5134, Cr lin 'writing to Qarrin-Pn Mortgage
  -Services, LL.C, and AtteritionOttomer Service, P.O. Box:600-1, Westfield, IN 46074, Pleaseinclude youtioan
  'number on till pages otthe Correspondence. You have the: right to request documentewe refiett:u0T1 in reaching
   our detortnination, You May request such 'documents or receive further assistance by coiltaciting,theC.uatorrver
   Service Department .for Carrington Mortgage Services, LLC-toll free at (00) 6.81,-4861, Monday through, Friday,
   80« e,m., to 8100 p.m. Eastern Time, You may also vieitcur welAelte at httpsWearringtionms,cont
Case 11-51844-wlh            Doc 31       Filed 03/16/20 Entered 03/16/20 13:49:57                       Desc Main
                                         Document     Page 81 of 144



              MO101:4AGIr, 131,:11V1(1S,LLIC
                                  Nbij% quno                                           IMPORTANt IS6LOSURES


  COLORA0014ea1dents Only; 7200 8, Alton Way, Ste B180, Centennial, CO to iz                    7084705
 HAWAII Residents Only: Carrington Mortgage Services, LLo("oms?,) is Itbetteed, With lhOStateof Hawaii
 Division of Financial InatitutIone. You may file 00010E40s abalt.;CMSWIth the .CorreniesIenar of Financial,
 Institutions by calling (808) 588-2820 or visiting the division's *Witte, for vouaumat oomplalota at
 htto://oca,hawell.kovi.dflifile.s-oomoleInti, For a list of standamt Or common loan setuttilnwfoes charged by
 CMS, please visit the CMS webalte at httOt://carrinqtonms.com/HelnConter/FAq
 MASSACHUSETTS: NOTICE OF IMPORTANT RIGHTS
 YOU HAVE      RIGHT TO MAKE A WRITTEN. OR ORAL REQUEST THAT TELEPHONE CALLS REGARDING
 YOUR DEBT NOT BE MADE TO YOU AT YOUR PLACE OF EMPLOYMENT, ANY SUCH ORAL REQUEST
 WILL. BE ,VALID FOR ONLY. TEN DAYS UNLESS YOU PROVIDE. WRITTEN CONFIRMATION OF THE
 Neouesr POSTMARKED OR :DELIVERED WITHIN SEVEN DAYS OF SUCH REQUEST. YOU MAY
 TERMINATE. THIS REQUEST BY WRITING TO THE CREDITOR,
  MINNESOTA; Carrington Mortgage Soh/Ices, L.LO. Is licensed by the Minnesota. Department of Commerce,
  NEW YORK:
  New York City Department of Consumer Affairs Debt Collection. Agency License Numbers: 120.47.39400k
 .2027784-DCA & 2027700.0CA
  This ,Collection agency Is licensed by the :City of Buffalo license numbersf CA011-55.54774..QA011,4305,170:. &
  CAGt5-11:10aBS98
  City of Yonkers Debt Collection Agency License Numbers:. 0717;..0857 49810
  For, New York Residents Only:' You may file complaints about 'CMS with, the New York State :Department of
  Financial Services. You may Obtain further information from the Now York State Department Pinertalat Services
  by calling the Department's Consumer Assistance Unit at1-80043424740 or by visiting the Department's Website
  at wvvw,dfs.riy:go'v., Carrington Mortgage Services, 'LLC is registered with the Superintendent of the New`York, State
  Deportmentof Financial Services.
  NORTH CAROLINA:, Carrington Mortgage Services, LLC Is licensed ,under 'North' Ogr011nq eOure nd Pair
  Enforcement Mortgage Licensing Act and holds North Carolina Agency Licenses with Permit.Nip:sil:02107,1,03466
  and 112968 moln Office: 1800 South Douglass Road, Suites 110 & 200-A1 Anaheim, CA'9R806):EirenOh.OffloeS-!
  2100, E. 196th Street,: Suites 100 8,200„ Westfield, IN 48074 '&620i) Tennyson Parkway, atitee2.10•411.04, Nero',
  TX 75024.
  OREGON: Residential mortgage loan servicere are regulated by the Oregon Division of Financial Regulation, To
  file a complaint, call (888) 8774894 or visit httb://dir,oregen,gov,
  IENNesset        This 6.611:iictipn agency is licensed by the OolleatIon Service Board of the Department of commerce
  end insurance.
  TEXAS,/ Notice, to Texas Residents: COMPLAINTS. REGARDING THE sgRviciNg Or YOUR MORTGAGE
  SHOULD: BE SENT TO THE TEXAS DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 204 NORTH
  LAMARi•st,IITB 201, AUSTIN, TEXAS 7117.05, A TOLL-FREE 'CONSUMER HOTLINE .I.S.AVAILABLSAT 1-877-
  276.5550. Xoomplaint fOrtmand inetruOtiOne, may be downloaded and printed from the Departments webs*. iodated
  at wwvv,amt,texas:goy .or obtained from the department upon request by mall at the address,' ebOYei by telephone
  at Its toll4ree,consuMer hotline listed above, or by email at ethlinfoasnittexas,00v,.
                         Case 11-51844-wlh                      Doc 31      Filed 03/16/20 Entered 03/16/20 13:49:57                                           Desc Main
                                                                           Document     Page 82 of 144




                       Current
                                                                                                                                                                 Balance           Balance  Unapplied
   Loan       Transact interest Iran Transaction                Interest   , Principal               Escrow          Balance I Late Charge         Balance
                                                                                                                                                                  Late              Funds     Funds
  Number      ion Date Paid     Code Amount                     Amount       Amount                  Amount        c Escrow 1 Amount               Principal
                                                                                                                                                                 Charge           Unapplied  Amount
                         Date
                                                                                                                                                                                     -
 400040004 03102/19      07/01/19     Al'     $1,504-35          6+36.24           $299:91     4..        8.2o
                                                                                                                   1
                                                                                                                       $2,155A2      $0-00        $187437-36     t$684?)            Saw        $0.00
I 40004007434 08/02119 07/.61p.8     swa       $68.17                               $00)               $0.00           '$2355.42     $(too        $187,437 56'                     $60.i7       .3-17
                                                                                                                                                                                               61
  -                    -
  4000406704 f 001,02/19. 07/01/19    UI        $0.00                               $0.00              $0•OD             $aoo       660.33)   t      Saga                     1    Sago       '$ile-Ocl
1_4000406704- 0002/19 1. 07/01/19    URI 1     $60,17                                                                                                                              $6011
14000466704 -07.105/19 t 06/01/19 E56          t$95411                              $0.00             ($95.41)         $1,557_22                  $187,737_47     $0.00       I     $0-.00      aot)
14000406704'. .136/1.6/1.9. 06/01/19 1 Al' 1  $1.584145         $66720             $2513;325          $59$20           $1,652_63     $0-00        $110081.4/ :    $0..00            $oxio       i:t.00
r                                           ;                                                                                                                      ..     .
"f 4000406704- - 06/05/19 " 05101/19 E56 ) *98-14/               S0-00         I    $6.00             ($98.14)         $1454.43      $0.130   t $188,035.42 1     $0                $&0       Po •
 48664667641 05/10/19 i`05i01p.4              s1i $64;:36                          $797-8.6-          $59i20       1 $1,152-57       $0.00        8188,036.42     saao
                                                                                                                                                                  .. .              $61011    $6.00
146004004 05,04/19 04/01/19          €56 t    ($9.L1.4)          $0,00              $0.00      4       ($98.14)         $554:37      $O-00        $124 334-41     'SOO               110.0    $0.00

  4000406704 04123/15 f 0001/19 E20       ($1,805=00)            $0=00              $0-00            ($1,805-00)       $652-51       $0.00        $188;384:41     $0.00
                                                                                                                                                                  .                 80=00     %ea

        .416704. 04/ 12, 19 .94401119
  44.Xi01                             Al'                       $609:12    1       $797,03            $683.26          S2,457.51    $0-00         9188,384.41     :Sax        I     s0.00     $MOG
1 4000406764 64./0$A8 ' 433/61p.9 / 66 i ($94,14) ...            $0-00              $0-00             ($9.91.4)        82,899-81    $G-01         $188,63144                        $abo      $0-00
i 4000406704 03/3.5113 : 03/01/10 I Al' 1 $1,504„35             $616168    I       $296_07            $593.20                       MOO       1 $148.633-44       :MOO              %Lao      $6-00
t 400.04067041: oilosiiit 02/01/19661         ($98.14)50-08                1        $6.60             098-14)      i. $1,--459.2$   $0.00     ,; $188,927.$1      $0
                                                                                                                                                                   O-00             $aw       $0-00
114000406041 02/109 02/01/19      A?         $1,504.35          $sito
                                                                    . 3            $295-12            $598,20      4 $1,457.39       $0.00        $1.4927.51      $0.00 .           $0
                                                                                                                                                                                     a-00     $0-00
                                     1       $1)5°4-35      I
14-0.86486764; 02p5i19 62/6.1p19 556         4$98...1.41         $6.86              $6.66             ($83.1,4)                                   $189,22163      PAO                         $0.00
                                                                                                                                                                  $0,00             $0-00     $0.00
                                                                                                                                                  $189516.80      $0.00             $0_00
                                                                                                                                                                                    $0-00     $0.01
                                                                                                                                                                                    saw       toio
                                                                                                                                                  s189,210c02     :$o               $6.66     s0.:66
                                                                                                                                                                                    %kw       $O,
                                                                                                                                                  4.46,21:12.6    $0.00            _Witt
                                                                                                                                                                                   $O
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57                           Desc Main
                             Document     Page 83 of 144

                                                                                      • 444.4.




                                 fl       FAA 0
                                              N '
                             4                   ' 4    est
                                                  q5.
                                          .t^<          kh•
                                                               •



                         8
                         0)•          aa          d



                                                        N
                                                        't44




                                                  48'




                                      8                                   8   8 8
                                          vr•                             g




                                                                              g
                                                                   u d uy.
                                                                   g.
                                                                   in, .t4    -.44n




                                                        4            44       .r'°
                                                                               ri 1

                                                        12 8 8 8              s8Z

                                                        1/}




                                                                                                    I•••
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57                                 Desc Main
                             Document     Page 84 of 144




                                                                             171




                                                                                                    (1 —I
                                                                                                    0
                                                                                                    Li a'
                                                                                                       z

                                                                                   sr.




                                                       I                     8



                                                                                         ,ST)

                                                   •
                                                                                         4.




                                                 )4, ...I
                                            .,,, ...3.'            . ....1
                                           ..Y1 fh 91               44
                                                                    P-
                                                  •- --.1—,'
                                                                      •




                                                       -ra
                                                               4.6 vv
                                                                   t.
                                                               N


                                                                                                3

                                                               —
                                 Case 11-51844-wlh                Doc 31     Filed 03/16/20 Entered 03/16/20 13:49:57                                         Desc Main
                                                                            Document     Page 85 of 144




                                                                                                               00%             0016            = lorrortt       oe.oi    gligoo trucvaplopopati
                                                                                                                   ^-^
                                                                                                                                                                civy:               I a/iv°, IP0L9Ot00i0t
                   !1'..Etals-                                                                                                                      OCIV-        W      I 91I10/(0. I          tioncrootir
      c9-0$        81,E1't16 1                                                                                                 ociv             -                W                  l'ErhZ/L0 11449:6P000tt
I     atims        or-Evils                                                                                                    CVOS        f                  I w        91o0ma 1 £1191/./.6 i:t.ippr#potti
                     Pcro$                                                                                                                                      n4n..    .0-#TP/40 £1111120I '',X$49.*.O.CI,1
     erstrES         oolls          01313$       zz-z901.41$       110-0$       uti'sgrEt)      scrEz     I   9114E$          trs991             .9612E.-1;   9t/10/20 LiTATCZO I37.01,.9
                                                                                                                                                                                       . 14,004/
               •
      0070$          00,0$          ticro$     1 Z -L91:r4"C$      00-C4    r   (13i3S9Etc)    fOLIZES)   =    DO%             oiros                  F 9S3 F 91/10/2.0 a/974/60 Er3i90000tI
      Win            0. 0-Ps        00.0$        .16-49Cra
                                                         ."        00                       £014E;IS) I       013-0$           ons              Waal% t 16161 91110/80 LtilzOiat FVOL90tOODS,
      0110$          ooll$                        Z679CrLLI$       01)1         (Igvtg11) I tOCOCIrS)         Ikea'            00-0$                     99 9IM20 £1/SO/OT 1170•1901,000t1
                   Irtatt$                                                                                                                      rilottq5        d4f1    91i10A0 1.1191/01 vozsoxiaotrj
                                                                                                                                                Trta1S          dcts    tri1010I J CO9litr1- It-At.91V60017
                                                                                                                                                                                                           4
                                                                                                                                                           e thitl      Cl10 3T IL1I91/eE [vonewoovi
                                                                                                                                                 00,3$
                                    OITOS,      16190'LaS          artt$        (1914217$)       000$         4)01$      .                      TrittlifT$ 4 $5         atiToto tx/Rtu I 14:00t000v:
                                                                            r                • -          •
                   IrttitX.$`       000$         Z6-a0'LLTS        0011$        frEzt      .   (Elcit-Z$)
                                                                                                 .        !   otra                             (Evacicz$)          lvtajgb atoZioe' I i;iiesoipiipii
                   1rbsti/14        0014        16-a0'urs          oo-o$        (t9-ercL5)     (aeoots)   1   00-0$                             .( Oc°64 ) _ 959 91/113./29 rri"iq 1 /1-90.53110174
                                                                            [
                   irtyterS         ova         16190r/./1 4       0005     I ft9TIVLS)          000$     I   al%                      ,            (kft$   i    I -9Iti0t80 itiortrr 117.0/3014:0041
                   UV/37'1$ i                                                                                                                                  11.41 I 91t10g80 LI/01/11 It0l.9017000ti
                                                                                                                                                                       91110/80 I wourc msp000ki


     zunoury    pauddeun           a2JELD
                                                 iedpupd         zunowv .       mons3          lunowv ! luncuiv I            zunot.ue , lunourci apol pied , elec uoi 1 JaquinNi
      spund       spuni
                                                  aLiereS       aa4eLD e/el I   aDue-leS        MOJDS3  ledpuild             7,se.lalut 1• uoipesue.u, ue.ai 1 ,Isalegui pe5ue.:1 • ueoi
    peildc.euriL apuelezi          er..ueleg                                                                                                                 I                    I
               F                                                                                                                                             i luauno ,
Case 11-51844-wlh               Doc 31          Filed 03/16/20 Entered 03/16/20 13:49:57                                       Desc Main
                                               Document     Page 86 of 144



    CARRIN..QTQN: „4„ 0                                                                       Customer Reference Guide


                                                     History Codes and Definitions
                                        A guide to :understanding your payment history.
     Payment- Posting Hierarchy
     Manual Payments are applied using the following hierarchy unless. The ttuStoMer prfavidesSdecifie oosthg
     instructions. Va,y/nenr application Ivey be customized based, on ii4veSiOtraquast$ for inifiY1000140ela'antteen fall °Wade Of
     the 'hierarchy listed
                              Non-FHA Loans                                                          FHA Loans
       1Prinolpat and Interea Payment             6.Corporate Advances, 1, Ta)es,etritl Insurance Payment               6. CorPor e Adyences,
                                ,
       . .•Taxaa and tititirence PeYitiartt       7.Peee                2                                           .      Rees
     • 3..Late Charge!                            6,Pay ahead           3, Late -Charge                                 s. Pay ahead
       4,Aincoliected Pe'd Advances.             • . Curtailment        4. Uncollected P&I Advances.                    0. Curtailment _
       6 UnOollected Re6row ehstiage                                    5:t4rmallOtied &grew Stioftege*
     Monetaiv Transactien Codes
     A Monetary transacflon Is f)ne in which is of or in relation to money or to the mehaniSiTtsy which it 'is suP.P.lifid
     to and OfroUlates In the economy,
                                                                            Code Definition
       AA,          Administrative .adjustment                              POC     Proof Of clatrn
       AM.)          AdmInIstrativkadJustment Deferred                      PCS     Partial Cencelailort
       MP           Items AUta pest Acceptable Partial Payment              PCS     Pest;PetitIon payment
       AMC           AdjUstabie rate change                                 PP      Pertial payment
       AP            AUtirfost                                              PPS     PartialiPayMentlese
       APB           AutolpositParliel Base •                               PPP     Payeffposted'thrOughpOst/Isllotation sateen.
       APP           Acrieptable IsarflaiPaytnent                           PRN     Payriferit retrelliatfcirN
       ARM           Adjustable rate trahoeetiort                           RA#      tleVerted adeepteible partiai Payrdent
       A$13          Autopott'Short to,I3ase.                               RB#     Reverted Partial .Bate
       ASP           Atite.poStShort to Craft                                       Red ounairibenfpdgied coRadiAlligais
       MP            Auto pbetshort,payrnent                                 SOP    Red onneilitient4icsise on REO/AliciStO
       ATP           Auto post Total Payment                                 rip#   Reverted Short to prat.
       13104         Bankruptcytransaction actlVity                          REO    Real Estate Owned, trariterstiestriativily
       CAN           Repayment plan cancelled                                OgS     gniino.tepe.ymrent scheaule
       CT            Ourtallnient                                            RH#    Ritiv,ereed Short tt.Batte
       OTA           Curtailment posted via auto post                        RO     REO Parpayment posted tilalit0/Atiocatet
       CTB          Curtailment reverent posted vlEtinwTranefer              FtP    'Regular payment
       OTR           Curtailment reversal posted via Post/reverse            RPA     Manual .adjUstment tor repayment plan
       ors           1.:00 Sub-Balance Principal Applicallon                 RPL    RepaymeritplenPayment
       CTT           Reapplication of curtailment due to Inv/Transfer        RPR    RE0 141 payment reVerse104E0/Reversa1
       CWA.          Curtailment posted with payment via auto pot            ROY    Repayment plan payment
       CWP         .,010011fsaft,t Pestestwith paymentmla post/level        -Rs#    Reverted ihortpayment.,                , •.:
       Fs         ' 46'011ted •                                              ST     Payment reversalittleArlinieettrfaill
       PC            Pofecloture with cash                                          Reversed TotalPayaleatt
       Fa            Collection Otbflied-fee tratisacilon"                   SHO    'Sheri' to Sate
       FA            Colle011on Ofbilled lee transaction — auto poet         SHD    Short to Draft
       FEI           intereet on fees       ,                                SHP     Short payment
       FR            Collected interest en feea                              SR      Single ,recolpi
       FIV          'FeeirtYRIge online                                      SR#     tingterecelptappeed• to -a-bucket
       FP            Collection cif (tree that wee not billed                SRA     SIngieltern reaelFLY113.-stuto Post
       FR            Colle6tafi Interest on fees                             SRI-   Single item receipt auto, Poet Po VIA idelsOCK
       FS'           Sesviee Release with cash                               SRN     Reversal. using Itie.Pott/tIrigle.
       FEW           Field Service Transaction.                              SUB    Subsidy.Appjlett With pint (8FM:only)
       FW            FOrebtosure.Withoutcash                                •SRO     Transfer funds froM bUoket
       Fvvc          Revortal of a fee transaction                           Sv     -Servige Rele:Sisa.
       tow           Late Charge w,olver using a late charge waiver          SWA     SInplettern. reoelptwttkomt(RNS-only)
                     Lose Draft.Disbursornent                                SWP     Striplettern rebolpt w(pnit :00t4 poet •
       PA            Payment petted oil peet/elloo,ate                       TL      TOISI gesh- Reoelved'
       MY            Payoff etaternent from Pto toreen,                      TLP     Total Payment
       POD,          Panto, 0/0 taken (Q/L c/c) of principal)                UFF    .tinappiled bucfsettor foreclosure
       PCS           Partial. cencetalion credit from (subsidy obligation            Uncollected tterne Include interest and LC
       PF            Payaff                                                         Uncollected extentiOninterett
       PFL           Payoff locIsbox
                                                                                                                                     is„sk
                                                                                                                                             0,2
Case 11-51844-wlh                 Doc 31        Filed 03/16/20 Entered 03/16/20 13:49:57                                       Desc Main
                                               Document     Page 87 of 144



      ,        .
                    ,I NI ON
                     ,
                     AtOlV ;A(ii, £KYrati,j44 n o m nolo                                          Quetcriler Reforenoe0gdo
     Escrow
     An escrow payment lathe:portion of a mortgage payment that Is Set aside In. On, 000rOW aCCOUflt %italic*
     for the taxes and homeowner s Insurance, This is placed In an 'estf.Ow to show the- money .18 guaranteed16 be:
     there and is an amount over and above the monthly mortgage payment, including Partd1Pettand Interest.
     Escrow Codas St. Definitions
                                                                           Code Definition
      gttit         EscrowpisbutOEMI,Ont                                   81$ _; interest on esorott,o.,ttOtO'poStVla post/payoff screen
      501          'BecrOrefitild to .borrower                                    Manual escrow disbursement
                                                                            ."
       El           Interest on Escrow                                          .'plaeuraemerit/return:of dash to borrower
       5IL          Interest on eitroW auto post vie payoff via lOckhox                gtrefgVF:d1sOurii,3ement1:oruro
       E1P          Interest On escrow adto posted auto -Via released-     tilE        Uncollected kite dharges oollectect from Wm*
     Escrow Types
     The 'above escrow codes/definitions displayed as Letter##,should be paired with the below Escrow
     Types. For oxen:IP-1e, code, g## paired with the EeereW Typal() (E90) is   escroAk:ftbursement for, ‘.
     County Taxes.
       #t/         Definition                         /ill    Definition                           MI    Definition
                   Dhecite:paws* to Borrowers                 Hazard 2nd VnIt                      91    School Tax
      IC           FOrcedfiazard,,                     28     Hazard 3rd Unit                      02    City Tax
                   Forced Hood                         40     PMI                                  91    Special Tex
      12           Flood Gap                           4$     USDA Annual Fee                            Consolidated Toxiii
      20           Hazard Insurance                    49-    USDA no YeerlY Pee                       - Lien Tax-
      21           Flood Insurance_                    53     HUI:i Single FaHlY                    Go   MaIntan . ;Tag
      22.          Windstorm Insurance                 5      FHA                                   97   HOAf006
      23           Earthotiaketrisur.ance..            59     Old USDA Annual Pee                   95   Ground Rent
      24           Unit‘gwner9 Insurance              -eq     county Tax
      FteVersal Reaton Chet
      A payment reversal is a payment that was applied against the balance due on the account but, had to
      be reversed off.


                                                                                         ACCautifolo
                   NSF Payment ;RetUrned ()on-suffICIaritfunda)                          Returned AOH taut ChAft), due to NSP
       2           Freviouitypcateditaincorrect amp:96M                                   unds 11310Pat00
                    I.                                                                           -                   ,
       3           st416i&nieiit—                                                 8      A01-I (auto draft) returned'-'
       4           Invalld a.gnature                                              9,     special Reversal
     'Unappl led ,godes
      An unapOlied Code Is used to Identify the source/reason for thaconesponding. Unapt:oiled 'putts
      balance. Unapplled funds la available money credited 10 a tehworaty holding. (suspense) atcount,
      pending determination or InstructiOn of the breakdown of how money ts to he, altowiti.
       CD Definition                                   CD Definition                                   CD Definition
       ,                                                  Lookbox Rejects or hort                           BankrUptoypartfa p .ymante
              She Sales                                                        _ Funds                 P
            Borrower Portion of FHA 235                J Legal                                         9    Viinddr R4fun-cia -        '-
            Customer Post BK Funds                     K     Cashiering                                R        , ,   . . ReANS
                                                                                                            Fkaislacsinent      .
        D Default                                      L     LOSS- Drift                               S    $01Plug Funds -
        5 ORM Express                                  M     MI Funds/Proceeds                         T    Till teelikrtinda
       F Forbearance NOS                               N     Post after pending ARM change             U    Unidentified (sweep)
      --6---67;'"—
               veni"F`Iircr
                     at'   - tiFC-cf FHA 2,3$          0     Taxes —
                                                             Bankruptcy
                                                                                                                                    .<
                                                                                                                                :Pep I Of a
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                             Document     Page 88 of 144




              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


   In re: Richards, Debtor, CIVIL ACTION FILE No. 11-51844-WLH (N.D. Ga. 2017)




                       Debtor's

             EXHIBIT "G"

                         Attached hereto
  Case 11-51844-wlh                               Doc 31            Filed 03/16/20 Entered 03/16/20 13:49:57        Desc Main
                                                                   Document     Page 89 of 144


                                                                                                   .C3_1831_LNHISL2013104/25/2017

            Bailkof America,'
             CuAoinerSemite Deporthibrit
             PO 8ox 785
             'romp& FL 33631-378S



                                                                4111111111                              Date,   otainota
                 121 000         00003 Mos )0( 1,600                                                     Wan No: 184742710
     AB 0826
          MARK A RICHARDS                                                                               Poverty Address:
          1861 WINDSOR CREEK DR SW
          CONVYERS, 6A 30QT2                                                                            1861 WINDSOR CREEK DR SW
                                                                                                        CONYRS, GA 30094




We've enclosed your home loan history statement with
transaction details.
As you requested, enclosed is your statement that provides the following:
     •      Payments we received from you
     •      Servicing expenses we paid to third parties
     •      Tax and insurance payments we paid on yOur behalf
     •      Late charges assessed and paid


Thank you for your business
We appreciate the opportunity to serve your financial:needs:For general account information,
you can visit us online at bankofarnericaorn,




Bank of Altietloi ond the 8ank of'ArneM Op ore regliteed trAderm85$ ot   'BAnk /POW Corpotation.
Bank Of Amorka, NA Morbbel, FDIC 0201 liank of America Corporation
                          Case 11-51844-wlh               Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57                    Desc Main
                                                                                                                                          „-
                                                                   Document     Page 90 of 144



              Bankonunerkm

                                                                                                                                     -Page 2

Loan Nortibec             184742710                               Pnwertyikridres.s:
Statement Period:         06/2008 - 06/2017                       1861 WINDSOR CREEK DR SW
Date Prepared:            03/21/2019                              CONYERS, GA 30094
Transaction Description                Total           RAT/h/10    Principal       Interest         Escrow        Optional     BuydoVin        Late Charges Unrapplied
   Date                               Payment                      Balance                          Balance                                        Total       Total
                       Beginning Balance                           283,876,13                              .00                                                      .00
                       .   ..
06/2612008    INITIAL TAX DEP              2,433.52     07/2008             .00                        2,433.52                                         .00         .00
                                                                     288,878.13                        2,433:62                                          .00        .06
07/07:2008    FRA RP PMT                    -118.04     07/2008             .00               .00       -118.04                       .00                           .60
                                                                     282.878.13                        2,316.48                                         „op         .00
97/24/2008    REGULAR PAYMENT              2,140.48     08/2008          289.31.      1,444.38           406.79          .00          _00               .00         .00
                                                                     188.586.82                        2,72217                                                      Ji0
07/25/2808    INVESTOR REVIZSAL          -1,733.69      07/2008        -289.31        -1,444.38             .00                       .00               .00         .0o
                                                                     28078.13                          2,722.27                                         .06         .00
074512908     INVESTOR AO=F•                    41      07/2008            -.01               .00           .00          .00          .00               ,oa         .00
                                                                     288,870.14                        2,722.27                                         :00         .00:

07/2512008    I WEST1)ji ADJ.                   :01    07/2008              .01               00            .00                       .00               .00         .00
                                                                     283,870.13                        2,722.27                                         :00         .00

071252008     INVESTOR PAYMENT             1,7:33.6a   18/2o08'           MAI         1,444-P8              .00          .00          .00               nO          .00
                                                                     :268,5868r2                       2,722:2T

08/06/2008    FHA MI? PMT                   -118.04    002008                :oo                        -118:04
                                                                     038,888.82                        2,604;23                                         .06         .66
08426/2008    REGULAR PAYMENT              2J4048.     Otaciba           290.76       1,442.93          406.79           .00                            7,00        :00
                                                                     288,29808:                       3,011.02'                                         .00         AO:
1kt/65/2006   FHA MS' PMT                   -1104      0972908              .00.              .00       A18.04           _on                            .00         .00
                                                                     228,29646                         2.89248                                          .00          0n
09nfir2cida   aMAAR PAYMENT                2,14914     1=006             20.ZZ        1,441..48          406.79          .00          .00               .00         AO
                                                                     v6milizia:                        3,20.77                                           00

I0/Q:0.       FHAMIP   MT                   -10804     10/2008              .00            .90         -118,04           .00                            .61         -1;41
                                                                    -2r6063.60',                      3,181.73                                          .00
10a9/2 08     REputm PAYMENT             2.146Af       11126ori         263.61        1,440.02           406.79                                         .1)0.
                                                                    '20.710,1111                       3,682.52

40/31/2008.   CITY TAXPMT '                 475150     11/2008              .00                        -375.50                                           .00        .00
                                                                     287;710.18                       3413.112                                          410         .06:
1110612008    FHA MI? PMT                  -118.04     1112008              .00                        -116.04                                          ..00        .00
                                                                     287,710-18                       3,094.911                                         .00         .06
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57                      Desc Main
                             Document     Page 91 of 144



                                               04-nkigAntaii ,



                                Transaction                       Total                        Principal                       Escrok
                                                                                                              interest
                                   Date     DesCriPti"           Payment                       l3a1anca                        Balance
                                11)36/2008     COUNIY TAX PMT        -514,11   11/2008                  .00              00        -548.11
                                                                                                 287,710.48                       2,576.87
                                11/28/2008     REGULAR PAYMENT      2,14048    12/2048               295.14      1438,55            405.79
                                                                                                 287,415.04                       2,983.66
                                12/04/2008     FHA M1PPMT            -11404    12/2008                  .00              .00       -118.04
                                                                                                 287,415.04                       2,80-62
                                12/29/2008     REGULAR PAYMENT      2,140.48   01/2009              296_61       1,437.08           406.79
                                                                                                 287,118A3                        3,272.41
                                01/07/2009     F14AM1P PMT           4113.04   01/2009                 .00               .00       -115.04
                                                                                                287,148.43                        3,164.37
                                01/30/2009     REGVAAR PAYMENT      2,140.48   02/2009              298.10       1,455_59           408.79
                                                                                                286,820.33                        3,561.46
                                132/135/2009   FHA MW PMT            418.04    02/2000                 .06               .00       -118.04
                                                                                                285,320.33                        3,443.12
                                02/2712009     REGULAR PAYMENT     2,14048     03/2009              109.50       1,434.10           406.79
                                                                                                286;520.74                        3;940-51
                                03/05/2009     FHA M1P PMT          -11404     03/2009                 .00               00       418_04
                                                                                                280;620.14                       3,131:87
                                03/31/2009     REGULAR PAYMENT     2140.48     04/2009              301-09       1,432.60          406279
                                                                                                216,20.65                        4,138.60.
                                ogwoos         FHA MiP              418.04     04/2009                 .00               OQ       -118.04
                                                                                                20,219.65                        4;020;62.
                                04/17/2309     OVERAGE REFUND      -3,044.50   1i4i2dts                .00            .00        -3;044-50
                                                                                                286,218.65                          876,12
                                041304009      REGU1AR PAYWNT      1973L86     otf-
                                                                                 26:19             302.59        lArlio             -14147
                                                                                                286917.06                         fia-M.aa
                                CiSkialbleS;   I-LAZARD KSPAM       -536;00    1.5.l20,Q9              ,00            .00         -6..*oo
                                                                                                zee*47:06                          680.29
                                0543472009     FHA t3P.PMT          411104     C/009                  IV              .00         -118.04
                                                                                                286017.06                          5e2a5
                                06)01/2009     REGULAR PAYMENT     1,97A85     0612009             30410         t-,429,59         240:17
                                                                                                285;612-96                         802,42.

                                08704/2005     FHA 1111iF FMT       41844      062009                  .00            .00         -115.04
                                                                                                285,e12,96                         68438
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                             Document     Page 92 of 144
Case 11-51844-wlh   Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                             Document     Page 93 of 144

                $4 $4 a4 $4       A $4 $A $4 $4                Ak        04 $4 $4



                A4 $4 $4 $4 $4 $4 $4 $g $4 $4 $A $             R4 AA $A $4 $4




          •fg



                                            8
                               Case 11-51844-wlh          Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57                     Desc Main
                                                                   Document     Page 94 of 144



               BankofAmeeitia

                                                                                                                                    Page 4

Transaction                             Total                     Principal                        Escrow                                  Late Charges   tinapplied
            Description                               PMT/M0                      Interest                        Optional     adydOWn
   Date                                Payment                    Balance                          Balance                                     Total         Total
07/0112009     REGULAR PAYMENT           1,973.86     07/2009          3Pq-63        1,426.06          240.17            .00                        .00           .00
                                                                    285,307.33                         92445                                        .00           .00
07/06/2009     FHA MIP PMT                 -116.55    07/2009             .00                          416.55            .00         .00            .00           .00
                                                                   285,307.33                           8106,00                                     „go            O0
08/03/2009     REGULAR PAYMENT           1,973.86     08/2009.         307A5         1 4264            240_17            .00         .00            .00          .00
                                                                   285,000_18                         to4s.iT                                       -00          -00
06/0612009     FHA MIP PMT                -116.55     08/2009             .00                .00       -116.55           .00         po                          .00
                                                                   285,08048                            031;62                                      Po           .00
09/0512009     REGU1AR PAYMENT            I ,973.86   09/2009          'soaps        1,425-00          240_17            .00         .00            .00          .o0
                                                                   284,631.49                         1,17149                                       .00          po
09/04/2009     FHA MIP PMT                416.55      osiltoo              .00               .00      -116.55            .00          00            .00          -0P
                                                                   284,691149                        1,05524                                        .00          .00
1 W02/2009     REGULAR PAYMENT           f,973.00     102009           11023         1,423.46          140.f7            .00         .00            .00          .00
                                                                   284,381.26                         1,295.41                                       00          .00
10/06/2009     FHA MP PMT                 416.55      1492009                                .00      -416.55                        .00            .00          _00
                                                                   21:4-4391.26                      '078_36                                        -00          .00
106/2009       COUNTY TAX PMT            -3,884.40    10/2009             .00             .ao        -3,86446                                       .00          .do
                                                                   284,381:26                        .2,705.54                                      .00          .00
10123/2009     tiTY TAX PMT              -1,29525     10/2009               00               .00     =1,795.85                                      -00
                                                                   284,38126                         4,001.39                                       .00          .00
11/04/2609     REGULAR PAYMENT           1,973.85     1 MOW           11115          1,421.91          24147                                        .00          .00
                                                                   284,06948                         47614.                                                      ,00
1ips/409       FHA M1P PMT'               -116.55     11/200              .00             .co           Ta.55                        .06            .00          _00
                                                                   284,069.48                        4;87777                                        -00          -00
11/23/2000     oputirir TAX CREDIT       3,884.40     1:/2009                                        00 4;46                         .00            .06          .00
                                                                   284,069.48.                          6;43                                        .00
 1a32000       -Q111("41X,c,R4Dir        1,.95.85     11/2009              00                        1,295.85            .00                                     .06
                                                                   284,069.48                        1,302.48                                                    .00
12104/21309-   Fiiikle•mr                 -11,055     Itt:200.0                                       -110;,§5-                      .00                         .00
                                                                   284;069A8                         1,18513                                                     .00
firbritarroS   REWAAR- PAYMENT           i,913 86     12r2009         .313.34       1 ,005             04011.7                                                   _00
                                                                   283,75044                         1A10,10-                                       0            AO
ortoMor.       FHA mrP-1:wrt              -116.55     12/2009                                         -0655              .00                                     .00
                                                                   103;756.14                        1„300.55                                                    .00
                                Case 11-51844-wlh        Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57                   Desc Main
                                                                  Document     Page 95 of 144



               Bank0.Mnesi
                    .

                                                                                                                                  Page 6

Transaction                              Total
                                               -      P141T/MO
                                                                  priropsa       Interest
                                                                                                  Escrow                                  Late Charges      Linapplied
            Description                                                                                         Optional     Buydown
   Date                                 Payment                   Balance                         Balance                                    Total            Total
o104r4010      PH 1,41P PMT                 -11655    12/2009              .00                        -116.65                                                         _oo
                                                                   2313j56.:14                       1,193.00                                        -00              .00
03/6412010     FI-1A MIP flurr              -116_55   122009              .00                         -116.55          :oe                           .00              .00
                                                                   283,756.14                        1.076.40                                        .00              .00
03/18/2010     WO- POSTING                  900,00    1212009             .00               .00           .00          .00         ?pa               .00         soo.00-
                                                                   283,756.14                        1,076.45                                        .00         too.00
631222010      IVICS,C. POSTING            Limas-      12/2033            ,00               .00           .00          Lop                           -00       1.073-86
                                                                   283,758.14                        1,076.45                                        „00       1,97326
0406/2010      FHA WP PMT                   -11655    1212009             .00                        41655             .00                           .00            .00
                                                                   283,755.14-                       959.90                                          .00       1,973.86
0042010        REGULAR PAYMENT             1,973:66   01/2016          31491        1,41-6.78          240.11                                       .Po
                                                                   286,441.23                        1,200.07                                    -78.95        1,97336
05103/2010     HAZARD INS PMT                         0112610             .00               -00      •-584.00                                      .00              .00
                                                                   283,441.23                          616.07                                    -MSG          1,973.86
05/06/2010     FHA MIP PMT                            0112610             .00                        -116.55                       yrxi            .09              _00
                                                                   283,441.23                         499.52                                     48.96         1,973.88
65/11/2010     "misc. POSTING                         0112010             .00               .00          .00                       00               _00          912.00
                                                                   293,441:23                         499,52                                     -7835         2,665-86.
osmaoto        MSc. PostikG                           01/2010             .00                            .00                       .00              .00       4.973.85
                                                                   223,44123                          499,52                                                    'WO
041010         REGuI,W PAYWNT                         0212610          318.48       1417121           24117                        .00             .00              .do
                                                                   283,124.75                         739.69                                    45740            912.04 .
009/2010       MIK.,POSTM                             00 2019            .00                             .00                       .po              .00        1 .061.86
                                                                   283,1241:                          739.69                                    e.157:i0       073.86
66/04/1Y16     Fit04111 Pruit                         002010              .00               .00      449,55                        =00              -00
                                                                   293,12476                          623.14                                                   147.4.se
061-15i2010    rtEaltAR POMMY              1 Alai*    °VOW             318.07       1,415.02          240;17                       .00
                                                                   02,808.00                          ea&S1                                    -2.1.0.415      tansy
061I5.1201-0         POSTING-              -Watt      034010                                            „DO                                        _Do          49a.ttei
                                                                   21r4840-14                        842.11                                    -attals          97$

07/2Q10        FtA                         •414.05,   mato                .00            .00         414.05                                        .00            .00
                                                                   282,806.6 -                       74s-U                                     -13s.8.5         us.*
o.00E4,00               pm-r.              4 14-95    04040              ,00                         -114.95                                       -00             .0o
                                                                   22,806.68                          533.4/                                   -23525           979.00
                            Case 11-51844-wlh        Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57                       Desc Main
                                                              Document     Page 96 of 144



                BankofAmerica


                                                                                                                                   Page 6

Transaction                          Total                    Printinat                       Bsotew                                      Late Charges      Unapplied
                                                  P11,417M0                    Interest.                     optional        Buytiown
   nate           ``.-"k4v-"A       Payment                   Balance                         Balante                                        Total            TOW
08,109/200      MISe, POSTING            62647     03/2010              .00                           .00                                           ,00         626.47
                                                                282,806.68                         633.41                                       -23625         teoi.47
08/0912010      MISC. POSTING            323,53    03/2010             .00                            .00           .00             .00         236.86            ekes
                                                                282.006-06                         633.41                                          .0o         1,688.15
08/0912010      REGULAR PAYMENT        2,17638    04/2010           319.66        1,41403          442.69           .00             .00               .00           .00
                                                                28.2.4.87.02                     1,076.10                                             _oo      1,688-.15
08/09/2010      M115C- POSTING          796.34    04/2010              .00                            .00                           .00               .00        796:34
                                                                282,487.02                       1.0.7848                                            .00       2.40449
08/09/2010      MISO.,POSTING         -2,176.38   942010                .00                           .00           .00             .00              .00      -2,176.38'
                                                                282,487..02                      1,076.10                                            .00         308.11
oalosizoto      REGULAR PAYMENT        2,17638    05/2010         1.21-2,5        1,412,44         442.69                           .00              .00           :00
                                                               282,165.77                        1,54819                                             .00        308.11
04112/2010      REGULAR PAYMENT       20./6.38    06/2010           322,86        1,410i3          442,09                                            .00           .00
                                                                261,84241                        1,961.48                                            ,A0        308.11
08/12/2010      REGULAR PAYMENT        2,1/638    07/21110          32448         1,409.21         44269                09          .00            .00             .00
                                                               281,618.43                        2,40447                                        46.68           308.11
.:09/0/12010    FHA MIP 17MT            A1405     07/2010             ,d6                         -11425            .00                            .00             .00
                                                               281,618,43                        2,289.22                                        400            308.11
090/200         REGULAR. PAYMENT      2,110.09    064010          . g6":11:t      iA07.59          442.69                           .00           1.62             .00
                                                               20%192.33                         2,731.01                                       -48.08          30641
0971012010      Walve/Actitateav         4646     08/2310              .00                            .00                                        85.06            „.+50
                                                               281;19,2:38                       2;731.01                                            .00       104.11
fp2ç.l0         FHA MP Par             -114.95    06/200             _00                         =114.95.                           .00              „oo            „o0
                                                               281492433                        2,616-98                                             40
io/MOTO         PITY TNc:FMT           Josma      ogdinti             .00                         -967,63           )00                              .110          ,00
                                                               141,14.2.0-                       1,649.33'                                           *90        300,11
lOtOsisMO:      REGULAR PAYMENT       2;170:09    •99,29t0         327.73         144155.46       44269             .00                              530          1.62
                                                               Ispista                            992,02                                             .00        3.0976
torlofrzattl    tbut•ITY TiV,143-     -2,141)15   09/201O              ,00                      -2,X41,45                                            .00          :00
                                                               28or;4:6g                           .49-43                                            .40       3091X
"Mfg407261.0,   FHA MIP PMT            41445-     '09/2910         .00                 :OP       -114.95                                             „oo
                                                               28%040                            -164.38                                             .40       -soa:13
11110/20.19     REGULAR PAYMENT       2,176t0     10/2010          a'29.37        1,404.32        442.69                                             .00          1.62
                                                               2811,60-28                         278-31                                             .00
                               Case 11-51844-wlh         Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57                        Desc Main
                                                                  Document     Page 97 of 144



                Banko America

                                                                                                                                        Page 7

 Transaction                            Total.                    Principal                        Escrow                                      Late Charges     linapp:ed
    Date     Description                              PMT/MO                      Interest                         Opticinal      i3uydown
                                       PgYolent                   Balm*                            Balance                                        Total            Totalt
 12106/2010      FHA mig, PMT              414.95     10l2010             .0o                           T4.95                                             .00           .00
                                                                    280:63523                          163.36                                             .00        311.35
 12/10/2010      MISC. POSTING            2177,00     10/2010                                             .00              .00           .00              .00         77-430
                                                                   280;535ft                           163436                                             .00      2,488.35
1711372010       REGULAR PAYMENT          Z176,36     11/2010           331_01       1,402.68          44269               .00                            .00           .00
                                                                   280204.22                           606.05                                                      2,488.35
 12113/2010      MISC. POSTING,          -2,170,39.   1112cr1.0           .00                .00          -00              -00           -00              .00     -2,17628
                                                                   280,264.22                          666.05                                             .00        311.97
 01106/2611      PHA NEP PMT               -11496     1112610             .00                .00      -114.95              .00                            .00          -00
                                                                   280,204.22                          491:40                                             40        311.97
 01/19/2011     REGULAR PAYMENT           2,477.90.   12/2010          332.67        1,401.02          442339              :00           .00              00            -62
                                                                   279,271.55                          933.79                                             .00       312„.59
 01+24/2011      MISC.. POSTING           1,961.00    1212010                                             .00                                             _00      1,961.00
                                                                   270712                              933.79                                             4P-      2.273-89
 01/26/2011     MISC. posTING            -2,273,59    12=0                -00                .00                           .00                            .0a     -2,273.59'
                                                                   279,871.55                          A3.3.4`9,                                          .00           -00
o1,20/2011      REGULAR PAWENT           .2176.38     01/2011         334.33          „39O.36          442.09                                            .00            .00
                                                                   279,53712                         iAtog                                            -86.66            .00
01;25/201i      Misc. POSTING               ,6111     01/2011           97;.21               to         to,                              _Oa                            -00
                                                                   279,440.01                        twAs                                                               .00
02/04/2011      FHA MtP Pprr              -41495      01/2011              .00                        41496                                             -00             -00
                                                                   279.440.01                        0453                                            46:68             .00
02415,201       BEGVI..* PAYmpwr         2,17740      02/2.011         36642        1,5O7.67          4049                               100                            .62
                                                                                                                                                        -00
                                                                   27910329                          .1,7,04,22                                      -86.62             .62
olit7V6i t      Mist_ PoisTING                 -00    02(2011               .PP                            410                           .00             .62.
                                                                   21110.01-A9                       -1171m22                                        -erkes             .00
os/04/20i       FI-IA MR? PMT             41495-      022611              Ira                         -414.ffs                                          _ea            .00
                                                                   2794103,69                        tos947                                          -46413            .00
.03/15/201 I      EGigt.AR-pAymogi-      ZO7;.00      oatiOtti        336.17        1,306.62          ;44zeia                                           .00            .62
                                                                   21806512                          0300                                            -8616             .62
-.Q.3/11401.1   MISP                          .00     03/2ott              .00               00           .100            ;A:IP                                        .62
                                                                   2te;765:141                                                                       40.0a            1.24
.0703/2011           - se/A1 Lsteqie
                111t8£9                     /46q      Par2011            .00                             -PP              .00                        6.0§6             -00
                                                                   278,7522                          2;6046                                            7-02           1.24
                              Case 11-51844-wlh            Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57                       Desc Main
                                                                    Document     Page 98 of 144



              BafilLofftelfth

                                                                                                                                        Page a

transaction
   bate       Description
                                       Total
                                                        PIVIT/BNO
                                                                    Principal
                                                                                     lOteteSt.
                                                                                                       ESCrdw
                                                                                                                      Optional     Bu down
                                                                                                                                                Late !Mamas    tirvapPlitcl
                                      Payment                       Balance                            BaMoe                                        Total          Total
eon 0/2611    WaliterAdl LafeCh!7             .o2                            .po                                .00          .00                                        .00
                                                                      278,765.72                         2,031.96                                       .00            134
0612=011      MSC, POSTING                    .00        0312011             .00                 _00         1,24            .00                        .00           -1,24
                                                                      274,745.72                         2,033.20                                       .0e             .00

04/06/2811    FBAM1P PMT                  -11495         062011              .00             .00          -114_95                                        .00            -Q0
                                                                      278,765.72                         1,9025                                         -00             .00
041062011     REGULAR PAYMENT            2,167,00        04/2011         339.86         1,393.63           43270                         ..00           .00             .61
                                                                      Ve,42s.se                          2,35045                                        ,00             .41
04/1=611      MISC. POSTING                   .0c1       04/2011             .00             .00             .61             .00         40             .00
                                                                      278,42546                          235146                                         Jo              .00
04/26/2011    HAzArtriINS PMT                . .00
                                          -660           040201I            -90              -00          '8141,00                       _CC            -00
                                                                      278,42526                          1,482.56                                        00             .00
osancti       REGULAR PAYMENT            2,106.4e        06/2011         341.56         1,392.13           432.70            .00         40.            .00              -Q9
                                                                      278484.30                          1,91526                                        .00             .00
05/05/2011    FHA, 'kw pltirr            -41445          05/2011           -00                            -114.95                        .00            .0o              _co
                                                                     278,04.30                           10031                                          _ea             .00
06406i2 011   FHA !OLP PMT               -11495          05/2011            .00                           -414.65.                       .00            .00             .00
                                                                      ttsAscso                           1,665-As'                                      ,00             ,00
06/10/2011    .FtEGULARRAYMENT           2,166,A6       -84/261.1       34127           1380;42            432.70            .0G         .00            .00             .00
                                                                     277,7M.03                           2,118.08                                       .60             :00
07/07)2011    FHA.MIP PMT                -113.27        86/20.11            .00                           41621                          _OG            .00             00
                                                                     2773741,0                           240419                                         .01)            00
•oTivtaol     13...gpopag pAympa        2;16630         ;17/2011          344.98-       1,348.71          43470              .so         00             -00             ,00-
                                                                     277.3964 4                          247,0                                          Jot             .00
08/00014           wep,pgr               -113.27         07/2041                                          -113.27                        .0G            .00
                                                                     277;0645                            2,324.22                                       .00
              REQIUIR PAYMENT           2,16639          p6/2011         340.71         1,386.98          43270                          .00            .06
                                                                     ttrs.049-jait                       74744.92.                                      .00             JO
osiolotoff    FtAtV PMT                  _1     .   i   08t2oti               .po                         -.11327                                       .00
                                                                     17
                                                                      . 71/49*                           2,44345,                                       40)

mn.ggpfl      fitstitAlk 0Awittit       Z207.60         49/2Ot          '148.44         tg86-25           47191              .90                        ,00            ;,Pcr
                                                                     776;00,80                           VIVA                                           .00             it
      011         MP- P:017              -113l7         09i20'ri           .od               .00          -11327             .00         -0P
                                                                     274;7040                            4-,004,Z9                                                      00:
                              Case 11-51844-wlh          Doc 31    Filed 03/16/20 Entered 03/16/20 13:49:57                   Desc Main
                                                                  Document     Page 99 of 144



                 BankotAniericit


                                                                                                                                 Page 9

Transaction Description                TOW           Ram()        Principal                           Sertvki.                          Late charges      Uriapplied
                                                                                    Interest                        OptionalBuydom
      Date                            Payment                     Balance                            Mande                                 Total            Total
 10M/2011        CITY TAX PMT             -904,83    02011                  .00                          ,-964.83                                  .040            .00
                                                                    276,700.90                          ;049.40                                    .00             00.
 10/1812011      COUNTY TAX FAIT        -2,143.03    09/2011              .00                  .00      ;2.143:03       .00       .0a              .0o             .00
                                                                   .27170130                              42157                                    .eo             .00
1011412011       REGUIAR PAYMENT         2,20780     10/2011           -350.19         1,3s:3.So          473.91                                   .00             .00
                                                                    274;350.7:1                           ; 60-34                                  .00             .00
 11)04/2011      FHA MIP PMT              .41327     TO/2011               ,00                 .00       -413_27        :00                        .0o             .00
                                                                    270,350,71                            237.07                                   -00             .00
 114142011       REGULAR PAYMENT        7207160      11/2011            851,04.        1,361-76           473.91        .00                        .00             .00
                                                                    275„993.77                            liesa                                    .0*             .00
 12/05/2011      FHA MIP PMT             -11327      1112011              .00                  .90       -111_27        .00       .00              .00             .00
                                                                   275,99337                              597.71                                   Ala             .00
 12/14/2011      REGULAR PAYMENT        -2,07.60     1 •i2o'l1        353.70           1,379.99           47321         .09       .00              :90            .ao
                                                                    vsms.ig                             1,071.62                                   00              .00
01/06/2012       FHA .MIP PMT            41177       'Mot..t                Aria               .00       -113.27        .00       .00              .00             .00
                                                                    275,94107                             958.35                                   .00             00
01112/2012       REGULAR PAYMENT        229140       0112018           356.46          1,378.23           47191         .00       .00              .00            .50
                                                                   27.5.489.61                          1,43226                                    .00            -00
•072M/2012       FHA M1P PMT             -113.27     01/20:12              .00                 -00         t.,327                 .00              .00            .oia
                                                                   ?75483A1
                                                                          :                             Ole:be                                     .00            00
-02/14120t2      REGULAR PAYMENT        2,20760      0212012          357.24           1,376.46          473.91         .00       .00              .00            .00
                                                                   2703247                              179240                                     .00            00
006/2012         FHA mip „Kw             -41.17      021200              .60                   .00       413.27         .00      .00               .50            .00
                                                                   27,4A4z37                            1;874413                                   -00            -00
.03/18/20:12     REGMARPAyMElirt        '.2.207.e0   0312012          354,03            ,314.6            47391                   _00              -00            sto
                                                                   274firte4„                           V158-54                                    -00            .00
04tO0d:att       -FHA MIPOluti           4-147       074MAZ                .A.P.,                        413.27                  .00
                                                                   2707134.                             2,040.27                                                  ,-1X0
1:4/1744201,2:   into- P.Cittifia       zilaC64      V..41,21M           ,fill              .00              .00        .00                        .00
                                                                   2707744                              2;040'17                                   .00       '2,1004
041=0;           MPG, Pt7sIms           TAISSO       41i1a12             :Oa                                 .00                                   -00       1-,432459
                                                                   V4374434-                            8:040,2r                                   .00       3,028./3
04/27/2012       14/40tan INS' PMT       -011.00     03/2012             .06                             -911 .00                .00               -00          .00
                                                                   04,573.M.                            1,129.27                                   .00       24=23
                              Case 11-51844-wlh        Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                              Desc Main
                                                             Document     Page 100 of 144




                                                                                                                                       Page 10


  Transaction Des„-ption               ibtal        pivn7540    Principal                         EscrbW.                         aursown      Late Charges     Urfacillied
                                                                                iriteiest                        Optional
     0 ate
       -         -                    payment                   Balance                           Balance                                          Total          Total
  05/04/2012     FRA.V100 ?Mr             -11327     0312012             .00                          -111 2?                                           .00                .00
                                                                  214,573.34                         1,016.0o                                           .00           3362823

  pswgotz        MtsC. PostiNG           1,433,59    0312012             .00                .00          .00                -00                         _00          1,433.E6
                                                                  274,57324                          1416.00                                            .00          5461.22

  000.6/22       FHA iwitP PMT            -11327     0312012            .00                           -113.,27                          -00             .00               -Oa
                                                                  274,573,4                            S02-17;                                          _00          5,061.22

  00/27031Z      Nan, PoSTliqG           1,433.59    03/2012            .00                 .00           .00                                           .00          1,433.59
                                                                  274473.34                           90233                                                          6,495.41

  07/06172012                            411_47      02012               .00                .00      -111.47                            _00             .00               .00
                                                                  274,573.34                          741.26                                            40           6,49541

• 07b112012      Mis..Pbs'aft            1.433.59    Wan 2               .00                .00          .00            .00             .00.            .00          •
                                                                  274,573.34                          791-26                                            .aa          7,929.00

  60/07/2012     .F1-1A144P PUT          -111.47    0312012              .00                          411.47.           ;00                             -00                    0
                                                                  IT4,573.34                           97939                                            .00          7,929.(43.4)

     3h120&2'    Mist. Fo,Tmq            1,433.59   0-3/2072            .60                                                             .00             _00          1.436-59
                                                                  274473-34                           070.70                                            -00          01362-00
  4:007/2012     F14A Nip ATT            41147      03/2012              .00                .00      -11.147                                            .00              .0a
                                                                  274473.S4                           66042                                             ,00,         3A62,50
  09=012         MSc.Pc‘
                       -'nftG           1,433,59    03/ao- t2            .00                                            .00             00              -00          1,433.59
                                                                  214,573.34                          SEZ                                               00          10,70042
  1010412012     f1-IA NIP PUT            i147      03i2012                                 .00      -114.0             00                              .00
                                                                  ZT4N;.34.                           456a3t                                            .00         14,720.6..7:
  1011=CAZ       cOY TA)c.1)MT            -984,13   0312012              _00                         -98423             IP              -00             ,90.                .00
                                                                  27447324                           42748'                                             .00         10.756:18

  totfwou        ,coutcy T-Axptor       -1,932A0    03/2012             .00                 -00     4.901.40"           -00             -00             .00     .           40
                                                                  271447324                         -2.004s•                                            Ale         :40,79648
  4:0iltogOtzMISPOSTINO                  1,433-59   aaRar2                00                .06          .:oa           .ob                             313          1,4849
                                                                  tr4j573:14                        -2460da,                                            .00 n       f2120.77
                 :FHAMflpMr              -1fl.47;   t3i2012                                          ' 11.1347          .00                             .00               od
                                                                 `-;74,073-04                       4471115                                             .00         12.49.071

  4142.0401:z-         pdatiNG          143159      031202               .06                             -OP            .00                             .00          Is43330
                                                                  rfiti53.34                        4#07146                                             Jail        43.8e3as
  12tofg2on          fgp, Flirr          -tit.47    03)2011                                           41147                                             00
                                                                  274,673-A4                        .2,683                                              00          13,003.30
                             Case 11-51844-wlh         Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                           Desc Main
                                                             Document     Page 101 of 144



              IlapitofAmerica


                                                                                                                                     Page 11

Transaction      .                    T0tal                      principal                        Escrow                                    Late Changes      Unapplied
            Descnption                             purrilli,,
                                                           fs.                   interest                         Optional     &II/down
   Date                              PayMoNit                    Balance                          galehce                                       Total           Total
42/2712012    MC_ POSTING               1,433.59    0312012              .00                             .0a                                           .00       143159
                                                                   274,57314                        -203.32                                            .00      15:094.92
01/07/2013    FHA MIR PMT                411.47     03/2012               -00               .00          11147           .00          .00             ,00             ,00
                                                                   it4,57334                        -1,t94.79                                         .00       15,096.95
01f30/2013    1/.1130.. POSTING,      43,174.70     03/2012               :00               .00           .06                         .00             .00 -    -1$,174.711
                                                                   274;573:34.                      -2,794.79                                         .00        1,92225.
01/30=3       REGULAR PAYMENT           2207.60     0412012            36682        1,37287           473.91             ,o0          _co            :DO              .00
                                                                   274,212.52                       422049                                         46.68         1,92225
01A0/2013     REGULAR PAYMENT           Z193.42     05/2012          36263-         17.06              469.73            .00          .00             .00              .00
                                                                  273A49:89                         -1;861.15-                                    -173-36        122225
01/3012013    REGULAR PAYMENT           2193.42     06/2612           .364.44       1,36925            469.73            .00                         .00              .03
                                                                  273,485:45                        -1,401.42                                     460.04         1,92225.
0113012013    REGULAR PAYMENT           2093-.42    07/2012            39526        1,367A3           459:73             .00          .00            .00             _ca
                                                                   273,149.19                         4 41,f,79                                   200.04         1s21.25
01/302013     REGULAR PAYMENT           2,493.42    08/2012           368i.09-      1,365,60           459:73                         _00            .00              ..o0
                                                                  4 2,7f1:10                          4 1146                                      46024          1,922.22
01/30/2013    REGULAR PAYMENT           2,19342     09/2012           36593         1.363:76           459.73                         .00             -00,            .00
                                                                  272,321..,17                         -2223                                      -260.04        t$22-.25
02/61/2013    MISC. POSTING             1,433.69    69/2612             ,33a                .00            .00           .00                        -00          1413349
                                                                  2/1381.17                              -222t.                                  460-04          3,33524
.02t0612013   FHA MIPPMT                -111.47     0012012              :00                .00       4/1_47                                         ,1710           .00
                                                                  272,331.17                          433-70                                      460.04         3,35624
T2/00/2013    Waivet.A4 Lateqhg           80,68     000.12               „00                             -00                                       86.C8            .00
                                                                  272;381.17                         -133-70                                      41326          %miss*
02t084013     WakefAc4 Late               es:SO     0E0112              .00                                .oa                                     aa_68               .0a
                                                                  272281.17                           -133-Mk                                     46.28          •3,38524
4tio3/233     waivetA4 lateClia           *66       oar20:12             _06                _CO         .6a                                        86.68              .--00
                                                                  172.18.1-0                         43310                                           lb          3,355:24,
02/142013     MISC.. POSTING           4,433.59    159(2012              ,AtiO                             _oa                        :op             -90       --1.439.69
                                                                  titsti.fr                          -                                                20       - 1201225
02/141M13     PAYKNENT R.PilEIWAL      -2j9342.    04120TZ           A1.60-9         Ace
                                                                                      ,.             A56.74,             Act          .00             -)0              _Do
                                                                  172;751,10                         -603A3                                           lc         1A2225
02114/2013    PAYMENT REVERSAL         -2,193,42   07/2012                         -1 AX;5,60         -458.73-                        .00             _OG            :00
                                                                  773;119.19                        -1,053:16                                         20         1222.25
                           Case 11-51844-wlh           Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                         Desc Main
                                                             Document     Page 102 of 144



              BaniEof



Transaction                         T0141                                                     Escami                                          Charges
            Description                             phIT/L10    Balance         'Men*                        Optional         Buyckown   tA6-             UnaPPI1W
   .Dale                           Parma                                                      Balettde                                      Total           Taal
02/14/2613    PAYMENT REVERSAL       .2,193.42       05/2012        -36626       -1,367,43         -459.73                                                       .00
                                                                 273,485A5                       4,512,89                                         .00         02225
02(142013     PAYMENT REVERSAL       -2,193.42      05/2012         -364.44      -1,369.25        -45933                                          _oo              _00
                                                                 273,84639                       -Mr4;52                                          .00         4,922.25
02/142013     PAYMENT REVERSAL       -Z19S42         042012         -352,63      -1,371.06        -459.73               .00                       .00              .00
                                                                 274;212.5Z                            35                                         -Oa         1,822.25
421142013     PAYMENT REVERSAL       =-2-207:613    03/2012         -360.82      4,372.87         -473.91           .00                           .00              .00
                                                                 274.573-34                      -20635                                           .90         1,92425
02/14/2013    MISC. POSTING          14,60029       90/2012             t90           .00             .00           .00                           .00       14,608.29
                                                                 274,87834                       4,906.16                                         .ao       103 0-54
02/14/2013    imec. ‘pos-rtub        19,3.30        0.312012            .oa             .00            .00                                        .2oo      79,993-30
                                                                 274,87334                       -2,906.26                                        .60       98,828_84
02/14/20131   MISC. POSTING                 .00     433/2611             °        5489.61             -00           .00                           _oo       -5,480.61
                                                                 274,57314                       4,90026                                          MO        91;943-2.4
02/14/2013    MISC.. POSTING                .00     03/2912             no                        1;4°G-02                                        .00       -1,400.02
                                                                 274,573-34                      4,506.24                                         .00       PST4Z-21
02/14/2013    MISC. POSING                  00      03/2012               .00         .00          463.00           .00                            .0Q        -461O0
                                                                 234,573.34                      -1,05346                                         •.00      89490,13
o2r140201a    MSc. pbSTINO                  ,00     03/2012             .00                       399,73                                          _Oa         -399,73
                                                                 274,573.34                       4 153A3                                          00       taira0.4.0
92142013      MC. 00,4TiNG          -14,p9326       03/2012            .ol                            .00           ,00                                    •-79,963.30
                                                                 2T4,54,s4                        .458.43                                         .;.00       stfriirt.to
020412013     t•W.P. POSIT?*         79,99830       D12012               .00                          .00                                         ,Ort      79,993.30
                                                                 2;14.873-34                      45343                                            00       5090.i10,
62/16f.2013   MISC, • POSTING              .130'.   032012        1833411             _oo            :00                                          .Q0      48,734.74
                                                                 1.95,838.0                       -653.4                                          .04       1005549
tatiSitOft    Ewe vat A0JUST-              =0.0     071291.2-           .00           ,00             _00                                          _Oa          _09
                                                                 196,836.63.                      $53A3                                           .00-      105845
03101/2013    MISek POSTING          1,475-74.      =all                ,00           -90            MO                                           ‘00        1;475
                                                                                                                                                               : 74
                                                                 195,834.63
                                                                 4                                46343                                           .00      il.,531443
eatosmolo     MISC. POSTING'                        47/2012.       1:4$4.45                           .00           .90                           MG         4,145415
                                                                 19024.42                         -653.41                                         4x1       lOPTT-29
037o5/2011    ;msg.:, RQS1101G       4,595.82       0772012             .00                           .00           :00                           .00       4.595.82
                                                                 194;324.48                       -663.43                                         ,00      101830
                          Case 11-51844-wlh           Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                           Desc Main
                                                            Document     Page 103 of 144



              liankofAmerica--

                                                                                                                                     PAge

Trantaction                          Total         picrjuo    'Principal                         Escrow                                     I-Ate Ct4rges      Uriapplied
            Description                                                         Interest                         Optional     Buydoitin
   Date                             Payment                    Balance                           - Balance                                       Taal            Total
03/05/2013    MC_ POSTItsIG           -1,475/4     07/2012            ,00                                 .00                                            .00      -1,475.74
                                                                19448448                              ,653.43                                            .00      13,197.38
OW0512013     REGULAR PAYMENT          1,475.74    08/2012         263.35            72694             483.45                         .00                .00           .00
                                                                194,12148                             169.92                                             .00     13,197.36
Q3/65)2013    misc. POSTING           -1,475;74    6=412               .00                 .00            .00           .00           „OG                .00     -1475.74
                                                                144,121474                            -169,98                                            .00     11,72t62
03I05t7013    REGULAR PAYMENT          1.475.74    09/2012          264.34           727.95           48646                                              .00           ,00
                                                                199,256.79                            11;47                                              .oe     11,721.62
atm/20a       Kase. posTtN            -1,475.74    09/2012                                               _00                                             MO       -1,475.74
                                                                193,856.79                            310.47                                             .00     10,245.88
ogpzais       IREGOLAik PAYMENT'      1,475.74     10/2012          25535           726.96            483-45            .00                              .00            .00
                                                                193.59146                             79632                                              .00     10,24518
03/05/2013    misc-. POSTING          -147574      10/2012             .00                              jao                                              -00     -1 ,47514
                                                                193,591.46                            Ta*s;                                              .00      8,770.14
03/05/2013    REGULAR PAYMENT          1,47514     11/2011         266.32            725.97          46tA6              .00                              .00           .00
                                                                193A25.14                              047                                                        8,770.14
.63/0612013   Mlsc POSTING            4,475.74     ltrzeft2            :00                 .00          .oc+                                             .00     -1,47514
                                                                193,32544                           1,2027                                               .80      7,294,40
0310523       'atGoLARPAYMENT         1,47514      12/2612         257=              724.97           489$5                                              .00          .00
                                                                19345742                            1,753.82.                                        .00          7424.40
.03/05/2013   MISC. POSTING           --1,475.74   12/201:2                                .00           .00                                             .00     4475.74
                                                                198,95742                           1,763:42-.                                           -00      5,818.68
0$/95400      RgQPIAR PAYMENT         1,475,74     61/2013         268132           723.97            48145.            .00           :00                .00           .110
                                                                1920$40                             20747                                                .00      5,818.60
03702613      Att$0, poms(G.          4,475,74     G112013               .00                            Ifet.                         .00            .1:10       4,475,74
                                                                -taZigttst                          204727                                           .00          .4,34242
tkittite1.4   atotpaii meimERT                                     21.39-3,7r       722,96           AR-4,4s-                                            .00            Oo
                                                                "tagitztiii                         trawl                                                         4,842.02
owtatal       $ISC. priaTING          4.47574      0.$20.10              .00           .00                              .00                          -CO         4 vig5 74
                                                                                                    25tattiz                                         .00          2,887.18
  g5/2013     naGtiAtt PAYbitt‘IT     1,05.74      03t1613          13245           85914            404.5,                                          •                 -90
                                                                lopsm                               94154T                                           .00          *ATP
03c95013           129,M 4P                 .00    ceigoi        z-$67-la                  SKI           MG                          .00             _00         -2.867.18
                                                               10,520-A4                            1,2WIT                                           -00
                                Case 11-51844-wlh         Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                            Desc Main
                                                                Document     Page 104 of 144



                BankoMnierica

                                                                                                                                         Page 14

Transaction Description                  Total                    Principal                         Escrow                                      Late Charges    Unapplied
                                                      PI0ITNICI                    Interest                        Optional
   Date                                 Payment                   Balance                           Balance.                       Bu'td°wn         Total         Total
'aiiosnota.     FHA MIP PMT                 -111.47    0312013            .00                           -111.47                                           _00          _00
                                                                    10%520.44                          3,102.70                                          ..00          .00
OVW201.3        REGULAR PAYMENT            1,475.74    04=13           219.43           712.86           483.45           .00                            .00           _00
                                                                    10,241-01                          3,58%15                                           .00           .00
11410412C43     FHA MEP PMT                 411_47     0412013             .00                .00       -111-47           .00                            .00           .00
                                                                    189,241.01                         3,474.6S                                          .00           .00
04/26/2013      REGOLARPAYMENT             1,475.74    05,2013         282.64           709.65           463-45                                          .00          .00
                                                                    18%958.37                          3,968.13                                          .00          .00
04/29=13        HAZARD INS PMT            -1,07000     05013                _on                       .1,1H
                                                                                                          - aoo               00                         ,00          ,00
                                                                    188,958,37                         2,888.13                                          Ago          .00
05/06/2013      FHA MN; PMT                .411A7      0512013             .09                          -111.47           .00                            .00           .00
                                                                    188,958.37                         2,776:66                                          .00          Aro
05/29/2013      REGULAR PAYMENT            1475.74     06/2013         283.70           708.59           483.45                                          .00          .00
                                                                    18%674.67                          3,26041                                           .80           .00
061061201,3     FHA MIP PMT                -11t47      06/2013             .00                .00       -111_47           .03                            .00          .00
                                                                    188,674.67                         3,148.44                                          .00          .00
06/26/20I3      REGULAR PAYMENT            1,47574     G7/2013         22478            707.53           403.44           .00                            .09          .00
                                                                    188,300-91                         3,632,09                                          -00           .00
07795T2913      MIAMI:, PINT               409.57      07)2013              .00                         -109_57           .00             .00            .00           .00
                                                                   -1811.3119.91                       .3,52242                                          .00          .00
Q722812013      REGul-AR PAYMENT          1,175.74     0812013          285.8:1        706.48           483.46                            .00            .00          .00
                                                                    188,104.08.                        4,00547                                           .00          .00
08T06/2813      FHA MR?MT                  -109.57     06/2013              -09                         409.5-7                                           _op         .00
                                                                                                       S,89%40                                           _00          .00
011120120f.1    art TAX PNIT              4,216_21    0M2913               APQ                        -1;216.21.                                                      .00
                                                                   188,104.08                          *BOAS                                                          .40
0613012013      REGULAR PAYMENT           1,475.74    99/2913          20899           705.30            484;45           00                             .00          .00
                                                                   107.18.1748                         3.1034*                                           .00          .00
1:104)041013    R-IPARIP prcr              400.57     $39)/o1'3           :00                 90        409:57                                           ,09          .00
                                                                   187,817.111                         3,054 07                                          .00          ,00

-00.2,7120.13   NEGOMNPAYMBIT             1,476,74     T0/2013         28798           *4.31            46:Atf,           13-0                                        .66
                                                                     rAw.1.0                           ksA7411                                                        .05
10034291$       FHA MP M.                  -2109.57   1012013                                          40957                              .00            .00          .00
                                                                   10,09Z                              8,427.95                                          .00          .00
                                Case 11-51844-wlh        Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                         Desc Main
                                                               Document     Page 105 of 144



               BartkofMerica


                                                                                                                                     Page 15

Transaction D;        ..,,,on                         PMT/MORincipal                            Escrow                                       Late Charges    UnapOed
                                         Total                                 Interest                         Optional        Buydown
                                        Payment              Balance                            Balance                                                        Total
1052.412013    catzrry TA>t; Riff         4,92780     1.0/2013          .00               00       1927.00                                            .00          .00
                                                                 187,529.20                        1,500.35                                           .00          ,po
14129,2413     REGULAR PAYMENT             1475-74    1112013        289_05         70323            48445                 40          _00            .00          .o0
                                                                 187,240.14                        1,983.20                                           _go          .00
I:imams.       FHA MP PMT                  -1 0957    11 /2013          .00                         -too.s7                           .00             .ot)         .00
                                                                 187,240.14                        1,874,23                                            06          .00
12/0.4r2o0.    KpptAg PAYMENT             1,475.74    12/2013       29414           742.15           48345             .00                            --90         .00
                                                                 186450.00                         2,35148
mosnots:           mP Pmr                    PM'      12,r2013           -00                       -10457                             .00             .00          .04
                                                                 les,oso.00                       2248.11                                             .po         .00
0110312614     REGULAR PAYMENT            1,47514     01/2414        291-23         701.00           483.45            .00                            40.         .00
                                                                 146,658.77                       .2,7stss                                            .00         .ott
01107/2014     .F HA MiP PMT                 0457     o1i2014           .00               00        4a0.57                                            .00         .O0
                                                                 186,65817                         242129                                             .00         .00
02/05/2014     FHA N5p PMT                 -10457     01/2014           .00                        -1495'7                                            .00         .00
                                                                 196,65817                        ;51242                                              .00         ,o6
(12114r2ot.4   MOu4AR,PAymetcr            1,475,74    02/2014        292_32         59947            483.45                                           .00         MD
                                                                 iss,3664-5                        /..,995.87                                         Ate.        .00
92/102014      oVet0E. REFUND              -914,50    02/2414           .00                        --914.5o                                                       _00
                                                                 189,356=45                       8,001.37                                            109.        .00
osiostou       FEIAMIP 054T                           ctV2014           .00                         ,-109A7                                           MO          .00
                                                                 186,36545                         149710                                             4t0         -00
0 644/2014     REGULAR PAYMENT            1 ,475.74   lxv2014           .42        6.96.-St         483,45                                            .00         ,00
                                                                 186,073.03                       2,45525                                            -AtO         .60
0410490f4      FHA115:1 PMT                -1 09.57   43/2014                             .00      -1,0457
                                                                 186,07343                        84345.55                                            ,80-        .00
114/15/2414    REOULAR PAYMENT            1 ,453-91   04/ 2614       29                                                .po
                                                                 405,778.54                       2,06:40
  443014 -     HAZARD INS FUT             -1,24.00    04/2ot4           .00           -0!;/                            .00                            0.          .00
                                                                                                  1.584440                                                        .410
005/2414       FHAM1P Att                  4.09.57    002014                                       -0047                              ;04            .00          .00
                                                                 105,77841                        1,474.83.                                                      .00
omsemil        REGULAR PAYIV1Elstf        1,453.41    05/2014       '295.52        5960             464.72             .00            .09s           ,00          00
                                                                 185,48229                        1,93545                                            .00
                             Case 11-51844-wlh         Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                           Desc Main
                                                             Document     Page 106 of 144



               likatAineric

                                                                                                                                    Page 16

Transaction                           Total                    Principal                         Escrow                                     Late Charges    UnaPPlied
   DatePesaiPtiort                                  PMTIMO                      interest                         Optional      BuYd°W"
                                     Payment                   Balance                           Balance                                                      Taal
06/05204     Fl-IA MIP PKT               -10957     65/2914             .00                          -10957                                                        .60
                                                                 185,482489                         1,825:99                                         ..00          .00
06/112014    REGULARPAYMENT             1,453,01    06/2014          29613           695.56           460.72            .00          .97                          .00
                                                                 185,189.16                         2;28610                                          .00          .00
07037/2014   FHAMIP PMT                  --107.56   06/2014            .00                           407.55             ..00         .00              .90         .00
                                                                185,186.16                          2,119.15                                         ,00          .00
07/0912614   REGULAR PAYMENT            1,453.01    07/2014         297.64           694.45           460,72            .00          _00              00          .00
                                                                 184,888;32                         2,639.87
08/0612014   FHAligp PMT                -107,55     0712014            .00                           -1075.5            .00          .00             .00          .00
                                                                 184888.32                          2,532,32                                         ,00          .00
08/152014    REGULAR PAYMENT           1,453.01     08/204          200.06           00
                                                                                      . 333           40072                                          .o0          .00
                                                                104,,,stis.os                       2,993.04                                         .00          .00
09/052014    FHANIP •-0MT               407.55      09/2014            ,00                           -107.55            .00                          .00          .00
                                                                 ts4,54els                          2;885.40                                         .90          .00
09111/2014   ciTy TAX PMT                246.4,3    0e1201.4          .00                  .00     -1240,43                                          .00          .00
                                                                124589.36                           4,4#.08                                          ,00          .30
09462014     REGULAR PAYMENT           1,453.01     04014            300.06          69221          460.72                                           .00          .o0
                                                                 ttototso,p                        2,99.78                                                        .00
0913#1q014   COUNTY TAX PMT            4,96532      0$/2044                                .00     -1;005...72          -Q0                          .00          .00
                                                                134.89928                             434.00                                         ,00
 010611014   FHA MIP PMT                -lass       00/204             .00                 .00       407.5s                                          .00          .00
                                                                184,-28928                            24.51                                          _00          .00
1611572014   NEGUIARPAYMENT            1it53.01     10/204          301.21          691_08           46032                           -140
                                                                14,908.07                            40743                                           00           ..01)
11/06?2014   FHAMIPMI                   407,..§     10/2914                                         4q7:;.§5
                                                                                                           ,            MO
                                                                1
                                                                - 4080.0                             3ftsi                                           AS+          ,00
 In4/2014    $E-PiRMOAYMENT            1./45a.01    1112014         Xq:13           65996            46072                           .00                          .00
                                                                18415,85.74                          340.40                                         .00           .00
12/o4i2014   FHA MIP                    406-5$      tiI2014                            .0b          -4417;,,s                                                     J00
                                                                1133,05,74                           zotto
 gizi201.4   Rtairjik PAYMENT          1,4atti      12/2014         303,47          683.82           4ottn                                          .00           ,00
                                                                1 400227

 2115(2014   misc. POSTING                          12t2014            ,10                             .00
                                                                it3i302.11                         ttstsi
                              Case 11-51844-wlh         Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                            Desc Main
                                                              Document     Page 107 of 144



              cankommerica

                                                                                                                                         Page 17

Transaction        .                   Total                    Principal                         Escracif                                     Late Charges   ,t-InaPpljecl
              Descnp6on                              PMTAVIO                     Interest                        Optional         Boyd
    Date                              Payment                   Balance                           Balance                                          Total         Total
01/07/2015    FHA MP PMT                  -10755     12/2614              ,06                00       -407-55                                           .00
                                                                  11.10112A7                         1,08012,                                           .00
oviaans       PEcutAn PAYMENT            1,453111    0112015          30461           667.68           460.72                            .00            .00              .00
                                                                  '113,077.56:                       1,546.74                                           .00              /00
:02/051201     .iiA M113   PVT           -10755      0112015              ,00               00        497,55                .00          _ma            _00              .00
                                                                  1.83;077.50                        1,430:19                                           .00              .00
02/1712615    REGULAR PAYMENT            1,44541     02/2915        .X6:75            686.54           40672            .00              .00            .00              -00
                                                                 182,77.4.21                         tess.si                                            .00              -00
0er17/035     MISS. POSTING                   JO     02/2015             .10                ,00            :00                           .00            ,00              -00
                                                                 iszizi.Ti.                          1,899.91                                           .00              AO,
03/05t2035    PHA ivilP PMT               441755     02/2015             _Oa                00        467.55                                            _00              .00
                                                                 1824771:71                          1,792:30                                           -00              .00
03/13/2615    REGULAR PAYMENT           1;453.01     0312016        soema            68539             460.72           .00              .00            110              .00
                                                                 182,46411                           2,153,08                                           -00              .00
0410612015    FHA MP PMT                 -111755     031204               .0a               MQ        -.107:5           .00              .00            -00              .00
                                                                 192 464.21                          2,04.5.53                                          .00              -00
0415/2016     REGULAR PAYMENT            1„4.90.90   0412015          40846           684.24           50441            .00                             _00              .00
                                                                 1.02;154,3-                         2450,14                                            .00              .00
04/28/201E    HAZARD INS PAST           -1,170m0     04/1015            .tio                        -1,279;00           _DO              /00            .00              .00
                                                                 10•4150.70                          I,I7I.14                                           AO               .00
05/06/26.45   FHA MP PUT                 -10755      6412015              j:                00        407..S5           .00                             „oo              .00
                                                                 1.8245                              1,101.9                                            .00              .00
054312015     REPIAAR. PAYMENT          1,49060      00f2P-15          -9-21)        6e040            504.61            -PO                             .00            sto
                                                                 itti,14140                          1'0820                                             AO             -og
06‘04/201s         MU 'PMT               -1.g.5§     OF42014            19_                            407,45           A0               .00                           .00
                                                                 ini,e4715'                          1,,ewes                                            -00            -00
ostioixtt5    RE1.11,AR PAYMENT         1,4.1040     O0P2015         TIO,A$:         kifin:0$,        50461                                             -00            .00
                                                                 1174.037.20                        :2,100                                              .00            10
oT0sp2016     Ekklint$ lMT               ,-toS,40    IS/261S          -06                   _00       408,40                                            .00            .00
                                                                 10M3710                             V 5%0                                              .00            .04
08/0g0115     FRAMIP Mir                 40S:46      OSPInis           .tio              :ma          405.4e                                            -00            ,c1.9
                                                                 101;titg0                           1,90416                                           .00             .00
oailmtnE      nEoptAnyry         aw     1.48620:     07415            841.53         680.3 0:         Pe4,61                                           Aro             -00
                                                                 i8t,226:67                         4459.07                                            AO
                             Case 11-51844-wlh         Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                       Desc Main
                                                             Document     Page 108 of 144



             AinkofAmerca'!*

                                                                                                                                 Page IS

TraoSacti0f1                          Total                    Piincipal                         Escrow                                 Late Charges    Unapplied
   Dafe      De.scripti0f1                          PMT/I140                   Interest                        Optional
                                     PaYlrent         -        Balance                           Balance                    BuYdawn         Total •       'Total
0611071015    REGULAR PAYMENT           1,496:90    •0812915        -312.69         679.60           504.61                                                    .00
                                                                 180,912.98                         Z963.60                                      .00           .00
09/04/2015    FHA MP PT                   105M       0812015            .90               .130       -105.40                      :09            .90           .09
                                                                 140;91740                          2,258.28                                     .00           .06
99/15/2015    REGULAR PAYMENT           1,496.90    09/2015          313.87         678.42            504.61                                     .00           .00
                                                                 180:A99.11                         3,362-89                                     .00           .00
10/P212015    CITY TAX PMT             4,237:.77     09/2015                              .00      -1,237.77                      .00            _op           .00
                                                                120.599.11                          2,125.12                                     .00           .00
iDoth5        FHA NUR PMT                .405.49    09/2015             -Kt               .00        1D5-40                                       -4Q          .0o
                                                                 180.590-11                         2419-72                                      .00           .00
1012d/2015    REGIJUkk   AYMENT         1,496,90    10/2015          315.04        67725              504.61          414         _00            .09           .40
                                                                 100.284.07                         2,524.33                                     .00           .00
10/28/2016   couNTY tAX Otte           -2,189.-88   0,2016             .00                .00      -2,189.88                                     .00           _00
                                                                180;264.07                            334.4$                                     -00           .00
1110512016   FHA MtP PMT                 495240     1&2015               .00                        405.49                        .00            .00          .00
                                                                180,2607                             229.06                                      .00          .01)
Itt29/2015   REGULAR PAYMENT            1,49.6$0    11/2M           31622          67607             504.61                       _00            , PQ         .00
                                                                119,967.3,4                          733.66                                                   .00
12i042016    FHAIAP PMT                  -106.40    14/2015             .00           ,00           -105:40           .00         .00            .00          Mu
                                                                196-2.5                              62948                                      *0-           -00
12T18/2915   REGULAR PAYMENT            1,49690     12/2015         317.41         67448             594.61           .00         .00           .00           .00
                                                                179.650A4                          1.13227                                                    .eo
91/M2016     FHA MtP PVT                 -10a43     12i2015                                         -105.49           .00         .00           _Oh           .00
                                                                17.0,650.44                        1,013.47                                     .00           .00
01451415     Pg-914A-P-PAYMIiRT          Ase.no     01./2016        318,60         673.69            504.61           100                        *C?
                                                                17'9,661.04                        1,532.60                                                   .00
Otv41015FHNUP PMT                       404.,40     awns                .00           AO,           405-40                                                    .00
                                                                fismi.84                           1 .426-68                                    400:          -110
Cat/41416    REGULAR frAWArnfr          i A05..91   0272416         sta.60         072149            59461            .00         .00           .00           .00
                                                                170.01204                          1.0:11.20                                                   00
00/02616     0:Ecioto Aft               -1M40       01/20:16           .017                         .44sAo                        .09                         .00
                                                                176.012.04                         1.025.00                                     .00           .00
cr44012K6    RgPULAR PPY.Mgrir         1,496.60     03/2016         3. 21199       67140             5o4.61                       .4a                         *0
                                                                1711.691.06                        2,330Z0                                                    .o0
                               Case 11-51844-wlh         Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                            Desc Main
                                                               Document     Page 109 of 144




                                                                                                                                        Page 19

                                                                                                                                                ,
Trat1.5EkdiOn CleczoriptiOil            Total               Priricipal                                 Escrow                      BuydeNn      Late Charges       Unapplied
                                                     pPMT/MOBatance                   Interest                        Optional
     Date                              Payment                                                         Balance                                      Total            Total
.G45/016       FHA MO PMT                 -165.40    031201.6                  .00                         405:40                                           .00             ,OP
                                                                     -178;091,05.                         2;22530                                           .oe             .00
04464.010      tifkzARp-wp-PKI-          4,338.06     01z261.e              .06                          -1A30.00                        .00                .00             -PO
                                                                     178;691,ci5                           087.10                                           int             .00
04r2011016     ftGlAA:RPAYMENT            1,52414    64/20,16-          32220              amoo             5 41.95          ,00                            .oct
                                                                     1706815                              1,419.05                                          Act             .00
05105016       FHA MJPPMT                 -f05,40.   044016              -PP:                    .00       -105 40                       .00                -09             ,00
                                                                     vsAppis                              1,314.65                                          .00             .00
getooptas      FHA MP PMT                 .405;40    04010                 ,D0,                            -105.40                                          .00             .00
                                                                     178A68445                            1,201125                                          .00             -00
06/24/1016     REGt/LAR PAYMENT           1,51414    05/201S             -3'&41-           assao               .05                                          .00             .00
                                                                     1 7104014                            1,740.20                                          .00             .ea
07/0712015     FHA MIR PMT                403.11     05/1010-               .00.                           -103_12                       .00                .00             43°
                                                                     1744045i44
                                                                         .                                -037,os                                           .00             .00
05/04/2016     fliA mp--Pgr:              -10312.    05/2c11.6                ..60               .00       403.11            .00                            .00             .00
                                                                     7171;04.5A4                          1,533.86                                          ,00             .110
0er402616      misc. ?DATING               e6.t0o    #;)s1200                                                  .00           .00         .00                .00        381.06:
                                                                     :170P45.,*                           143;$6                                                       481;0-6
-09/07/1310    'FHA MIP PMT               -105.12    002010                                      .00       403.12            .00         .01)                00            V0
                                                                     174004i1
                                                                            10.                           idol*                                                        Ittas
09i10/2016     :WO. POSTING                zaima     4361261e                  LOG               .00         .06                         .06                .00        301,06
                                                                     110045"                              1;43014                                           .00        76z:it
DiQ2.0.10;     .91A loup-Tmi              46442.     psipts                .00                   •ao       -103.12           ,po         .00                              .00
                                                                     :0140014                             1,327.72:                                         .00        711242'
It05400        "gam posim                  aftlAs    P5/2014     -            AsZ                              -94                                          .00         •Vt..116
                                                                     1743,;045A4,                        1,327:72,                                          .00       1.443.12
t110.02010     OrYt-MIP NT                ,-200424   00/2010                   .40;              .00      •rzos-24.                                                         .06
                                                                     17811044                            1.121,48'                                                    Iii434111
ftitiork,la:   tiVYAltrifirr             4M0;95      420201S                   _OA           .00         4,466.ga
                                                                     .17X.04544                            480.0                                            410       t143I2
tvooraht:      ntuNV tAkOtat             4.0646      :01-4161a                 lid                       4,1854s             .00         .00
                                                                      Irsifitt.44:                       4,470A1                                            .00      1;1;1311
-12/0W2O6      IY.M.P.,--I:94110q,        '361-A5    9g.g016                                                   .00                                          -q0        34114...6
                                                                     ittarata                            4,4Ye:91                                           .00      1,02424
                              Case 11-51844-wlh         Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                     Desc Main
                                                              Document     Page 110 of 144



              Irankommefica

                                                                                                                                Page 20

'Transaction                           Total                   Principal                        Escrow                                 Late Charges    tinapplted
             Descriptica                               -r                      Interest                       Optional
    Date                              Payment                  Balance                          Balance                    BuYdawn         Total          Total
t2/05/2.'16   91160, POSTING            4,52424      05/2016            .00                                          .00                        130       4;624.24
                                                                 176,046414                       4,470,91

1210512016    REGULAR PAYMENT            1,52424     06/2016        32462           667.67          531.95           .00         .00            .00             .00
                                                                 177720.02                        4,9446                                        .00             .00
12130/2016    MISC. posiltip              36106      067016             .00               .00          _00                                      _00         381.06
                                                                 177,72012                        4,03016                                       -00         30.1.06
01106/2017    FHA MIP PMT                -1.03..12   08/2016             .00                        -103.12                      .00            .00             .00
                                                                 littztak                         -2,042.08                                     AO'         30116
01131/2017    MISC. POSTING               361.06     06/2010             .00                           -00                       .00            .00          8 1.0S
                                                                 177,720.02                       -214218                                       .00         762.42
0206/200      PHA MIP PMT                -103,12     0e12016            .00               .00       -10312           -OP         _00            .00            .00
                                                                 177,720.02                       -2,146.20                                     .00         762.12
03/0212017    MISC. POSTING                8.1.06    05/2046            .00                            .00           .00                                   166I .oS
                                                                 177,72012                        4,14530                                       .00       1,140-.111

03/0012017    FHA 'MP PMT                403.12-     06/2016             .06              .00       -10312           .60         _00            .06            .00
                                                                 177,72012                        -2140.32                                      .00       1,143.10
03/31 /2017   M.1.30. POSTING             381.06     06?2016            .00                             _00          MO                          00        .381.06
                                                                 177,720.02                       .2,24032                                      .00-      112424
04/032017     MISC. POSTING.            -1524.24     06/2016            .00               JOG           .00          -00                                 4.52424
                                                                 177,72012                        4/P03-32
04/03/2017    REGULAR PAYMENT            „5z4.24-    07/2016         32514         1566:46          531.95                                      _00             .o0
                                                                 177,304,68                       471037                                        -00            $.00

041001_2017   PIA MIP FUT                40312       timol              .00               .00      4a2i..12                                     .00
                                                                 17/Askas                         4jais:49                                      40              ...Oa

01.2512017    RAZAVP 4S.PNIT            4 ismoti     mots              .00                .00     4,570.00           .00                        -00             .00
                                                                 171,04.91                        -3;08L40                                      .00            .06
040017        MISC._ POSTING              0.1 .06    471X14             .00                            -00                                                 a.01:00
                                                                 177,394,31%                      8,386.49

0504/2017     FRAJI&IPPMT                4042        071246              .00                       .404;12           .00                                      .00
                                                                 IT7.494.910                      4,49.241                                                 4204
05054017      MiSt. kiStiud,              38t.O      0612046           At!                                                                     „GO-        aato#
                                                                171,S94.00                        4:492,61                                     90          762.12:
P0O20T7       FkiAliMP PhIT              -0312       ottlats            .00                         403.12.                                     .00           .00
                                                                 1/ 7094.0*                       4,596:71                                                 78112
                         Case 11-51844-wlh                Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                             Desc Main
                                                                Document     Page 111 of 144



              Ballkofftelica

                                                                                                                                          Page ?1

Transaction      .                      Total                     Principal                    Escrow                                          Late Oharge.s   Unappfied
   Date     Descnpbon                                  PMT/A40                   Intermt                         Optional            Buydown
                                       Payment                    Balance                      Balance                                             Total         Total
-00.20i20*7   Misc.. POSIING                 0.81.06   07/2_016            .00
                                                                    177,394.98
                                                                                                          .30o              .00                          .00       381.96
                                                                                                   -3,6-95.13                                            .00       .14.3.1a


Fee Transaction Activfty (06/2838 - 06/2017)

Transaction Date               Fee Description                                             Charges               Payments
06/222010                      Clear Partial FUnds                                                MO                   908.0P
07/14/2010                     Clear Partial Funds                                                .00                  050.0Q
07/21/2010                     Clear Partial Funds                                                .00                 1,023.86
08/00/2010                     ClearPa tat Funds -Reversal                                        .00                  -09806
08109/2010                     ClearPartial Funds -Reversal                                       Jao                  -964100
08/09/2010                     Clear Partial Funds - ReVersal                                     00                 -1023,86
10/142011                      Mortgage Pay Fee-PWO                                            is.po                          :00
14)/14/2011                    Mortgage Pay Foc Pborie                                            .00                   160Q
11/14/2011                     Mortgage Pay Fee-Phone                                          45.00                          .00
11/14/2011                     Mortgage Pay Fee-Phone                                            .00                    1500
04t1312012                     Mortgage Pay FOO-FtiOne                                         2o_oo                          .0Q
04/1=012                       Mortgage Pay Fee,43hAtie                                          _QP                    204)0
Q4426/2013                     Mortgage Pay Fee-Ptbme                                          15.00
04126/2013                     Mortgage Pay fee-Phone                                            .00                    1,500
08=013                         Mortgage PaY Fee-Phone                                                                         .00
08i300113                      Mongdo P4yFeerPttoe                                               <00                    1500
09/2712013                     WV& F‘AY Fee"-PbObe                                             15.-90                         .CtO
09/27/203                      Mortsw Pay Fe4Pfiistte                                            -00                    1500
0110312014                     M°40a.ge PaY Fee-Pine                                           iS„oo.
                      Case 11-51844-wlh             Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                                                          Document     Page 112 of 144



              BankofAmelica

                                                                                                           Page 22

Transaction Date          Fee Description                                 thergeS        Payments
01103/2014                Mortgage PeyFee4tione                                  MG            15.00
08115/2014                Mortgage Pay reo-(hone                               1500              _00
•08/15/2014               Mortgage Pay iee Phone                                               16.00
0111612015                Mortgage Pay Fee-Phone                                  00             .00
01/1512015                Mortgage Pay Fee-Phone                                 .00           15.00
.03/13/2015               Mortgage Pay Fee-Phone                               16_00             _00
03i1a2015                 Mortgage Pay Fee-Phone                                 00            15_00
0811312015                Mortgage Pay:Fee-Phone                               f5.00
0.4f13/2015               Mortgage Pay FeePhorte                                 _00            s.oa
1023/2015                 Mortgage Pay Fee-Phone                               15.00             .00
10/23/2045                Mortgage Pay FeePhone                                  00            lam
11120f2015                Mortgage Pay.Fee-.Phone                              16.00             _op
11/20/2015                Mortgage Pay Fee,Phone
12116/2015                Mortgage Pay Fee-Phone                                sal              Joo.
12118/2016                Mortgage Pay Fee-Phone                                 LOG            5.00.
01115Q016                 Mortgage Pay Fee-Phone                               i&00.             .00
01715/2016                Mottgage Pay Fee-Phone                                 mos           is.os
04/01/2016                Mortgage. Pay Fee-Phone                              1500              .00
04701/2016                Mortgage Pay Fee-Phone                                               is.os
0029.12016.               ShortPrnt ktvanoe hitemst                            24                MG
06124/2016                Mortgage Pay.Fee-Pitone                              t5,00             kcY
0624/2016-                Mortgage Pay Fee4?hone                                              15130
Case 11-51844-wlh      Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                             Document     Page 113 of 144


                        Mark A. Richards'
                        Bank of America
                         Payment History as of:
                           October 26th, 2019
                        Debtor's EXHIBIT 'F'
          Date:                                   Amount:

          3/15/2011                               $2,177,00
           4/8/2011                               $2,167.00
           5/2/2011                               $2,166.39
          6/10/2011                               $2,166.39
          7/11/2011                               $2,166.39
           8/9/2011                               $2,166.39
          9/12/2011                               $2,207.60
         10/14/2011                               $2,207.60
         11/14/2011                               $2,207.60
         12/14/2011                               $2,207.60
          1/12/2012                               $2,20760
          2/14/2012                               $2,207.60
          3/16/2012                               $2,207.60
             Apr-12
          4/27/2012                               $1,433.59
          5/25/2012                               $1,433,59
          6/27/2012                               $1,433.59
          7/27/2012                               $1,433.59
          8/31/2012                               $1,433.59
          9/28/2012                               $1,433.59
         10/30/2012                               $1,433.59
         11/26/2012                               $1,433,59
         12/27/2012                               $1,433.59
          1/30/2013
          1/30/2013
          1/30/2013
          1/30/2013
          1/30/2013
          1/30/2013
            2/1/2013
            3/5/2013
          3/29/2013                               $1,475.74
          4/26/2013                               $1,475.74



                                    Page 1 of 2
Case 11-51844-wlh     Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                            Document     Page 114 of 144




          5/29/2013                              $1,475.74
          6/26/2013                              $1,475.74
          7/29/2013                              $1,475.74
          8/30/2013                              $1,475.74
          9/27/2013                              $1,475.74
         10/29/2013                              $1,475.74
          12/4/2013                              $1,475.74
           1/3/2014                              $1,475.74
          2/14/2014                              $1,475.74
          3/14/2014                              $1,475.74
          4/15/2014                              $1,453,01
          5/13/2014                              $1,453.01
          6/11/2014                              $1,453.01
           7/9/2014                              $1,453.01
          8/15/2014                              $1,453.01
          9/16/2014                              $1,453.01
         10/16/2014                              $1,453.01
         11/14/2014                              $1,453,01
         12/15/2014                              $1,453.01
          1/16/2015                              $1,453.01
          2/17/2015                              $1,453.01
          3/13/2015                              $1,453.01
          4/15/2019                              $1,496.90
          5/13/2015                              $1,496.90
          6/10/2015                              $1,496.90
          8/13/2015                              $1,496.90
          8/13/2015                              $1,496.90
          9/15/2015                              $1,496.90
         10/23/2015                              $1,496.90
         11/20/2015                              $1,496.90
         12/18/2015                              $1,496.90
          1/15/2016                              $1,496.90
          2/24/2016                              $1,496.90
           4/1/2016                              $1,496.90
          4/29/2016                              $1,524.24
          6/24/2016                              $1,524.24
          12/5/2016                              $1,524.24
           4/3/2017                              $1,524,24

                                            $100,569.83




                                   Page 2 of 2
Case 11-51844-wlh   Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                          Document     Page 115 of 144




              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


   In re: Richards, Debtor, CIVIL ACTION FILE No. 11-51844-WLH (N.D. Ga. 2017)




                       Debtor's

             EXHIBIT "H"

                         Attached hereto
Case 11-51844-wlh         Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                                Document     Page 116 of 144




       -44"                 apS
                 8Eav17i i;P:
                          .114
lko:Bilkseca .
Westfield,IN40074


     0 01 9ø8?      -4a49 AUG rrasan 3cotr4.1.0
     *WA:ROMS
      .ffiel, WINDSOR CREEK DR SW
      CONYERS 04, 39ost4-583a




     uPOPVInilflw"VlidillairhPtPw11Prqtl.




                                                                                        _
  Case 11-51844-wlh                     Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                        Desc Main
                                              Document     Page 117 of 144

CARRINGTONMORTGAGE S1i1tVIOiS
                          t,„(t.i.aue
P,O: }31)X 6001
Westaiiid, N 4,6074


      001. 9082 Cl AiC.4ô1. ' ,AUTO T1 0 07110694.0M <014.141"01.1
      MARK A RIOHARDS
      1801 WINDSOR CRE.5K OR SW
      CONYERS GA 30004-5843                                                   1Property.Aildrast
                                                                               1861 WtNrISORA CREEK DR;SW
                                                                               do NVERS4A 3o094,

      uP11111010110104i011d01101110111h1•11111,1+11                           :Loan Number: 4000406704



0111412019



Dear. Mortgagor(0',

Our records do not show receipt of your 07/01/2019 payment in the amount of $1,504,35, and as       f   07/14/201g; a late
charge in the amount of-$60.17 has been assessed. Your total payment amount due is $1,564:52.,

As requited by1e9141Nenirty -repOrtinfortna#41.aboutIont account to the creditbuittictio. Late pgrittit%-misted pAymenta,
or other defaults on your account may be reflected in your credit Yepcitt.

Please let us help you prevent this situation from becoming more serious by callings, ats(800)561-4507X4
toll free WO number ad.-866-474304 Youtan reach us Monday through Friday &OD a,m. to ',80t); pan. ',Bastian Time,


Overni*                                                  WesferiklIti1en                        Mistafita
Carrington Mortgage,Senkeso 141,C                         Quick-0311040g 104104             I             ,de. 79ø
Cashiering Dept -270                                    T Code Cg CARRINOTOINIM8            1
1.600 $otithDoUghtee Road, Suites 110 & 200-A             Code State - 'CA
Anaheim, CA 92806


We want to help:Su...keep your home andaveid ;foreclosure. Carringon Mortgage offers.several foreclosure prevention,
alternatives that may he available to you IR Order tp avoid fmclosure, If yoti4teiderestro4 lit being,eV:044004 ibr AAY Or the
foreclosure prevention alternatives, you 441St ColltaVt is and $14b1134 44014plete applioglot paploolYkoh,00nsi0 Of 4
Request for Mortgage Assistance (AMA) form (including altnecessary)Nutifications1,, an tftV,Porm 450:6Naand
documentary evidence ofalt hicoine."(set attached list or-required doeumentS), You may Obtainithe'RMA forhiluid the IRS
Form 4506r-EZ by Visiting our website at http4;//carringtoninacona, However, you must take the first step by mitactitig
Cat rington Mortgage, toll free, at:(800) 561.4361, Monday Through Friday.81to a in to log11,01.; gastern Time, `Yountay
also contact us by one of the following means, but be sure to include the infOrmation listed above:


    • Cartington:MottgageSetvices,
      P.O..Box,301.0) Anaheim CA, 92803,
    • Arel*te; h*s://oarringtonnaxxont
    • Fax 1477-CMS-1331 1,877,267,1531


- 00607                                                      40004067.04                                            P9b.1 Of 4
    927,00Doi942.0001.00674
   Case 11-51844-wlh             Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                             Desc Main
                                       Document     Page 118 of 144




Housing oounsoliug Serviaea,are available free of tharge through,the 11S., nepartmentofflonsing •And trbaltDevelopment
(1-11.1D) Housing Counseling Program, If you would like, to eontnet a HUD-nppreved housing counseling ageneyto.fie out
other options you'. may liaye to avoid foreclosure, please call MD's. toll ilee -number at 1,-$00A00-42,g7 or telt-fret mr)
number at 1.800-817-8339, Arou can also visit 111JlPs,website at hftp://wwvvalud4o4oreclosure/inflex4itt,



Sincerely,

Carrington.Mortgage Services, LL(




C0a07                                                   4000400704                                               Pa0 Zot 4
    92714100119002-001:00i6671
Case 11-51844-wlh   Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                          Document     Page 119 of 144




              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION



   In re: Richards, Debtor, CIVIL ACTION FILE No. 11-51844-WLH (N.D. Ga. 2017)




                       Debtor's


               EXHIBIT "I"

                         Attached hereto
Case 11-51844-wlh   Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                 Desc Main
                          Document     Page 120 of 144




                                           n4!tip4i#04.0f111lta*4'ilfwqr44140144



                                                               tOWP-riatieV $03ANO:1
                                                                Alk$ ag>3580 g)61aNiNt-
                                                              "          .SOJVHOIJ V *WU --
                                    mitstco-§p- tlesisitegoe UOtL 04*. tove.av kir gzsipot
                         LZ8Z9Ng TO68M-6-
                                                                          stretiticlieWrilit
                                                                                     5ale
                                                                           Novatzwi
                                                                            ,
    Case 11-51844-wlh                      Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                      Desc Main
                                                 Document     Page 121 of 144

CARRINGTON
   UMW/ft nvidEO,Lo

                                                  I11INI
                                 tropows
P.O. Box 6001
Westfield, IN 46074                               :,

                                                        9214 8901 8536 2821 0810 51
        00 0 1 988 O.tAB.O,4D Aum 9341 1(1094464361         , C04,0)1989-1
        MARKA F1101-1AFIDS
        1861 'WINDSOR OPEEKDA SW
        OONYERS GA 3ao04-a8:es                                                     Property Addrossk
                                                                                   1861,,WINDSOlt CREEK DR SW
                                                                                   CONYERS, GA 30044

        Plillqiind1"101.14-111114"141111111"Iii011111".1111111
                                                                                   Lean Nuinliert 4000406704



10/08/2019



                                                NOTICE OP INTENT TO-FORECLOSE

Door Mortgagor(s):

The above, referenced loan is in default because the monthly paytnentW due on mid OW 0910112019 itavolot been
received.. The amount required to Owe the delinquency, as of the date otthis letter, is $3,061I17 lops $0;014; monies,held:in a
separate suspense account,

SUBSEQUENT PAYMENTS ONCLUDING PIONCIPAL AND TNTERESTv ,AND, W APPLICABLE, TAXES,
INSURANCE AND OTHER ESCROW ITEMS), AS. WELL AS, LATE C.1,11.WOESt AND 'OTHER PEES WILL BE
ADDED TO. THE ABOVE maw REINSTATEMENT AMOUNT AS THEY ARE ASSESSED
Please remit thototal amount.due             CEETIPIED PUNDS,, utilizing one ofthe following payment-resources;

Overnight:MO                                                 I'VVOI:0411PP1401                 OvionevGrami
Carelagtoo Mortgagt gervIcesille                             I Qui& Collect (anylocation)      I ReceiVeCiide4499t.
Cashiering Dept1-270,                                        [ Cod•
                                                                ' e City -CARRINCITONMS
1.600'Soutli Doqglass ROW; Suites 110 &100•A                   Cede State - CA
Anaheim, CA 92806        .

1   You will pay a tee using this:method Of payment

IF YOU AO UNABLE TO BRING YOUR. ACCOUNT CURRENTPLEASE CONTACT 0,,ARRIN9TqmIKON19.A
SERviCES, ut TO DISCUSS HOME RETENTWN AuggNATIVESID AVOID PORECIAMRE Aro()) v450 -
OR BY MAIL AT 1600 SQUIB DOUGLASS. ROAD', MM.110& 200-A, ANAHEIM; CA 92806, YOU )AY ALSO
CONTACT THE DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT (HUD) 'HOTLINE NUMBER. AT WO
569-4287 OR YOU CAN VISIT THEIR WEBSIVE AT kgpawyjigired -                  END OUT CUM
OPTIONS YOU MAY HAVE TO AVOID FORECLOSURE.

Failure to curethe delinquency within 30 day,olof'dlo date. of this letei may restilit in:acceleration ottlio:annitsecuted bythe
Deed ofTriist or MOrtgage, and ado of property.

You have the right to toiostait'yotir 'Joan after acceleration and the right to hang a court action to asaortille:noO.79Adato000 of
a defaidt or any other defense you may hake to Mieeleration and stile.
N0566                                                              4000408704                                         POO i Of 4
      9341-06;00-00019,1104401004947
   Case 11-51844-wlh                  Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                 Desc Main
                                            Document     Page 122 of 144




Should you have ahrqueationg, ,please oOtitaet our office At (S00): 5614561 Moudaythrowb, friday ai00 tuLto t0.0 pa;
Eastern Time,


Sincerely,
Loan Setvidi4 Department
Canington Iviortme‘Serviixe




 NO58.5                                              40004Q0704
    p3ii•n-op:poolo,noLgpai•Oop4947
Case 11-51844-wlh   Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57       Desc Main
                          Document     Page 123 of 144




               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


   In re: Richards, Debtor, CIVIL ACTION FILE No. 11-51844-WILII (N.D. Ga. 2017)




                       Debtor's

              EXHIBIT V"

                         Attached hereto
Case 11-51844-wlh   Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                          Document     Page 124 of 144
Case 11-51844-wlh         Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                                  Desc Main
                                Document     Page 125 of 144




                MONAOASEIMICES .1,44                                      P.O. Box 3489, Anaheim, OA 92803
                                                                                             (1300) ail 467


     .P0331
                                           PAYOFF STATEMENT

     10/03/19


     TO:      MARX A RICHARDS
              1861 WINDSOR CREEK DR SW
              CONYERS        OA 30094



     Loan Ntvinhir;  -       400040004
     FHA case 'Number:       FR1053768325703
     Re: Mortgagor:          MARX A RICHARDS
     Co-Mortgagor:

        ProPortY:             I 561 WINDSOR CREEK PE SW
                              CON YERS        OA 30094

     The nom in. thla atatement are 17iase4 om the osioff/clostng ;Jae. I 1/01/19: provided to os,
     These-figura are geed tItrough,11/01/19 subject to. the conditions lierein.
     nit loan le doe or the O9/0149 payment,

     The Onrrent total: unpaid prinelpal halanceis:                                     .$14111K6g
     Interest at 3.87500:.                                                                 $I82.90
     Prinoipai 84 Interest.Advanca                                                              $.#)
     Recoteling Coat                                                                          $0.06
     Other UnpaidExpenees:                                                                    $0.00
     Recon/Release Cost:                                                                     ..$0;00
     Deferred POYSUant to Loan godffication:                                               $4595,81
     Late charges:                                                                          $120.34
     P1v0imi Profiling" DM                                                                  $28641:
     BeorOW lippeand SnOttage:.
     Bacrovv tredit:                                                                               0,3(1
                                                                                          $4-658°6:6
     Prepayment Penalty;                                                                      $0:00
     Suspense Balance;                                                                       •V;00
     TOTAL AMOUNT TO PAY LOAN IN. FULL                                                  $193665;14

      rands;teceiVed after 1a/01/19 will require artadditiOnal $604410 Monthly interest.

      Hare Is ivhat y04,11 need 10 do, beforevuyoff't
      P(j3                                                                                                  Page I
Case 11-51844-wlh                Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                                      Desc Main
                                       Document     Page 126 of 144




      ..„,... ..
                                                                                        14.0 a4:89hitheln     921303:
                                                                                                     180:0Y513141587'



                     oritirtue making your roonthry payments until you send us the Amount needed to, pay off .your
                   mortgage,
                   If you are enrolled in our automatic payment service, please Cancel it via carringtOtthomeleariticOM
                   or callus 4'800-561-4567.
                   If you've been payitig through another bill pAyment. service, you'll need to cancel your payments
                   after your mortgage has been old off:. \vatic with; your provider In adytined so die payment wont be
                   automatically:sent after your loan is paid off.




    - Send your ftindtto,pitypoff your-mortgage-using:one of 'these optionst


    —Wire transfer (fastest option)                              I.Certified funds(eashier's cheek cm money
     For same day processing, we must receive foil                -orders) by overnight Or regular ninth
     payoff amouraterore 2t,00 PM, EST,                            .Be $11r6,10 write ybttt Corringtonloan.nOnibor on
                                                                    the Cheek and include 9ournanie and property
                                                                  .address.                    .
     Include the following information with your                    Please remit to     address bete*
     wire transfer:                                             I. ATTENTION: CASIIIE1t11•16
     JP:Morgan Chase flank, NA,                                 , 1600 Utah Douglass Road Suite 200A
     ADA#021000021.                                              Anaheim, GA 92806
     Account# 7586755.52                                         Failure to send vheoks.. to the above address TIVY
     Youtoaine                                                   result in the aeertnit or additional interest
     Your property address
     Loan number



     Ntrkei If alitlb partial clalm was completed on this loanIldense eontaet.010-filationtii Servicing center
     at (8/1)0224525,,option3 to obtain a payoff statement for it padal claim.
     Issuance of this ,statement does bb.t suspend the ontitrapl: reqtlircment to .1.1191.0 the. tOrtegg, PAymo,fits when
     due, A late charge Of $60,17 will be assessed 15 days After a current payment iedue•aod ehonkt be added tO
     the payoff'total if received after that time,

      Should .,011'h0e0 any miestions leottratig this paynff atatement: fiOtietsi please contact Customer 'Service at
      800-561-4567, Monday; Thru Friday 8:00 AM to,8100•PM, gestalt Scart.dardlime.

                                        Important Inferinatton about your payoff




      P0331
    Case 11-51844-wlh             Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                                             Desc Main
                                        Document     Page 127 of 144




                     blowy Akir SplIVICPt IA*                                                 13og 3489, Anaheim., CA 92803"
                                                                                                             (808) 8614667


         The payoff amount it, tutleet to outtria1 yeti:Nation. onee we receivrthe'ruty_eff:funda, kesardless of the
         "good through" date on Pagel, if the, loan Is in default-related,prpeeetlings, including, but net:00140 tch
         foreclosure sale; such proceedings will ..continue, and all fees and costs Warred arto this opt.' quote to
         Wued        tiontintie to. be-4800sec! until, the loan is paid in full. If the payoff funds received re insufficient to
         pay off the 5C0040'41 f611 for atly reason, including, but ihnited to, error in calculation, Nat, or additional
         esercIvdigbuilentents and/or attlustMenta, CMS teseeves;the right! in deelille to pay "the account in full. In
         addition, any and all accrued interest will be due at the titne of payoff,
         filtittep t9 borcowers with adinstableotelnorittattest The interest rafrwideti on the payoff ,'statement
         repteseng the ,interest rate in effect on your aceOunt the thne the payo    ; . statement Was getlerated. Payoff
         Arndt received. may not he 'applied at this intereat rate if the interest Ate' substguetitly Matto',

         PHA-Insured Loan Payoff 'Procedure Disclosure:
         Mortgagesinsured on prigter.Auirook;. pig. and Closed Before January 2416113;
         You may PrPPaY Your tnottgage (at any time without penalty. floWever, in Otdef 10 avoid lite It0Oriliii of
         interest on your loan lifter the dale of prepaymetit,, the prepayment MST be received on the installment due
         date (generally the fire day of the month). Otherwise, you may he required to pay Interest on the amount pre-
         paid through the mittofthe 'Month,
         NOTE: Because your loan prov Ides' r9x the collection of interest through
                                                                                . the end of Ole catotulat
                                                                                                   _       month in
         which your prepayment is received, if is your advantage to ensure that the prepayment:Teaches: us Its glob
         to the end of The month as possible, but no !atoll= the first work day Of the following month,
         Mortgages 'Olosett on or After January 11).101$
          You may prepay your, mortgage at any time without penalty. You, will only be tdculit'd to pay interest through
          the date theiprepay meld is made,


          Short Payoff
         If the payoff funds, are insufficient to.pay the total amount oWeti to pay off this !pan, Otto' lb the escrow
         balance may he used to cover the short payoff, Written ,i.tuthinUation from you isi'recluired to apply positive
         eqorow helettov to the payoff antbant; If the 0%100 balance Is Insufficient to; pay off the total owed, ,/„(t..yettj
         antra the payoff fonds andyou wilitteett to Order n,new. quote-. Pot apeettnta neettred'by prOpea lit the State
         of West 'Virglidir lithe negotiable instrument is for an amount less than what is required to pak, the account
         in Nth the issue? will be contacted prior to the application of the instrument'. to the account.




                                                 1711A Homeowners root $hoOt



          po33.                                                                                                                    Page 3




1
Case 11-51844-wlh                Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                                          Desc Main
                                       Document     Page 128 of 144




                                                                                      P.O. Box Z489, Ahaholoi, 92134
                                                                                                        180066144w


     Wbolnay be-eligible. for 011 FHA refuhtforlhare?

     Premium Rollin& You nay be eligible for a, refund of a portion of paid}h1A moirgage Insurance pmmltraff
     you:.
                                             septombv I,
         •        itergiited your 'pan:after             on,
         >        paid an upfront mortgage insurance premium at closing, and
         >        did not default on your mortgage payments,

     Review your settlement papers or check with your mortgage company to determine if you pald an upfront
     premium.

     DistribuftveShaie; You may be eligible for a ,share deny excess earningit from the UMW MOrtgage
     Insurancefund if you

             >    originated your lotin'beftire September 1,, 1983,
             .>   paid on yoUrioan fOr.more than seven. years„.and
             >    had your FHA insuranceierminated before November.5, 1990.

     Orceptlanit

             >    Assumptions: When an FHA-Insured. lounis assumed, the. insurance remains ittibrec (the seller
                  receives no refond), The owner(a). of the property at the titre the insurance Is tertninatea IsAtilitlect
                  any refund,
             >    FBA to PHA Refinances:. When an FHA loan 1s: refinanced, the refund from the old premium may
                  be applied toward the iipufront premluin required for the new Jo*
             >    Claim; WhenA mortgage company submits a ..claim ici HVI) foe insurance,hemifits,on reflogi is due
                  the honteowrier,
             >    Statute of Limitations: HIJD is notliable for a distributiVe share that retraieS Uneleirnett 6 yeart
                  fromihe date rtotificatiott was first sent to the last known addressof the mortgagor.

      IMPORTANT; The rules governing .elig ibi Li ty for premium refunds and digributiveshare payments, rtro
      hosed on the financial status of the PRA insurance fund and are atibjeet to change.

      How are refunds-determined?

     For any P1-1440Sured 'Parts with a ,04*Og date prior to JaMlipl 1, 2001, IMO 04040 IbObrPP9011)ber
     2004, no refund is due the homeowner after the end of the seventh year of Insurance, Pm any FAA-insured
     Wing Oloseden, or after January 1,100,1 IMO endorsed before                2(104, noMita is At the
     hornedwnerlifter the fifth year of insurance, For FHA-insured .loans endorsed on or after December 8, 2004,
     no refund is due the homeownerunless they refinanced to a new FHA-Insured Wally and no refund Is due these'
     homeowners after the third year of inattranee.


      How are refunds.Peneestio0

      P033                                                                                                                    Page 4
Case 11-51844-wlh            Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                                          Desc Main
                                   Document     Page 129 of 144




      *         144ottiroAos. sultvio»6,i4,                                                                 a
                                                                                      Etox'.8118,4, Anaheitn, 9280g
                                                                                                        tt100) 5614887



          A. Your, mortgage company notifies HUD er the termination of the PHA mortgage, ills,tkraniN for your
             loan,
          • If you are eligible Jbr a m(1)141,141,10 will either request that the U.S. Department of the Treasury
             (Treasury) issue a cheelvdireelly to you orsend you 'an Applicationbt Premium Refund or
             Distributive Share Payment (forntatll.1.17050.13) so that you can prO)4146 -IWD with tidditit414l.
             information about your ease,
          70 If you receive a form liUD-2705043, please read and„complete the applicatton 'oaten*, sign ft,itave
             it IfotAtite4,1,, 004 riglitiA it to HtilAtIong with proof that you were the owner of the property at the
             time that, the_insUrance was tettninated.
          10 After HUD reeelves, your completed form IlUD47050014 and the necessary supporting
             doouniontation, this information• Will be careftilly'reviewed.11poh completion of this tbVieW.-101)
             WM either request that Treasury fsauva check *dollyto you r request additional information froM
             you.

     How Co follow up:
     If you do-not receive a:dhetih or an (4ppl1oalt)ti within 45 days nftlr.you'inft paid off y-OurJoap Chet* With
     your mortgage' company to vonfirm that they have sent 14U15 a ttquestto terminate themortgasir insuranve
     your 1oan If they confirm that the correct 'termination information was sent, contact two, It you do not
     recelve,a refund ,or any other doeutnentatio4 from FitiD within 120 days eller the date you, malted your
     application, centatcHUD immediately.


      Flow to-eontualltID.
          •   Phone: (8011) 4974067, 9:0(1 0.M. to 6100 p.m, :Eastern Standard Tittlet, Monday through roloot,
              Mall: 11.5, NPartinent of Housing and Urban Development, P,O,;,Box 44372, Washington, DO
              20026-43U,

      Note( All Ingtales should* include your name, your PHA case nutriber,, the:date (bathe ,filortgage. was pald.in.,
      fill the.property,address, nd yor d4y,(11#6,1jhO.rie number.



                          Si listed Isabla espaticil demi dificult.adloyend0 o halanhclo
                            por favorl: Dame wited:a este number telefonlew (800) 697496'7'




                                                                                                                         Vage
Case 11-51844-wlh   Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                          Document     Page 130 of 144




              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


   In re: Richards, Debtor, CIVIL ACTION FILE No. 11-51844-WLH (N.D. Ga. 2017)




                       Debtor's

             EXHIBIT "K"

                         Attached hereto
Case 11-51844-wlh   Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57   Desc Main
                          Document     Page 131 of 144
Case 11-51844-wlh          Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                               Desc Main
                                 Document     Page 132 of 144




                                                                           Pia Box 0141. INiaitleitli IN, 400A
                                                                     1 ago teinle14 tootoaoygo4414




  June' 201g,


  Mark Altiehardo
   1VOI WiratioY Creek Di SW
  .toyors,4 30'094




  Loan Number:          40.040070.
  Property Address:     1861 Windsor CreekDr. SW
                        Conyors4:13A 10094

  DearMortgagor(a)1
   This Jeitr is. Ittosponke to; your Wiittert.Credit PloputtteNVCIY7.00700401.90t offlOOMtiMa440.4014.
   Carrington, MortgaoServiees, LLC ("CMS".),          committed
                                                               „ to customer.ealiaraotion And %moonlike' to
   address your recent tortespondengelnlegards to CMS reporting the above actount to tliflotilituacaqs.
   vansunionknxpetialy,tmtrykutom
   CMS negnire444toryliOngirlAta of this account on July 11,2017 frontliitinkERAtinerkai.,
   Our neoratittdietite this-noebtint discharged through a:Chapter 7 tiankroptoyot low*201,
   Mose knOvrthemolY way for standard credit repotting, to qPithAlle once tif Chapter         to been
   Tiled is a WiditimailoilAveeMeAtitYbe ow-upload with the lender, v1116h tnuaballattwith the court
   pilot to the discharge. tinaellw,debt was discharged prior, to 'QMS,a00iiriziaiheAtotaWkatO °W111101
   report this account to the credit bureaus per Credit Reporting guidelines,
   We trust that we. have &BY addres104 your concerns regarding this otattot._Rowaver, 'should- you have
   tarterquestions, please contact vs at (800)        lvlonday through Friday 8:00
   You may also contact ug'in writing Olkail".301001Wootgeld 1046070tor Fax 80O)486-5
   Sincerely, .

   Kathy't• 11
   Customer orviwitesearolt bopartment,
   Carrington Mortgage Services, rxt
Case 11-51844-wlh   Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                          Document     Page 133 of 144




              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


   In re: Richards, Debtor, CIVIL ACTION FILE No. 11-51844-WLH (N.D. Ga. 2017)




                       Debtor's


              EXHIBIT "L"

                         Attached hereto
Case 11-51844-wlh     Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57         Desc Main
                            Document     Page 134 of 144

                         MR. MARK A. RICHARDS
                         1861 Windsor Creek Drive, SAT,
                            Conyers, Georgia 30094
                            (770) 6138-4247 (Phone)
                         Email: ncrichards88@gmaitcom
 VIA-U.S. CERTIFIED MAIL
 December 2, 2019                                   Loan Number: 4000406704

 Bank of America, N.A.
 Attn: Loan Servicing Dept.
 P.O. Box 31785
 Tampa, Florida 33631-3785
 Reference: In re Richards. Debtor Civil Action No. 11-51844-WLH (N.D. Ga. 2011)

 To Whom It May Concern:
  NOTICE TO CEASE & DESIST AND DEMAND FOR RETURN OF FUNDS
        This letter shall serve as notice for you to cease and desist from further
 collection of my discharged debt in bankruptcy. Your company has been in violation
 of the bankruptcy Court's discharged injunction for the pass years. I was coerced
 and force through your company's threats of foreclosure and credit reporting to sign
 Loan Modification Agreements and a Security Deed that purports to reaffirm the
 debt in violation of 11 U.S.C. § 524(a)(2), See, Exhibit "A" attached hereto.
                            I. FACTUAL BACKGROUND
        On January 24th, 2011, I voluntary filed. a petition (Chapter 7). I was
 represented by Ronica R. Scales of Robert J. Semrad & Associates as my attorneys
 who appeared in Court on my behalf as the Debtor. See, In re Richard, Debtor Civil
 Action No. 11-51844-WLH (N.D. Ga. 2011). See also 11 U.S.C. § 524(a)(2).
       On March 3rd, 2011, the Chapter 7 Trustee in the above-styled case, reported
 that the Trustee was investigating, the possibility of the recovery of any assets in
 my case for the benefit of any creditor. No party at interest, in my case filed a
 request for an order of dismissal pursuant to 11 U.S.C. § 521(i)(2).
        On July 19th, 2011, the Honorable Wendy L. Hagenau, Bankruptcy's Judge
 for the United States Bankruptcy's Court for the Northern District of Georgia
 entered a final order discharge injunction pursuant to 11 U.S.C. § 524. See, In re
 Richard. Debtor Civil Action No. 11-51844-WLH (N.D. Ga.. 2011). After my
 bankruptcy in 2011 and while under stress, taking medication and the loss of my
 family business in addition to the terms of my chapter 7 discharged, I have been
 force by your company to continued to making mortgage payments to Carrington
 Mortgage in order to stay in my home even after discharge. See, Exhibit "A".
Case 11-51844-wlh         Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57        Desc Main
                                Document     Page 135 of 144

 DEOEMBER 2", 2019
 PAME 2 OF 4
 Letter to Bank of America, N.A.


       On June 24, 2015, I was told by Bank of America's officers, agents, servants
 and employees, that I had to repay the discharged debt by completing BOA's
 application for a loan modification and Security Deed that will reaffirm my prior
 discharged debt that has been discharged in the U.S. Bankruptcy Court.
        On June 24, 2016, Bank of America, NA. (herein after referred to as "BOA"),
 did force, trick and mislead me into signing forms and other loan documents
 reaffirming the debt in clear violation of the Bankruptcy's discharged injunction.
 They kept threating me and my family with foreclosure and eviction. They used a
 Security Deed and Loan Modifications' agreements to place liens on my home
 concerning the same discharged debt. See, Exhibits "B," "C," & "D" attached.
       I received a discharge from the Bankruptcy's Court. BOA and Carrington
 had no right to force me into signing these agreements. I signed the agreements
 under duress, while under tremendous stress. I did it under unreasonable terms
 and conditions by signing the Security Deed and loan modifications agreements.
        I was very vulnerable at that time, I only wanted to keep my family safe,
 with a roof over their heads. Therefore, I was coerced and pressured by Bank of
 America and Carrington's officers, agents and employees, into signing the Security
 Deed over to HUD and the loan modification's mortgage documents that reaffirmed
 the original discharged debt. BOA and Carrington had complete knowledge of my
 situation and could have offered me a new mortgage loan based upon the home
 current market value. BOA had the option to simply pursuit it's foreclosure
 remedy, without having me reaffirm the discharged debt in violation of Federal law.
          II. BOA's TRANSER SERVICING RIGHTS TO CARRINGTON

        On July 11th, 2017, Carrington Mortgage Services,. LLC, took over the
 servicing rights to service my prior mortgage loan, that was clearly discharged in
 bankruptcy. See, Exhibit "E" attached hereto. That Carrington, either directly or
 indirectly, ratified the illegal and improper collection actions of BOA, by accepting
 to service a discharged debt and by pursuing collection practices in clear violation of
 the Bankruptcy's discharged injunction. See, 11 U.S.C. § 524.
         From July 11th, 2017 until the date of this letter, Carrington Mortgage
  Services has been collecting payments from me, concerning my discharged debt in
  clear violation of the bankruptcy's discharged injunction under 11 U.S.C. § 524. I
 .have be harassed by BOA and I was coerced and force to pay BOA the discharged
  debt by signing the loan modification agreements and conveying a Security Deed
  over to HUD reaffirming the debt all in violation of 11 U.S.C. § 524.
       III. FRAUD, 1VIISPRESENTATION AND WILLFUL MISCONDUCT
       I hereby make a claim of fraud, misrepresentation and willful misconduct
 against Bank of America, N.A. referred to herein as "BOA" and Carrington
Case 11-51844-wlh        Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57            Desc Main
                               Document     Page 136 of 144

 DEDEmeER. 2", 2019
 PABE 3 OF 4
 Letter to Bank of America, NA.

 Mortgage Services, LLC, First, BOA and Carrington both committed fraud against
 me because they made a representation to me through the officers, agents, servants,
 employees and attorneys that I had to repay and resffirm the discharged debt.
        Both BOA and Carrington lead me to believe, that the only way I could keep
 my home, was to pay and reaffirm the debt through a loan modification agreement
 and to convey a Security Deed over to HUD. This was false, because BOA could
 have entered into a new loan mortgage with me and or, it could have allowed me to
 take out a second mortgage to pay off the lien which BOA and Carrington claim to
 have on the real property. Moreover, BOA and Carrington knew or should have
 known that it could not enter into a loan modification agreement with me and or for
 me to convey a Security Deed over to HUD when no consideration was paid in
 violation of the bankruptcy's discharged injunction. See, 11. U.S.C. § 524(c)(d).
        BOA and Carrington both made false representations to me, that I had to
 reaffirm the discharged debt by entering into: (a) loan modification agreements; (b)
 I convey a Security Deed. over to HUD without consideration based upon the prior
 discharged debt; and (c) that I am required by such agreements to pay the
 discharged debt in spite of my bankruptcy's discharged. See, Exhibits "C" & "D".
       That at the time BOA and Carrington made the false representations to me,
 both BOA and Carrington knew and or should have known them to be false. That
 as a direct and indirect result of BOA and Carrington's false representations to me,
 I acted upon these false representations by (a) signing loan modification
 agreements; (b) I convey a Security Deed over to HUD without consideration based
 upon my prior discharged debt; and (c) I made mortgage payments for years based
 upon the loan modification agreements concerning the discharged debt in spite of
 my bankruptcy's discharged. Therefore, as a direct and indirect result of BOA and
 Carrington's fraud, false representations and willful misconduct, I have been
 damaged and have sustain losses. See, Exhibits 93," "C," & "D" attached hereto.
         The effect of a bankruptcy discharge is specified in 11 U.S.C. § 524. This
 section, which is designed to protect a debtor only from in personal liability,
 specifies in relevant part that a discharge "operates as an, injunction, against the
 commencement or continuation. of an action., the employment of process, or an. act, to
 collect, recover or offset any such debt as a personal liability of the debtor, whether or
 not discharge of such debt is waived." See, 11 U.S.C. § 524(a)(2).
        The debtor, however, may enter into an. agreement with a creditor to reaffirm
 an otherwise dischargeable debt. The agreement becomes binding only if made in
 compliance with Section 524(c) and (d). See, Republic Bank of California. NA v.
 Getzoff an re Getzoft), 180 B.R. 572, 514 (9th Cir. BAP 1995); In, re Bowling, 116
 B.R. 659, 663 (Bankr.S.D.Ind.1990). Section 524(c) and (d) set out five criteria that
 must be 'satisfied to reaffirm a previously discharged debt: (1) the agreement must
 be made before discharge; (2) the agreement must advise the debtor that the
 reaffirmation may be rescinded either before discharge or within 60 days after the
Case 11-51844-wlh         Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57      Desc Main
                                Document     Page 137 of 144

 DECEMBER 2", 20 1 9
 PACE 4 OF 4
 Letter to Bank of America, N.A.


 agreement is filed with the court, whichever occurs later; (8) the agreement must be
 filed with the Court; (4) the debtor cannot already have rescinded the agreement
 within the proper time frame; and (5) the agreement must be in the best interest of
 the debtor. See, 11 U.S.C. § 524(c) and (d); Getzoff, 180 BR at 574.

                                   IV. DAMAGES AND LOSSES

       As stated herein this letter, I have been damaged by Bank of America, N.A.
and Carrington Mortgage Services, LLC. due to their fraud, misrepresentation and
willful violation of the Bankruptcy's discharge injunction. My losses are not limited
to the following to wit: (1) Loss of money paid directly to BOA and Carrington
Mortgage Services; (2) Loss of Equity in home, because payments made cannot be
used for discharged bankruptcy's debt; (3) Loss of Credit due to erroneous loan
modification agreements and Security Deed to HUD on record with the Clerk of
Superior Court; (4) Loss of New Home and (5) Loss of New Business Opportunity.
                   V. DEMAND FOR THE RETURN OF PAYMENTS
       In August 2019, I requested payment histories from Bank of America, N.A.
 and Carrington Mortgage Services, LLC., during and since my bankruptcy's
 discharged. On August 21ST, 2019, I receive a detail accounting as to all payments I
 made to Bank of America, N.A. See, Exhibit "F" attached hereto.
       Based upon Bank of America's own payment history's statement, I made a
total of $100,569.83 in improper mortgage payments to Bank of America, in
violation of the bankruptcy's discharged injunction. See, 11 U.S.C. § 624. Since
these payments were in violation of the bankruptcy's discharged injunction, I
hereby make a demand for a full return of these payments, because the payments
was received in direct violation of the bankruptcy's discharged injunction.
      Now therefore, within (7) days upon receipt of this letter, I hereby demand
that you return all payments, ($100,569.83) that was paid by me, to your company
according to the payment history you sent me on August 219t, 2019, See, Exhibit
"F" attached. hereto. Your failure to comply with my request will result in me filing
a motion for contempt of Court concerning the bankruptcy's discharged injunction.
        Respectfully yours,


          ark A. Richards, Debtor

Attachments
cc;     Johnson, Jones, Watkins & Cooper, P.A.
       Case 11-51844-wlh                          Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                                 Desc Main
                                                        Document     Page 138 of 144


                                                       4,                     U.S. Postal Service'
                                                s.==.!1 7*=====gm....,        CERTIFIED MAIL RECEIPT
                                               4* SE.                         Domestic Mail      Only
                                          0A 30018..9998                                                                      lvtviv.iitips,c,nnt " .
                                      422046-0380                                                       visit our viebsite ri
                                                                              FOE delivery information,
                                      (000)275-8777
                                   12/,02/2013 01:24
                                                       PM

                                                                                       *Rs
          PrOUCt
                                            Qty    Unit                               i(**11 41,1110,P,-
                                                                                                   )     *
                                                                                                         •
                                              T   Pr               Price
                                                                              00.,••••mau••••11•••odvery •     •
          First-Class Mall®                                                   [3k10810000Dmum                              •
          Large Envelope             $2.20                                     EIMASIgnattlrePeatiiotod WNW *
                                                                   $2,20
              (00illeetio)'                                                                     $2 49
             (We$TFI.3: IN 46074)
             (WO tio        9,00 02)
                                                                                    o            Callringt011 MO
       cergt           2:44Y4$We)                                                       AttentiOA: C
                                                                               onstimmt P.O. Box 5001
               )1-006tified Mail                               $3,50
                  000204380231). #)
                                    .                                                           d ,                                    Keverse for nsituctl
                                                                                                        Pi7i-1630 07 090
                Reprn %WO                                                       PS Form 3800, Apr, 201g
                                 #)                           $2.80
          (359094024368814654437)
      Firet7C4P2 Hanes-     1
      Large     upe,              $2.85
                         -                                   $2.65
                     Wit00400040
            (walghi   1.20 Oz)
                                                          ...4ow
            011( eit   very Date)                                           U.S. Postal
                                                                                               Service"
                                                                                            RECEIPT
          Thursday 1 Ok2019)                                                CERTIFIED MAIL?
            (
     Certified
                                                                            Domestic Mail Only
                    s- crtiffsd                             $3.50                                               website a
                                                                                                                          tviymospit.corir'.
                                                                                         infon»3tion, visit our
                                                                    •

  : Retur e                      00204300378)                               For delivery
                                                                                   n
    ' (USPS7
                                    4 1.11:t L              $2.80

    Total:


   0401
                                                        $20.00
                                                       ($2.55)
                                                                                           r95
   (2USPS) to get
   Stoodprd,      the latest
                 g 00.,flata status.
                                                                                             Baia 4)
  .5014/d
  (15p4:
                             ratesmhav                                       agaiagIvRI).4). :                 33631:-
-
                         1, #22 4O181i
                                    P:"°°111
                                        .                                    m-suwilec,.r.,-- Tampa, Florida
                                                                                                           [levers,. tor Instruction
                                                                                                     2015 PSN7530.02.000.i.,047
 In a hurry?                                                                  PS Form 3E300, April
              Self-service kiosks
 quick and easy                   of
                 check-out. Any Retail
 Associate glap.lhOW
                     you hp.
                          . •
                   1:11,010,00yr 4
                  Tig O          ,NaPkit
                     ftow'Fackows
               IgntiVfor FREE 9i
              .inf6rmeddelfvery,com

All sales final on
.Refug legr           stamps and
                warot             Posade.
                        eWerv. 0 lfily.
                            11414   ,,4*04MMAd.“
        HELP US t'fi-vE
                        YOU BETTER
        TELL U8 ABOUT.40,VR
            POSTAL EXPERTENC8RECENT
    44,

_httpswposia                .
                  Aertence.gpmr)Pos
                           "
 040-5300-0099-001-0000703101-02
      or sdan this
        .1.1d..    code With
                     •       •
Case 11-51844-wlh   Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57     Desc Main
                          Document     Page 139 of 144




              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


   In re: Richards, Debtor, CIVIL ACTION FILE No. 11-51844-WLH (N.D. Ga. 2017)




                       Debtor's

             EXHIBIT "M"

                         Attached hereto
Case 11-51844-wlh     Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57         Desc Main
                            Document     Page 140 of 144

                         MR. MARK A. RICHARDS
                         1861 Windsor Creek Drive, S.W.
                            Conyeral Georgia $0094
                             (770) 688-4247 (Phone)
                         ErnailmcrichardsSfi@ginaiLcom

 VIA-U.S. CERTIFIED MAIL
 December 2ND, 2019                                 Loan Number: 4000406704

 Carrington Mortgage Services, LLC.
       •
 Attention; Customer Service
 P.O. Box 5001
 Westfield, Indiana 46074

 Reference:   In re Richards. Debtor Civil Action No. 11-51844-WLH (N.D. Ga. 2011)

 To Whom It May Concern:
  NOTICE TO CEASE & DESIST AND DEMAND FOR RETURN OF FUNDS
        This letter shall serve as notice for you to cease and desist from further
 collection of my discharged debt in bankruptcy. Your company has been in violation
 of the bankruptcy Court's discharged injunction for the pass years. I was coerced
 and force through your company's threats of foreclosure and credit reporting to sign
 Loan Modification Agreements and a Security Deed that purports to reaffirm the
 debt in violation of 11 U.S.C. § 524(a)(2). See, Exhibit "A" attached hereto.
                           I. FACTUAL BACKGROUND
       On January 24th, 2011, I voluntary filed a petition (Chapter 7). I was
 represented by RAmica. R. Scales of Robert J. Sernrad & Associates as my attorneys
 who appeared in Court on my behalf as the Debtor. See, In re Richard. Debtor Civil
 Action No. 11-51844-WLH (N.D. Ga, 2011), See, 11 U.S.C. § 524(a)(2).

       On March 3rd, 2011, the Chapter 7 Trustee in the above styled case, reported
 that the Trustee was investigating, the possibility of the recovery of any assets in
 my case for the benefit of any creditor, No party at interest, in my case filed a
 request for an order of dismissal pursuant to 11 U.S.C. § 521(i)(2).

        On July 19th, 2011, the Honorable Wendy L. Hagenau, Bankruptcy's Judge
 for the United States Bankruptcy's Court for the Northern District of Georgia
 entered a final order discharge injunction pursuant to 11 U.S.C. § 524. See, /it re
 Richard. Debtor Civil Action No. 11-51844-WLH (N.D. Ga.. 2011). After my
 bankruptcy in 2011 and while under stress, taking medication and the loss of my
 family business in addition to the terms of my chapter 7 discharged, I have been
 force by your company to continued to making mortgage payments to Carrington
 Mortgage in order to stay in my home even after discharge. See, Exhibit "A".
Case 11-51844-wlh          Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57       Desc Main
                                 Document     Page 141 of 144

 DECEMBER 2", 2019
 PAmE 2 or 4
 Letter to Carrington Mortgage Services, LLC.

       On June 24, 2015, I was told by Bank of America's officers, agents, servants
 and employees, that I had to repay the discharged debt by completing B0A's
 application for a loan modification and Security Deed that will reaffirm my prior
 discharged debt that has been discharged in the U.S. Bankruptcy Court.
        On June 24, 2015, Bank of America, N.A. (herein after referred to as "BOA"),
 did force, trick and mislead me into signing forms and other loan documents
 reaffirming the debt in clear violation of the Bankruptcy's discharged injunction.
 They kept threating me and my family with foreclosure and eviction. They used a
 Security Deed and Loan Modifications' agreements to place liens on my home
 concerning the same discharged debt. See, Exhibits "B," "C," & "D" attached.
       I received a discharge from the Bankruptcy's Court. BOA and Carrington
 had no right to force me into signing these agreements. I signed the agreements
 under duress, while under tremendous stress. I did it under unreasonable terms
 and conditions by signing the Security Deed and loan modifications agreements.
        I was very vulnerable at that time, I only wanted to keep my family safe,
 with a roof over. their heads. Therefore, I was coerced and pressured by Bank of
 America and Carrington's officers, agents and employees, into signing the Security
 Deed over to HUD and the loan modification's mortgage documents that reaffirmed
 the original discharged debt. BOA and Carrington had complete knowledge of my
 situation and could have offered me a new mortgage loan based upon the home
 current market value. BOA had the option to simply pursuit it's foreclosure
 remedy, without having me reaffirm the discharged debt in violation of Federal law.
           II. BOA's TRANSER SERVICING RIGHTS TO CARRINGTON

        On July 11th, 2017, Carrington Mortgage Services, LLC. took over the
 servicing rights to service my prior mortgage loan, that was clearly discharged in
 bankruptcy. See, Exhibit "E" attached hereto. That Carrington, either directly or
 indirectly, ratified the illegal and improper collection actions of BOA, by accepting
 to service a discharged debt and by pursuing collection practices in clear violation of
 the Bankruptcy's discharged injunction. See, 11 U.S.C. § 524.
        From July 11th, 2017 until. the date of this letter, Carrington Mortgage
 Services has been collecting payments from me, concerning my discharged debt in
 clear violation of the bankruptcy's discharged injunction under 11 U.S.C. § 524. I
 have be harassed by Carrington and I was coerced and force to pay Carrington the
 discharged *debt by signing the loan modification agreements and conveying a
 Security Deed over to HUD reaffirming the debt all in violation of 11 U.S.C. § 524.
        III. FRAUD MISPRESENTATION AND WILLFUL MISCONDUCT
        I hereby make a claim of fraud, misrepresentation and willful misconduct
  against Bank of America, N.A. referred to herein as "BOA" and Carrington
Case 11-51844-wlh         Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57          Desc Main
                                Document     Page 142 of 144

 DEactomER 2,       2019
 PANE 3 or 4
 Letter to Carrington Mortgage Services, LLC.


 Mortgage Services, LLC. First, BOA and Carrington both committed fraud against
 me because they made a representation to me through the officers, agents, servants,
 employees and attorneys that I had to repay and reaffirm the discharged debt.
        Both BOA and Carrington lead me to believe, that the only way I could keep
 my home, was to pay and reaffirm the debt through a loan modification agreement
 and to convey a Security Deed over to HUD. This was false, because BOA could
 have entered into a new loan mortgage with me and or, it could have allowed me to
 take out a second mortgage to pay off the hen which BOA and Carrington claim to
 have on the real property. Moreover, BOA and Carrington knew or should have
 known that it could not enter into a loan modification agreement with me and or for
 me to convey a Security Deed over to HUD when no consideration was paid in
 violation of the bankruptcy's discharged injunction. See, 11 U.S.C. § 524(c)(d).
        BOA and Carrington both made false representations to me, that I had to
 reaffirm the discharged debt by entering into: (a) loan modification agreements; (b)
 I convey a Security Deed over to HUD without consideration based upon the prior
 discharged debt; and (a) that I am required by such agreements to pay the
 discharged debt in spite of my bankruptcy's discharged. See, Exhibits "C" & "D".
        That at the time BOA and Carrington made the false representations to me,
 both BOA and Carrington knew and or should have known them to be false. That
 as a direct and indirect result of BOA and Carrington's false representations to me,
 I acted upon these false representations by (a) signing loan modification
 agreements; (b) I convey a Security Deed over to HUD without consideration based
 upon my prior discharged debt; and (c) I made mortgage payments for years based
 upon the loan modification agreements concerning the discharged. debt in spite of
 my bankruptcy's discharged. Therefore, as a direct and indirect result of BOA and
 Carrington's fraud, false representations and willful misconduct, I have been
 damaged and have sustain losses. See, Exhibits "B," "C," & "D" attached hereto.
         The effect of a bankruptcy discharge is specified in 11 U.S.C. § 524. This
 section, which is designed to protect a debtor only from in personal liability,
 specifies in relevant part that a discharge "operates as an injunction, against the
 commencement or continuation of an action, the employment of process, or an act, to
 collect, recover or offset any such debt as a personal liability of the debtor, whether or
 not discharge of such debt is waived." See, 11 U.S.C. § 524(a)(2),
        The debtor, however, may enter into an agreement with a creditor to reaffirm
 an otherwise dischargeable debt. The agreement becomes binding only if made in
 compliance with Section 524(c) and (d), See, Republic Bank of California. N.A. v.
 Getzoff (In. re Getzoff), 180 B.R 572, 574 (9th Cu,. BAP 1995); In re Bowling, 116
 B.R. 659, 663 (Bankr.S.D.Ind.1990). Section 524(c) and (d) set out five criteria that
 must be satisfied to reaffirm a previously discharged debt: (1) the agreement must
 be made before discharge; (2) the agreement must advise the debtor that the
 reaffirmation may be rescinded either before discharge or within 60 days after the
Case 11-51844-wlh         Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57      Desc Main
                                Document     Page 143 of 144

 DECEMBER 2", 201 9
 PAGE 4 13F 4
 Letter to Carrington Mortgage Services, LIZ.

 agreement is filed with the court, whichever occurs later; (3) the agreement must he
 filed with the court; (4) the debtor cannot already have rescinded the agreement
 within the proper time frame; and (5) the agreement must be in the best interest of
 the debtor. See, 11 U.S.C. § 524(c) and (d); Getzoff, 180 B.R. at 674.

                                 IV. DAMAGES AND LOSSES

        As stated herein this letter, I have been damaged by Bank of America, N.A.
 and Carrington, Mortgage Services, LLC, due to their fraud, misrepresentation and
 willful violation of the Bankruptcy's discharge injunction. My losses are not limited
 to the following to wit: (1) Loss of money paid directly to BOA and Carrington
 Mortgage Services; (2) Loss of Equity in home, because payments made cannot be
 used for discharged bankruptcy's debt; (3) Loss of Credit due to erroneous loan
 modification agreements and Security Deed to HUD on record with the Clerk of
 Superior Court; (4) Loss of New Home and (5) Loss of New Business Opportunity.
                   V. DEMAND FOR THE RETURN OF PAYMENTS
       In August 2019, I requested payment      histories from Bank of America, N.A.
 and Carrington Mortgage Services, LLC.,         during and since my bankruptcy's
 discharged. On August 7th, 2019, I receive a   detail accounting as to all payments I
 made to Carrington Mortgage Services, LLC.     See, Exhibit "F" attached hereto.
        Based upon Carrington's own payment history's statement, I made a total of
 $21,345.00 in improper mortgage payments to Carrington, in violation of the
 bankruptcy's discharged injunction, See, 11 U.S.C. § 524. Since these payments
 were in violation of the bankruptcy's discharged injunction, I hereby make a
 demand for a full return of these payments, because the payments was received in
 direct violation of the bankruptcy's discharged injunction.
       Now therefore, within (7) days upon receipt of this letter, I hereby demand
 that you return all payments, ($21,345.00) that was paid by me, to your company
 according to the payment history you sent me on August 7th, 2019. See, Exhibit
 "F" attached hereto. Your failure to comply with my request will result in me filing
 a motion for contempt of Court concerning the bankruptcy's discharged injunction.
         Respectful


        Mark A, Richards, Debtor

 Attachments
 cc:     Johnson, Jones, Watkins & Cooper, P.A.
                Case 11-51844-wlh                  Doc 31 Filed 03/16/20 Entered 03/16/20 13:49:57                                                                           Desc Main
                                                         Document     Page 144 of 144




                                                    1 705.
                                                              coiv
                                                                            4. 4
                                                                                   -
                                                                                                                     U.S. Postal Service'
                                                CONYEft                                                              CERTIRED MAIL° RECEIPT
                               1                              4414!"
                                                                                                       ; 1' 1        Domestic Moil Only
                                           ,
                                                                0i8:•88999E8.
                                                        12046-0380                                                                              afrx.frammumpamomm
                                                                                                                     For rIclivet y infoi 'nation. visit                           art:.
                                                        6300)275'8777                                    C3                                              our website at Imtv.risps.conr ,
                                                  .10102/a)1



                                PrO
                                                           "1,
                                                               9
                                                                      01.24 PM
                                                                          •                                          PtIfIocl
                                                                                                                                       ri)
                                                                                                                                Mall Pee it
                                                                                                                                              141
                                                                                                                                               .
                                                                                                                                                  1071 A L
                                        dUOT                                                                                                      to
                                                                                                                tictraserikke*A15.10..
                              Piret-Class                                   Uni t                                Frowifoligy
                           ,
                             LeiVe
                                   Ehlielope
                                 (Domeoti
                                            Haile'                       ft4                  p-r70-4:1
                                                                                                                 EI Ali
                                                                                                                    Cault
                                                                                                                                 Hookod Davey $
                                                                                                                        difif$Onewseq         $
                                          0) '              0.2.0                                                CIAdv
                                                                                                                 D
                                                                                                                                  Ruiredod
                                                                                                                                  Riolot Doom $
                                (WESIF)JQL
                                rhobightolP                                               $2.20                 Postage
                                               ?I( 46074)                                                                               32.20
                               (EotNOtfmr s6 0.00 oz)                                                  rR
                                                                                                        0.4     total P00410 gm4 tr               go                  12102/
                                                                                                                                                                                            ,
                          Cary(TkirOckiP                                                                        $                             .
                                          ./ &V/Ivery pets)                                                                 '
                               (0511§                   .,                                                      Sentni                  Carrington, hio
                                          A)rtfti ed                                                                 iilliarglrof Attention: Cus
                         6, (00
                            . .11,1300204380231.)    Hal I #)
                                    ' eerPli00
                               (                              -                         $3,8Q      I            •estmige;w4-41, P.O. Box 5001
                                         Retur p           A'
                      4rir9a0
                       ,zira .                n
                                      9402405849                                                                                        Westile1 L
                                                                                                                PS Form 3800, Afiril 21i1t psn7530.0.2.60073-W -
                                                                                                                                                                    „4„ .
                                                                                                                                                                    Se      1ev    c or nstructions
                               t.0ALe,00:ea!,10,,     l                                k.so
                               v,rs,1             ' 1 ''#4 )
                                     1F-1              .43$2.65                                                 U.S. Postal Service'
                         Ieviff        MI.                                                                      CERTIFIED MAIL© RECEIPT
                              ititt.6
                 - Cart/(Thursday co i;
                                      t1.20
                                            02)                                                                 Domestic Mail Only
                         r
                       fed              1                                                                       For rjelivo, y information,
                iii%:40:$                      ril Date)                                                                                    visit Our websito nt
                                  Certi 2                                                                                                                        www.usps.coni
                  #ett.irnOtt            flea' mot
                                ‘0,,RP044380378)c                                                                                                          IA         U• E
                        ' ql,$P$
                ........ 069694it ma,Reestht                                                                                                                                       0380
                                   416,6q.,911    0 ,
                toter:                                                   $2.80                              1:1Potom Receipt Plootrook$
                                             ,04808t_                                                       0 ooritnoo                            $
                                                                                                                            Rosofoted Doilvoo, $
                                                                                                            Oatkat stratum Road
                                                                                                                                                                            Pas
                                   ,1                                                                       C)Atioitotonsiuro Restricted Dallwity
                                                                                                                                                                             8 06i
                                                                                                                                                       $
            Cash                                                   $.17,45
            Chaho
                                                       .................,..„.                                       Postage an
                                                                                                                                     r:95
                                                                                                                                                           111 124                2019
          'fa     0                                              $20.00
                                                                                                                                       Bank o                                     N.A.'
                                                                                                         qtfilitilierAhnrao Of
       ilopriffici,41,140.sige                                                                                                         p„0.
       UsPs .4cell final/ andlatest status. f                                                            Nii4ile;411F4r.".
              Tiicking'     also Dena rate6                                                                                            Tampa Florida 3
                          or co//visit              ,moy                                                 PS Form 3800,
                                                                                                                       April 2015 p:-:N 75:10.0255     3631'
                                            ww,w,44 s                                                                                              Sa ri        Sec Pevem, for Instruclion,
     XI) a
    eillok                          /--e1R8.1.1°m        .°
    Aseoof hut7tYP.$elf-fiservice
            end
           ate eaSy
                        ete„.4-out„Aniekio
                                        806sks
                  Paaiatalb4V,415,031'            offer
                                              Retell
                  Pl'ev4P-0-41r
              Ireck
             Atto LipYOL*-Padkityee
                          for FREE
               infiirniecklel        41 —'
luj 5)                         I very. corn
qof ' OS
            final
44114               °n,.stei/iPs
                •     ri 990 and pc's,
                              SON/foe
      HELP Us
               st
                       y4.114431411
     TELL. US           PU,BETTER
              A8OLITt:
         POSTAL rxi5
                                cair

tps://00s414)00ttaeAftos
-63o0-.099-ool-O*4-oolol-02
 or  soen
            thic. •
